Exhibit 10.1

 

CREDIT AGREEMENT

 

AMONG

 

CAMERON INTERNATIONAL CORPORATION,
AND THE OTHER BORROWERS NAMED HEREIN
AS BORROWERS,

 

THE LENDERS NAMED HEREIN,

 

CITIBANK, N.A.
AS ADMINISTRATIVE AGENT,

 

CITIGROUP GLOBAL MARKETS INC.,

AS LEAD ARRANGER

 

CITIGROUP GLOBAL MARKETS INC. AND JPMORGAN SECURITIES LLC
AS JOINT BOOK MANAGERS,

 

AND

 

BARCLAYS BANK PLC AND BANK OF TOKYO-MITSUBISHI UFJ, LTD.

AS CO-SYNDICATION AGENTS AND CO-DOCUMENTATION AGENTS

 

DATED AS OF
APRIL 11, 2014

 

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE  I

DEFINITIONS

1

 

 

1.1.

Definitions

1

1.2.

Interpretive Provisions

26

 

 

ARTICLE  II

THE CREDITS

26

 

 

2.1.

Commitment

26

2.2.

Determination of Dollar Amounts; Required Payments; Termination

26

2.3.

Ratable Loans

28

2.4.

Types of Advances

28

2.5.

Swing Line Loans

28

2.6.

Commitment Fee; Other Fees; Reductions in Aggregate Commitment

30

2.7.

Minimum Amount of Each Advance

31

2.8.

Optional Principal Payments

31

2.9.

Method of Selecting Types and Interest Periods for New Advances

32

2.10.

Conversion and Continuation of Outstanding Advances

32

2.11.

Method of Borrowing

33

2.12.

Interest; Changes in Interest Rate, etc.

34

2.13.

Rates Applicable After Default

34

2.14.

Method of Payment

34

2.15.

Defaulting Lenders

35

2.16.

Noteless Agreement; Evidence of Indebtedness

38

2.17.

Telephonic Notices

39

2.18.

Interest Payment Dates; Interest and Fee Basis

39

2.19.

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions

40

2.20.

Lending Installations

40

2.21.

Non-Receipt of Funds by Administrative Agent

40

2.22.

Market Disruption

41

2.23.

Judgment Currency

41

2.24.

Additional Borrowing Subsidiaries

42

2.25.

Lender Replacement

42

2.26.

Facility LCs

43

2.27.

Increase in Aggregate Commitment

50

2.28.

Extension of Facility Termination Date

52

 

 

ARTICLE  III

YIELD PROTECTION; TAXES

55

 

 

3.1.

Yield Protection

55

3.2.

Changes in Capital Adequacy Regulations

56

3.3.

Availability of Types of Advances

57

3.4.

Funding Indemnification

57

3.5.

Taxes

57

3.6.

Lender Statements; Survival of Indemnity

63

 

 

ARTICLE  IV

CONDITIONS PRECEDENT

64

 

ii

--------------------------------------------------------------------------------


 

4.1.

Initial Credit Extensions

64

4.2.

Each Credit Extension

66

 

 

ARTICLE  V

REPRESENTATIONS AND WARRANTIES

67

 

 

5.1.

Existence and Standing

67

5.2.

Authorization and Validity

67

5.3.

No Conflict; Government Consent

67

5.4.

Financial Statements

68

5.5.

Taxes

68

5.6.

Litigation

68

5.7.

Subsidiaries

68

5.8.

ERISA

68

5.9.

Accuracy of Information

68

5.10.

Regulation U

68

5.11.

Anti-Terrorism Laws; Anti-Money Laundering Laws; Anti-Corruption Laws

68

5.12.

Compliance With Laws

69

5.13.

Ownership of Properties

70

5.14.

Plan Assets; Prohibited Transactions

70

5.15.

Environmental Matters

70

5.16.

Investment Company Act

70

5.17.

Obligations Pari Passu

70

 

 

ARTICLE  VI

COVENANTS

70

 

 

6.1.

Financial Reporting

71

6.2.

Use of Proceeds

73

6.3.

Notice of Default

73

6.4.

Conduct of Business

73

6.5.

Taxes

74

6.6.

Insurance

74

6.7.

Compliance with Laws

74

6.8.

Maintenance of Properties

74

6.9.

Inspection

74

6.10.

[Reserved]

75

6.11.

Subsidiary Indebtedness

75

6.12.

Merger

75

6.13.

Sale of Assets

75

6.14.

[Reserved]

75

6.15.

Liens

76

6.16.

Affiliates

77

6.17.

Environmental Matters

77

6.18.

Restrictions on Material Subsidiary Payments

77

6.19.

ERISA Compliance

78

6.20.

Total Debt to Total Capitalization Ratio

78

 

 

ARTICLE  VII

DEFAULTS

78

 

iii

--------------------------------------------------------------------------------


 

ARTICLE  VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

81

 

 

8.1.

Acceleration; Facility LC Collateral Account

81

8.2.

Amendments

82

8.3.

Preservation of Rights

83

 

 

ARTICLE  IX

GENERAL PROVISIONS

84

 

 

9.1.

Survival of Representations

84

9.2.

Governmental Regulation

84

9.3.

Headings

84

9.4.

Entire Agreement

84

9.5.

Several Obligations; Benefits of this Agreement

84

9.6.

Expenses; Indemnification

85

9.7.

Numbers of Documents

86

9.8.

Accounting

86

9.9.

Severability of Provisions

87

9.10.

Nonliability of Lenders

87

9.11.

Confidentiality

88

9.12.

Treatment of Information

88

9.13.

Nonreliance

90

9.14.

Disclosure

90

9.15.

USA PATRIOT Act Notice

91

9.16.

Interest Rate Limitation

91

9.17.

Posting of Approved Electronic Communications

91

 

 

ARTICLE  X

THE ADMINISTRATIVE AGENT

92

 

 

10.1.

Appointment and Authority

92

10.2.

Administrative Agent Individually

92

10.3.

Duties of Administrative Agent; Exculpatory Provisions

94

10.4.

Reliance by Administrative Agent

95

10.5.

Delegation of Duties

96

10.6.

Non-Reliance on Administrative Agent and Other Lenders

96

10.7.

Trust Indenture Act

97

10.8.

No Other Duties, etc.

97

10.9.

Resignation by the Administrative Agent

98

 

 

ARTICLE  XI

SETOFF; RATABLE PAYMENTS

99

 

 

11.1.

Setoff

99

11.2.

Ratable Payments; Sharing of Setoffs

99

 

 

ARTICLE  XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

100

 

 

12.1.

Successors and Assigns

100

12.2.

Dissemination of Information

104

 

 

ARTICLE  XIII

NOTICES

105

 

 

13.1.

Notices

105

13.2.

Change of Address

105

13.3.

Electronic Communications

105

 

iv

--------------------------------------------------------------------------------


 

ARTICLE  XIV

COUNTERPARTS

106

 

 

ARTICLE  XV

LIMITATION ON BORROWING SUBSIDIARIES

106

 

 

ARTICLE  XVI

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

106

 

 

16.1.

CHOICE OF LAW

106

16.2.

CONSENT TO JURISDICTION

106

16.3.

WAIVER OF JURY TRIAL

107

 

v

--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

 

Exhibit A-1

 

-

 

Borrowing Notice

 

 

 

 

 

Exhibit A-2

 

-

 

Conversion Notice

 

 

 

 

 

Exhibit A-3

 

-

 

Continuation Notice

 

 

 

 

 

Exhibit B

 

-

 

In-House Opinion

 

 

 

 

 

Exhibit C

 

-

 

Compliance Certificate

 

 

 

 

 

Exhibit D

 

-

 

Assignment and Assumption Agreement

 

 

 

 

 

Exhibit E

 

-

 

Loan/Credit Related Money Transfer Instructions

 

 

 

 

 

Exhibit F-1

 

-

 

Revolving Note

 

 

 

 

 

Exhibit F-2

 

-

 

Swing Line Note

 

 

 

 

 

Exhibit G

 

-

 

Joinder Agreement

 

 

 

 

 

Exhibit H

 

-

 

Guaranty

 

 

 

 

 

Exhibit I-1

 

-

 

U.S. Tax Compliance Certificate (For Foreign Banks That Are Not Partnerships For
U.S. Federal Income Tax Purposes)

 

 

 

 

 

Exhibit I-2

 

-

 

U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

 

 

 

 

 

Exhibit I-3

 

-

 

U.S. Tax Compliance Certificate (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

 

 

 

 

 

Exhibit I-4

 

-

 

U.S. Tax Compliance Certificate (For Foreign Banks That Are Partnerships For
U.S. Federal Income Tax Purposes)

 

 

 

 

 

Schedule I

 

-

 

Pricing Schedule

 

 

 

 

 

Schedule II

 

-

 

Commitment Schedule

 

 

 

 

 

Schedule III

 

-

 

Liens

 

 

 

 

 

Schedule IV

 

-

 

Existing Letters of Credit

 

 

 

 

 

Schedule 13.1

 

-

 

Agent’s Addresses

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This Agreement dated as of April 11, 2014, is among Cameron International
Corporation, Cameron Flow Control Technology GmbH, Cameron Petroleum (UK)
Limited, Cameron (Singapore) Pte. Ltd., Cameron Canada Corporation, Cameron Lux
V S.à r.l., the Lenders (defined below), and Citibank, N.A., as the
Administrative Agent.  The parties hereto agree as follows:

 

ARTICLE  I
DEFINITIONS

 

1.1.                            Definitions.  As used in this Agreement:

 

“Additional Commitment Lender” is defined in Section 2.28.1(c).

 

“Additional Lender” is defined in Section 2.27.1.

 

“Administrative Agent” means Citibank in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.

 

“Administrative Questionnaire” means an administrative questionnaire supplied by
the Administrative Agent.

 

“Advance” means a borrowing hereunder, (a) made by some or all of the Lenders on
the same Borrowing Date, or (b) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurocurrency Loans, in the same Agreed Currency and for the same Interest
Period.  The term “Advance” shall include Swing Line Loans unless otherwise
expressly provided.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.

 

“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Administrative Agent maintained at Citibank with Account
No. 36852248, Attention:  Global Loans Agency, (b) in the case of Advances
(other than Swing Line Loans) denominated in Euro or Sterling, the account of
the Administrative Agent maintained at Citibank, N.A. London with Account
No. 8839913, Attention: Global Loans Agency, (c) in the case of Advances (other
than Swing Line Loans) denominated in Canadian Dollars, the account of the
Administrative Agent maintained at Citibank, Toronto with Account
No. 2070035009, and (d) in any such case, such other account of the
Administrative Agent designates in writing from time to time to the Parent and
the Lenders for such purpose.

 

“Agent’s Group” has the meaning set forth in Section 10.2(b).

 

--------------------------------------------------------------------------------


 

“Agreed Currencies” means (a) Dollars and (b)(i) with respect to Loans and so
long as such currencies remain Eligible Currencies, Sterling, Canadian Dollars,
and the Euro, (ii) with respect to Facility LCs and so long as such currencies
remain Eligible Currencies, Sterling, Canadian Dollars and the Euro and
(iii) any other Eligible Currency which a Borrower requests by notice to the
Administrative Agent to include as an Agreed Currency hereunder and which is
acceptable to all of the Lenders.

 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced or increased from time to time pursuant to the terms hereof.

 

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders at such time.

 

“Agreement” means this credit agreement, as it may be amended, restated,
modified or supplemented and in effect from time to time.

 

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Eurocurrency Reference Rate
for a one month Interest Period on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Eurocurrency Reference Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Eurocurrency Reference Rate, respectively.

 

“Anniversary Date” means each annual anniversary of the Closing Date.

 

“Anti-Corruption Laws” means the FCPA, the UK Bribery Act, any similar law or
regulation of the European Union and any similar law or regulation of any other
Applicable Authority.

 

“Applicable Authority” means a Governmental Authority in (a) Canada or (b) any
jurisdiction of organization of any Borrower.

 

“Applicable Margin” means, with respect to Advances of any Type or Facility LCs
of any Type, at any time, the percentage rate per annum which is applicable at
such time with respect to Advances or Facility LCs of such Type as set out in
the attached Pricing Schedule.

 

“Approximate Equivalent Amount” of any currency with respect to any amount of
Dollars shall mean the Equivalent Amount of such currency with respect to such
amount of Dollars on or as of such date, rounded up to the nearest amount of
such currency as determined by the Administrative Agent from time to time.

 

“Approved Electronic Communications” means each Communication that any Borrower
is obligated to, or otherwise chooses to, provide to the Administrative Agent
pursuant to any

 

2

--------------------------------------------------------------------------------


 

Loan Document or the transactions contemplated therein, including any financial
statement, financial and other report, notice, request, certificate and other
information material; provided, however, that, solely with respect to delivery
of any such Communication by any Borrower to the Administrative Agent and
without limiting or otherwise affecting either the Administrative Agent’s right
to effect delivery of such Communication by posting such Communication to the
Approved Electronic Platform or the protections afforded hereby to the
Administrative Agent in connection with any such posting, “Approved Electronic
Communication” shall exclude (a) any notice of borrowing, notice of conversion
or continuation, and any other notice, demand, communication, information,
document and other material relating to a request for an, or a conversion of an
existing, Advance, (b) any notice pursuant to Section 2.7 and any other notice
relating to the payment of any principal or other amount due under any Loan
Document prior to the scheduled date therefor, (c) all notices of any Default or
Unmatured Default and (d) any notice, demand, communication, information,
document and other material required to be delivered to satisfy any of the
conditions set forth in Article IV or any other condition to any borrowing or
other extension of credit hereunder or any condition precedent to the
effectiveness of this Agreement.

 

“Approved Electronic Platform” has the meaning specified in Section 9.17(a).

 

“Arranger” means Citigroup Global Markets Inc. and its successors, in its
capacity as Lead Arranger.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Assignment and Assumption” has the meaning given in Article XII.

 

“Authorized Officer” means, with respect to any of the Borrowers, any of the
chief executive officer, president, chief financial officer, treasurer,
assistant treasurer, or controller, acting singly.

 

“Availability” is defined in Section 7.2.

 

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

 

“Bankruptcy Code” means Title 11 of the United States Code, as now or hereafter
in effect, or any successor thereto.

 

“Base Rate” means, for any day, a rate per annum equal to (a) the Alternate Base
Rate for such day, in each case, changing when and as the Alternate Base Rate
changes, plus (b) the Applicable Margin.

 

“Base Rate Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the Base Rate.

 

“Base Rate Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the Base Rate.

 

3

--------------------------------------------------------------------------------


 

“Borrower” means any of the Parent and the Borrowing Subsidiaries and
“Borrowers” means, collectively, the Parent and the Borrowing Subsidiaries.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrowing Notice” is defined in Section 2.9.

 

“Borrowing Subsidiary” means each of (i) Cameron Flow Control Technology GmbH, a
Gesellschaft mit beschränkter Haftung formed under the laws of the Federal
Republic of Germany, (ii) Cameron Petroleum (UK) Limited, a private company
limited by shares formed under the laws of the United Kingdom, (iii) Cameron
(Singapore) Pte. Ltd., a limited private company formed under the laws of the
Republic of Singapore, (iv) Cameron Canada Corporation, a corporation formed
under the laws of Nova Scotia, Canada, (v) Cameron Lux V S.à r.l., a private
limited liability company (société à responsabilité limitée) incorporated and
existing under the laws of the Grand Duchy of Luxembourg, and (vi) any other
Restricted Subsidiary which has entered into a Joinder Agreement.

 

“Business Day” means any day that is not a Saturday, Sunday or any other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed; provided that, when used in connection with a Eurocurrency
Loan or Loan denominated in an Agreed Currency, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in Dollar deposits
or Agreed Currencies in the principal financial center of the country in which
payment or purchase of such Agreed Currency can be made or on which dealings in
the relevant Agreed Currency are not carried on in the London interbank market
(and, if the Advance which is the subject of a borrowing, drawing, payment,
reimbursement or rate selection is denominated in Euros, the term “Business Day”
shall also exclude any day that is not a TARGET Day).

 

“Canadian Dollars” and “CD$” means the lawful currency of Canada.

 

“Canadian Prime Rate” means, for any day, the greater of (a) the annual rate of
interest announced from time to time by the applicable Swing Line Lender
administering Swing Line Loans denominated in Canadian Dollars as its reference
rate then in effect for determining interest rates on Canadian Dollar
denominated commercial loans in Canada and (b) the annual rate of interest equal
to the sum of (i) the CDOR Rate for an Interest Period of one month and
(ii) 0.50% per annum.

 

“Canadian Prime Rate Advance” means a Swing Line Loan denominated in Canadian
Dollars which bears interest as provided in Section 2.5.2.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

 

4

--------------------------------------------------------------------------------


 

“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in Dollars, at a
location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent, the LC Issuers and the Swing Line
Lenders (and “Cash Collateralization” has a corresponding meaning).

 

“CDOR Rate” means, with respect to any Interest Period, the average rate for
bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal to the relevant period displayed on CDOR01
page of the Reuters Monitor Service (or, in the event such rate does not appear
on a Reuters page or screen, on any successor or substitute page on such screen
or service that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; the “CAD Screen Rate”) at
or about 10:00 a.m. (Toronto, Ontario time) on the first Business Day for such
Interest Period (or such other day as is generally treated as the rate fixing
day by market practice in such interbank market, as determined by the
Administrative Agent).

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, and all rules and regulations and
requirements thereunder in each case as now or hereafter in effect.

 

“Change in Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the SEC under the Securities Exchange Act of 1934) of 50% or more of the
outstanding shares of voting stock of the Parent.

 

“Change in Law” means (a) the adoption of any law, rule, treaty or regulation
after the date of this Agreement, (b) any change in any law, rule, treaty or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
the LC Issuer (or, for purposes of Section 3.2, by any Lending Installation of
such Lender or by such Lender’s or the LC Issuer’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Citibank” means Citibank, N.A. and its successors.

 

“Closing Date” means the date on or after the date of this Agreement on which
all conditions precedent set out in Section 4.1 hereof have been satisfied or
waived by the party or parties entitled to performance thereof.

 

5

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Collateral Shortfall Amount” is defined in Section 8.1(a).

 

“Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Loans to the Borrowers, make (or participate in) Swing Line Loans to
the Borrowers and participate in Facility LCs issued upon the application of the
Borrowers and the other Restricted Subsidiaries, in an aggregate amount not
exceeding the amount set out in the Commitment Schedule, as it may be modified
as a result of any assignment that has become effective pursuant to Section 12.1
or as otherwise modified from time to time pursuant to the terms hereof.

 

“Commitment Fee” is defined in Section 2.6.1.

 

“Commitment Increase” is defined in Section 2.27.1.

 

“Commitment Maturity Date” means, with respect to each Lender, April 11, 2017,
as such date may be extended from time to time pursuant to Section 2.28 or, if
earlier, the Facility Termination Date.

 

“Commitment Schedule” means the Schedule attached hereto as Schedule II.

 

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto (excluding those solely among
the Borrowers and their Affiliates) relating to this Agreement, the other Loan
Documents, any Borrower or its Affiliates, or the transactions contemplated by
this Agreement or the other Loan Documents including, without limitation, all
Approved Electronic Communications.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Computation Date” is defined in Section 2.2.

 

“Consolidated EBITDA” means Consolidated Net Income for any applicable period
plus, to the extent deducted from revenues in determining Consolidated Net
Income (i) Consolidated Interest Expense for such period, (ii) expenses for
income and franchise taxes paid or accrued during such period,
(iii) depreciation and amortization for such period, (iv) non-recurring,
non-cash charges for such period, (v) Non-Cash Compensation Expense for such
period and (vi) extraordinary losses incurred during such period other than in
the ordinary course of business minus, to the extent included in Consolidated
Net Income, extraordinary gains realized in such period other than in the
ordinary course of business, all calculated for the Parent and its Restricted
Subsidiaries on a consolidated basis, and “Consolidated EBITDA” includes, on a
pro forma basis, Consolidated EBITDA of any Person acquired in accordance with
Section 6.12 for the four fiscal quarters most recently ended prior to the date
of such acquisition.

 

“Consolidated Indebtedness” means at any time the Indebtedness of the Parent and
its Restricted Subsidiaries calculated on a consolidated basis as of such time.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Parent and its Restricted Subsidiaries calculated on a
consolidated basis for such period as determined in accordance with Agreement
Accounting Principles.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Parent and its Restricted Subsidiaries calculated on a consolidated basis for
such period in accordance with Agreement Accounting Principles.

 

“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Parent and its Subsidiaries calculated on a consolidated basis as of such
time, but excluding, at any time, the Minority Interest Percentage of all
amounts, including retained earnings, attributable to each Unrestricted
Subsidiary that is a direct Subsidiary of the Parent or a Restricted Subsidiary
(such amounts to be determined for each such Unrestricted Subsidiary and its
Subsidiaries on a consolidated basis); provided that any changes in consolidated
stockholders’ equity as a result of (a) foreign currency translation adjustments
and (b) any change in the fair value of any Financial Contract pursuant to
Financial Accounting Standards Board Bulletin No 133, in each case after the
date hereof, shall be excluded when computing Consolidated Net Worth.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, bank
guaranties, operating agreement, take or pay contract, a standby letter of
credit which supports a payment obligation, or the obligations of any such
Person as general partner of a partnership with respect to the liabilities of
the partnership, and specifically excluding commercial letters of credit,
standby letters of credit, and bank guaranties, in each case, which support
performance obligations.

 

“Conversion/Continuation Notice” is defined in Section 2.10(b).

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Parent or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.

 

“Credit Extension” means the making of an Advance or the issuance, increase or
extension of a Facility LC hereunder.

 

“Credit Extension Date” means the Borrowing Date for an Advance or the date of
issuance, increase or extension of a Facility LC hereunder.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or

 

7

--------------------------------------------------------------------------------


 

other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

“Default” means an event described in Article VII.

 

“Defaulting Lender” means subject to Section 2.15.3, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any LC Issuer, any
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Facility LCs or Swing
Line Loans) within two Business Days of the date when due, (b) has notified any
Borrower, the Administrative Agent or any LC Issuer or Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement cannot be satisfied), (c) has failed, within three Business Days after
written request by the Administrative Agent or any Borrower, to confirm in
writing to the Administrative Agent and the Borrowers that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrowers), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under the Bankruptcy Code of the United States of America or any
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.15.3) upon delivery of written notice of such determination to the
Borrowers, each LC Issuer, each Swing Line Lender and each Lender.

 

8

--------------------------------------------------------------------------------


 

“Documentary Letter of Credit” means a commercial letter of credit qualifying as
a trade-related contingency under 12 CFR Part 3, Appendix A, Section 3(b)(3) or
any successor U.S. Comptroller of the Currency regulation.

 

“Dollar Amount” of any currency at any date shall mean (a) the amount of such
currency if such currency is Dollars or (b) the equivalent in Dollars of the
amount of such currency if such currency is any currency other than Dollars,
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange at which, in accordance with normal banking procedures, the
Administrative Agent may buy such currency in New York, New York on or as of
such date.

 

“Dollars” and “$” and “US$” means the lawful currency of the United States of
America.

 

“Eligible Currency” means any currency other than Dollars (a) that is readily
available, (b) that is freely traded, (c) in which deposits are customarily
offered to banks in the London interbank market, (d) which is convertible into
Dollars in the international interbank market and (e) as to which an Equivalent
Amount may be readily calculated.  If, after the designation by the Lenders of
any currency as an Agreed Currency, (i) currency control or other exchange
regulations are imposed in the country in which such currency is issued with the
result that different types of such currency are introduced, (ii) such currency
is, in the determination of the Administrative Agent, no longer readily
available or freely traded or (iii) in the determination of the Administrative
Agent, an Equivalent Amount of such currency is not readily calculable, the
Administrative Agent shall promptly notify the Lenders and the Borrowers, and
such currency shall no longer be an Agreed Currency until such time as all of
the Lenders agree to reinstate such currency as an Agreed Currency and promptly,
but in any event within five Business Days of receipt of such notice from the
Administrative Agent, the Borrowers shall repay all Loans in such affected
currency or convert such Loans into Loans in Dollars or another Agreed Currency,
subject to the other terms set out in Article II.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(d) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

9

--------------------------------------------------------------------------------


 

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Administrative Agent for such other currency at 11:00 a.m.,
London time, on the date on or as of which such amount is to be determined.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“EURIBOR Rate” means, for any Interest Period for each Advance denominated in
Euro comprising part of the same borrowing, an interest rate per annum equal to
(a) the Euro interbank offered rate administered by the Banking Federation of
the European Union (or any other person which takes over administration of that
rate) for the relevant period displayed on page EURIBOR01 of the Reuters screen
at or about 11:00 a.m. (Central European time) two TARGET Days before the first
day of such Interest Period or, if such page or such service shall cease to be
available, such other page or such other service for the purpose of displaying
an average rate of the Banking Federation of the EMU as the Administrative
Agent, after consultation with the Lenders and the Parent, shall reasonably
select; provided that any comparable or successor rate shall be applied in a
manner consistent with market practice or (b) if no quotation for the Euro for
the relevant period is displayed and the Administrative Agent has not selected
an alternative service on which a quotation is displayed, the rate per annum at
which deposits in Euro for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurocurrency Advance being made,
continued or converted and with a term equivalent to such Interest Period that
would be offered by first class banks in the London interbank market to the
Administrative Agent at or about 11:00 a.m. (Central European time) two TARGET
Days before the first day of such Interest Period.

 

“Euro” and “EUR” and “€” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.  For purposes of this
definition, “Participating Member State” means each state so described in any
EMU Legislation and “EMU Legislation” means the legislative measures of the
European Council for the introduction of, changeover to or operation of a single
or unified European currency.

 

“Eurocurrency Advance” means an Advance (other than a Base Rate Advance as to
which the interest rate is determined by reference to the Eurocurrency Reference
Rate) which, except as otherwise provided in Section 2.12, bears interest at the
applicable Eurocurrency Rate.

 

“Eurocurrency Loan” means a Loan (other than a Base Rate Loan as to which the
interest rate is determined by reference to the Eurocurrency Reference Rate)
which, except as otherwise provided in Section 2.12, bears interest at the
applicable Eurocurrency Rate.

 

“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (a) the quotient of (i) the Eurocurrency
Reference Rate applicable to such Interest Period, divided by (ii) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
plus (b) the Applicable Margin.

 

10

--------------------------------------------------------------------------------


 

“Eurocurrency Reference Rate” means, with respect to any Eurocurrency Loan (or
for purposes of clause (c) of the definition of “Alternate Base Rate”) for any
Interest Period:

 

(a)                                 with respect to any Advance denominated in
Dollars or Sterling, the rate appearing on the Reuters Reference LIBOR01
Page (or on any successor or substitute page of such service, or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in Dollars or Sterling, as the case may
be, in the London interbank market) at approximately 11:00 a.m., London time,
two Business Days before the first day of such Interest Period, as the rate for
deposits in Dollars or Sterling, as the case may be, with a maturity comparable
to such Interest Period (or on the day of determination, in the case of a
determination for purposes of clause (c) of the definition of “Applicable Base
Rate”).  In the event that such rate is not available at such time for any
reason, then the “Eurocurrency Reference Rate” for such Interest Period shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars or Sterling, as the case may be, in an
amount equal to $5,000,000, CD$5,000,000 or £5,000,000, as the case may be, and
for a maturity comparable to such Interest Period would be offered by first
class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m., London time two Business Days before the first day of
such Interest Period (or on the day of determination, in the case of a
determination for purposes of clause (c) of the definition of “Applicable Base
Rate”);

 

(b)                                 with respect to any Advance denominated in
Canadian Dollars, the CDOR Rate; and

 

(c)                                  with respect to any Advance denominated in
Euro, the EURIBOR Rate.

 

“EU Savings Directive Tax” means any tax deduction required under the EU Council
Directive 2003/48/EC on taxation of savings income in the form of interest
payments (or any amendments thereof).

 

“Excess Obligations” is defined in Section 2.2.1.

 

“Excluded Taxes” means, in the case of each Lender, applicable Lending
Installation, LC Issuer and the Administrative Agent, (a) Taxes imposed on or
measured by net income (however denominated), branch profits Taxes and franchise
Taxes, in each case, (i) imposed by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is incorporated,
organized or resident or by the jurisdiction in which the recipient’s principal
executive office or such Lender’s applicable Lending Installation is located, or
(ii) that are Other Connection Taxes, (b) in the case of a Lender (including any
LC Issuer), any U.S. withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i)

 

11

--------------------------------------------------------------------------------


 

such Lender acquires such interest in the Loan or Commitment (other than
pursuant to an assignment request under Section 2.25) or (ii) such Lender
changes its Lending Installation, except in each case to the extent that,
pursuant to Section 3.5(a), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan or Commitment or to such Lender immediately before
it changed its Lending Installation, (c) any US federal withholding Taxes
imposed under FATCA; (d) any Taxes attributable to such recipient’s failure to
comply with Section 3.5(e); (e) any Foreign Excluded Taxes and (f) any EU
Savings Directive Tax.

 

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

“Existing LC Facility” means the Amended and Restated Continuing Agreement for
Letters of Credit dated as of February 2, 2012 among the Parent, certain
Subsidiaries of the Parent and Citibank, as the same may be amended, restated or
otherwise modified from time to time.

 

“Existing Letters of Credit” means, collectively, all letters of credit
identified on Schedule IV hereto and outstanding on the Closing Date.

 

“Extending Lender” is defined in Section 2.28.1(a).

 

“Facility LC” is defined in Section 2.26.1(a).

 

“Facility LC Application” is defined in Section 2.26.3.

 

“Facility LC Collateral Account” is defined in Section 2.26.11(a).

 

“Facility Termination Date” means April 11, 2017, as such date may be extended
from time to time pursuant to Section 2.28, or any earlier date on which the
Aggregate Commitment is reduced to zero or otherwise terminated pursuant to the
terms hereof.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation on, rules or practices adopted pursuant
to such intergovernmental agreement.

 

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended, including any subordinate legislation thereunder.

 

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative

 

12

--------------------------------------------------------------------------------


 

Agent from three Federal funds brokers of recognized standing selected by the
Administrative Agent.

 

“Fee Letters” means (i) that certain fee letter dated April 11, 2014, among the
Administrative Agent, Arranger and the Parent, as amended from time to time and
(ii) that certain fee letter dated April 11, 2014, among the Parent and JPMorgan
Securities LLC, as amended from time to time.

 

“Financial Contract” of a Person means (a) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (b) any Rate Management Transaction.

 

“Financial Letter of Credit” means a letter of credit other than a Performance
Letter of Credit or a Documentary Letter of Credit, and shall include without
limitation standby letters of credit issued to secure financial obligations.

 

“Foreign Excluded Taxes” means, where the Borrower is Cameron Petroleum (UK)
Limited, any deduction or withholding for or on account of U.K. Tax from a
payment under any Loan Document where:

 

(i) the payment could have been made to the relevant Lender without any
deduction or withholding if the Lender had been a U.K. Qualifying Lender, but on
that date that, Lender is not or has ceased to be a U.K. Qualifying Lender other
than as a result of any change after the date that Lender makes a Loan to
Cameron Petroleum (UK) Limited under this Agreement in (or in the
interpretation, administration, or application of) any law or treaty or any
published practice or published concession of any relevant taxing authority; or

 

(ii) the relevant Lender is a UK Treaty Lender and the Borrower making the
payment is able to demonstrate that the payment could have been made to the
Lender without the UK tax deduction had that Lender complied with its
obligations under Section 3.5(e) or (f) (as applicable).

 

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for Tax purposes.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any LC Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding LC Obligations with respect to Facility LCs issued by such LC Issuer
other than LC Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or cash collateralized in
accordance with the terms hereof, and (b) with respect to any Swing Line Lender,
such Defaulting Lender’s Applicable Percentage of outstanding Swing Line Loans
made by such Swing Line Lender other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

 

13

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supranational bodies such as the European Union or European Central Bank).

 

“Guaranty” means that certain Guaranty dated as of even date herewith, executed
by the Parent in favor of the Administrative Agent, for the ratable benefit of
the Lenders in the form of Exhibit H, as it may be amended or modified and in
effect from time to time.

 

“Hazardous Materials” means the substances identified as such pursuant to CERCLA
and any chemicals, substances, and wastes regulated under any other
Environmental Law, including without limitation pollutants, contaminants,
petroleum or petroleum products Released into the environment, radionuclides,
radioactive materials, and medical and infectious waste.

 

“HMRC DT Passport Scheme”  means the HM Revenue and Customs Double Passport
Scheme.

 

“Increasing Lender” is defined in Section 2.27.1.

 

“Indebtedness” of a Person means such Person’s (a) obligations for borrowed
money, (b) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (c) Indebtedness of
another Person, whether or not assumed, secured by (or for which the holder of
such Indebtedness has the right, contingent or otherwise, to be secured by) a
Lien on Property of such Person, (d) obligations which are evidenced by notes,
acceptances, or other similar instruments, (e) Capitalized Lease Obligations,
(f) Contingent Obligations in respect of Indebtedness of another Person and
(g) reimbursement obligations of such Person in respect of drawn letters of
credit or acceptance financing; provided that, this defined term “Indebtedness”
shall, except for purposes of clause (g) hereof, specifically exclude
obligations of a Person in respect of commercial letters of credit, standby
letters of credit, and bank guaranties, in each case, which support performance
obligations, without regard to whether such obligations are secured or
unsecured.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrowers under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Interest Period” means, with respect to a Eurocurrency Advance, a period of
one, two, three or six months (or such other period as may be agreed by the
Lenders with respect to a particular Agreed Currency) commencing on a Business
Day selected by the applicable Borrower pursuant to this Agreement.  Such
Interest Period shall end on the day which corresponds numerically to such date
one, two, three or six months (or such other applicable period) thereafter,
provided that if there is no such numerically corresponding day in such next,
second, third or sixth succeeding month (or such other applicable period), such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month (or such

 

14

--------------------------------------------------------------------------------


 

other applicable period).  If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided that if said next succeeding Business Day
falls in a new calendar month, such Interest Period shall end on the immediately
preceding Business Day.

 

“Joinder Agreement” means an agreement substantially in the form of Exhibit G by
which a Restricted Subsidiary becomes a Borrower Subsidiary.

 

“LC Commitment” means, with respect to any LC Issuer, the commitment of such LC
Issuer to issue Facility LCs hereunder, expressed as an amount representing the
maximum aggregate amount of the LC Obligations with respect to Facility LCs
which may be issued by such LC Issuer, as such commitment may be reduced from
time to time pursuant to the terms hereof.  The initial LC Issuers are Citibank,
JPMorgan Chase Bank, N.A., Barclays Bank PLC, and The Bank of Tokyo-Mitsubishi
UFJ, Ltd. and the amount of each initial LC Issuer’s LC Commitment is
$50,000,000.  The LC Commitment of each LC Issuer is part of, and not in
addition, to such LC Issuer’s Commitment as a Lender under this Agreement.

 

“LC Fee” is defined in Section 2.26.4.

 

“LC Issuer” means each of Citibank, JPMorgan Chase Bank, N.A., Barclays Bank PLC
and The Bank of Tokyo-Mitsubishi UFJ, Ltd. in its capacity as an issuer of
Facility LCs hereunder and, at any Borrower’s option, any Lender who agrees to
act in the capacity as issuer of Facility LCs hereunder and “LC Issuers” means,
collectively, all of such LC Issuers.

 

“LC Obligations” means, at any time, the sum, without duplication, of (a) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (b) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

 

“LC Payment Date” means, with respect to any Facility LC, the later to occur of
(i) the date the applicable LC Issuer intends to pay such Facility LC (as
notified to the applicable Borrower pursuant to the terms hereof) and (ii) two
Business Days after the date the applicable LC Issuer notifies the applicable
Borrower of the LC Issuer’s intended payment date of such Facility LC.

 

“LC Sublimit” means $200,000,000 or, if less, the amount of the Aggregate
Commitments.

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement, any Additional Lenders, and any Additional Commitment Lenders, and,
in each case, their respective successors and assigns.  Unless otherwise
specified, the term “Lenders” includes the Swing Line Lenders.

 

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent with respect to each Agreed Currency listed on the
Administrative Questionnaire or otherwise selected by such Lender or the
Administrative Agent pursuant to Section 2.20.

 

15

--------------------------------------------------------------------------------


 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

 

“Loan” means a Revolving Loan or Swing Line Loan.

 

“Loan Documents” means this Agreement, the Facility LC Applications, any Notes
issued pursuant to Section 2.16, the Guaranty, any Joinder Agreement, any Fee
Letter and any other agreements contemplated hereby and executed by any Borrower
with or in favor of the Administrative Agent, any LC Issuer or any Lender, as
any such agreement or instrument may be amended, modified or supplemented from
time to time.

 

“Luxembourg Borrower” means each of (i) Cameron Lux V S.à r.l., a private
limited liability company (société à responsabilité limitée) incorporated and
existing under the laws of the Grand Duchy of Luxembourg, and (ii) any other
Borrowing Subsidiary formed under the laws of the Grand Duchy of Luxembourg.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, condition (financial or otherwise), results of operations, or
prospects of the Parent and its Subsidiaries taken as a whole, (b) the ability
of the Parent to perform its obligations under the Loan Documents to which it is
a party, or (c) the validity or enforceability of this Agreement, any Notes, the
Guaranty, or any of the other material Loan Documents or the rights or remedies
of the Administrative Agent, the applicable LC Issuer, or the Lenders
thereunder.

 

“Material Indebtedness” is defined in Section 7.5.

 

“Material Subsidiary” means any Restricted Subsidiary which holds or constitutes
10% or more of either the Parent’s consolidated assets as at the last day of, or
Consolidated EBITDA for the period of four fiscal quarters most recently ended
as at the last day of, the most recent fiscal quarter for which the consolidated
financial statements of the Parent are available at the time.

 

“Minority Interest Percentage” means, at any time, with respect to any
Unrestricted Subsidiary, the percentage of the equity in such Unrestricted
Subsidiary owned by a Person other than the Parent and its Restricted
Subsidiaries.

 

“Modify” and “Modification” are defined in Section 2.26.1(a).

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto which
is a nationally recognized statistical rating organization.

 

“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA and is subject to Title IV of ERISA.

 

16

--------------------------------------------------------------------------------


 

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive-based compensation awards or arrangements.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders (if such Lender is an affected Lender) in accordance with the terms of
Section 8.2 and (ii) has been approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender at such time.

 

“Non-Extending Lender” is defined in Section 2.28.1(a).

 

“Non-Recourse Debt” means Indebtedness: (a) as to which neither the Parent nor
any of its Restricted Subsidiaries (i) provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness) other than a comfort letter or similar undertaking, in each case,
not constituting a contractual obligation to provide funds for the payment of or
otherwise become liable upon such Indebtedness or (ii) is directly or indirectly
liable as a guarantor or otherwise, in each case, other than a pledge of the
equity interests of an Unrestricted Subsidiary to secure Indebtedness of any
Unrestricted Subsidiary; (b) with respect to Indebtedness incurred following
June 26, 2013, no default with respect to which (including any rights that the
holders of the Indebtedness may have to take enforcement action against an
Unrestricted Subsidiary) would permit upon notice, lapse of time or both any
holder of any other Indebtedness of the Parent or any of its Restricted
Subsidiaries to declare a default on such other Indebtedness or cause the
payment of the Indebtedness to be accelerated or payable prior to its maturity;
and (c) as to which the lenders thereof have been notified in writing (or the
loan documentation governing such Indebtedness expressly provides) that they
will not have any recourse to the stock or assets of the Parent or any of its
Restricted Subsidiaries (except for the equity interests of any Unrestricted
Subsidiary securing such Indebtedness).

 

“Non-U.S. Borrower” is defined in Section 3.1(b).

 

“Note” is defined in Section 2.16(d).

 

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.5.2.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities, obligations under any Rate Management
Transaction with any Lender in connection with Loans under this Agreement, and
other obligations of the Borrowers (or any Borrower) or any other Restricted
Subsidiary to the Lenders or to any Lender, any LC Issuer, the Administrative
Agent or any indemnified party arising under the Loan Documents, including
without limitation any such Obligations incurred or accrued during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding, whether
or not allowed or allowable in such proceeding.

 

17

--------------------------------------------------------------------------------


 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Offered Rate” means, as to any Swing Line Loan, a per annum rate of interest
agreed to from time to time in writing between a Borrower and the applicable
Swing Line Lender.

 

“Offered Rate Advance” means a Swing Line Loan which bears interest at the
Offered Rate.

 

“Original Currency” is defined in Section 2.14(b).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are (a) Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.25) or (b) arise as a result of the voluntary
registration by and Lender of a Loan Document.

 

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(a) the aggregate principal amount of its Loans outstanding at such time, plus
(b) its Outstanding Swing Line Exposure, plus (c) its Outstanding LC Exposure.

 

“Outstanding LC Exposure” means, as to any Lender at any time, an amount equal
to its Pro Rata Share of the LC Obligations at such time.

 

“Outstanding Swing Line Exposure” means, as to any Lender at any time, an amount
equal to its Pro Rata Share of the aggregate principal amount of Swing Line
Loans outstanding at such time.

 

“Overnight Eurocurrency Rate” means, with respect to any Swing Line Loan
denominated in Sterling or Euro, the rate appearing on Reuters LIBOR01 Page or
the EURIBOR01 Page (or other commercially available source providing such
quotations as designated by the Swing Line Lender administering Swing Line Loans
denominated in Sterling or Euro from time to time), as applicable, for deposits
in the relevant currency with a term of one day applicable to an overnight
period beginning on one Business Day and ending on the next Business Day. In the
event that such rate is not available at such time for any reason, then the
“Overnight Eurocurrency Rate” shall be determined by the applicable Swing Line
Lender to be the arithmetic average of the rate per annum at which overnight
deposits in Euro or Sterling in amounts comparable to the Swing Line Loans
denominated in Euro or Sterling, as applicable,

 

18

--------------------------------------------------------------------------------


 

would be offered by first class banks in the London interbank market to the
applicable Swing Line Lender.

 

“Overnight Eurocurrency Rate Advance” means a Swing Line Loan denominated in
Euro or Sterling which bears interest as provided in Section 2.12.

 

“Parent” means Cameron International Corporation and its successors and assigns.

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

 

“Participant Register” is defined in Section 12.1(c).

 

“Participant” is defined in Section 12.1(c).

 

“Payment Date” means the last day of each March, June, September and December.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Performance Letter of Credit” means a letter of credit qualifying as a
“performance-based standby letter of credit” under 12 CFR Part 3, Appendix A,
Section 3(b)(2)(i) or any successor U.S. Comptroller of the Currency regulation.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Parent or any member of the Controlled Group may have any
liability.

 

“Pricing Schedule” means the Schedule attached hereto as Schedule I.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment; provided that, if the Commitments have been
terminated, “Pro Rata Share” shall mean a portion equal to a fraction the
numerator of which is such Lender’s Outstanding Credit Exposure at such time and
the denominator of which is the Aggregate Outstanding Credit Exposure at such
time.

 

19

--------------------------------------------------------------------------------


 

“Protesting Lender” is defined in Section 2.24.

 

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Parent or any of
its Restricted Subsidiaries which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

 

“Recipient” means (i) any Lender, (ii) the LC Issuer and (iii) the
Administrative Agent, as applicable.

 

“Recourse Debt” means any Indebtedness of an Unrestricted Subsidiary other than
Non-Recourse Debt.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrowers then outstanding under Section 2.26 to reimburse the LC Issuers
for amounts paid by any LC Issuer in respect of any one or more drawings under
Facility LCs.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

 

20

--------------------------------------------------------------------------------


 

“Required Lenders” means Lenders in the aggregate having at least 51% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 51% of the Aggregate Outstanding
Credit Exposure. The Commitment or, if applicable, Outstanding Credit Exposure,
of a Defaulting Lender shall be disregarded in determining Required Lenders at
any time.

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which may be imposed under Regulation D on Eurocurrency
Advances.

 

“Restricted Subsidiary” means each Subsidiary other than an Unrestricted
Subsidiary.

 

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set out in Section 2.1 (or any conversion or
continuation thereof).

 

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., and any successor thereto which is a nationally recognized
statistical rating organization.

 

“Sanctions” means economic or financial sanctions imposed, administered or
enforced from time to time (i) by the U.S. government, the UK government or the
European Union, including, without limitation, those administered by OFAC, the
U.S. Department of State or Her Majesty’s Treasury, and (ii) by any other
Applicable Authority imposing, administering or enforcing sanctions.

 

“Sanctioned Country” means, at any time, any country or territory that is
subject to comprehensive economic sanctions by the U.S., UK or the European
Union or any other Applicable Authority, in each case, that broadly restrict
trade and investment with that country or territory.  As of the Closing Date,
“Sanctioned Countries” shall include, without limitation, Cuba, Iran, North
Korea, Sudan and Syria.

 

“Sanctioned Person” means (a) any Person or vessel listed on, or owned or
controlled by a Person listed on, any Sanctions-related list of designated or
blocked Persons or vessels maintained by OFAC or the U.S. Department of State,
the UK or the European Union or any other Applicable Authority, (b) any
Sanctioned Country, (c) any Person operating, organized or resident in, or
acting on behalf of, a Sanctioned Country or (d) any Person that is, to the
knowledge of the Parent or any Restricted Subsidiary, owned or controlled by any
such Person.

 

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

21

--------------------------------------------------------------------------------


 

“Singapore Borrower” means each of (i) Cameron (Singapore) Pte. Ltd., a limited
private company formed under the laws of the Republic of Singapore, and (ii) any
other Borrowing Subsidiary formed under the laws of the Republic of Singapore.

 

“Single Employer Plan” means a Plan, other than a Multiemployer Plan, maintained
by the Parent or any member of the Controlled Group for employees of the Parent
or any member of the Controlled Group.

 

“Sterling” and “£” means the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled. 
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Parent.

 

“Substantial Portion” means, with respect to the Property of the Parent and its
Restricted Subsidiaries, Property which represents more than the greater of
(a) $300,000,000 and (b) 20% of the consolidated assets of the Parent and its
Subsidiaries as shown in the consolidated financial statements of the Parent and
its Subsidiaries as of the end of the most recent fiscal quarter for which
financial statements are available at the time such determination is made.

 

“Swing Line Commitment” means, for each Person serving as a Swing Line Lender
from time to time hereunder, the commitment of such Person to make Swing Line
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of Swing Line Loans which may be made by such Swing Line Lender, as such
commitment may be reduced from time to time pursuant to the terms hereof.  As of
the Closing Date, the initial Swing Line Lender is Citibank (and, if applicable,
its Affiliates) and its (or, if applicable, their) initial Swing Line Commitment
is US$75,000,000.  The Swing Line Commitment of a Lender is part of, and not in
addition to, the Commitment of such Lender.

 

“Swing Line Lenders” means, initially, Citibank, in its capacity as provider of
Swing Line Loans, and additionally, any other Lender  that agrees to serve as a
Swing Line Lender and has provided the Parent and the Administrative Agent
evidence of its Swing Line Commitment, or any successor swing line lender
hereunder. Each Swing Line Loan denominated in Canadian Dollars, Euro or
Sterling or another Agreed Currency (other than Dollars) may, in such Swing Line
Lender’s sole discretion, be administered and funded by an Affiliate of such
Swing Line Lender.  If an Affiliate is appointed by a Swing Line Lender to
administer and fund Swing Line Loans denominated in Canadian Dollars, Euro or
Sterling or another Agreed Currency (other than Dollars), all Notices of Swing
Line Borrowing, as the case may be, in such designated currencies shall be
provided to such Affiliate and such Swing Line Lender and Affiliate shall be
deemed to be one “Swing Line Lender” for purposes of this Agreement and such
Affiliate shall have the same rights, benefits and obligations under this
Agreement as such Swing Line Lender as such rights, benefits and obligations
relate to Swing Line Loans denominated in Canadian Dollars, Euro or Sterling or
other Agreed Currency (other than Dollars), as the case may be.

 

22

--------------------------------------------------------------------------------


 

“Swing Line Lender’s Account” means, with respect to any Swing Line Lender, any
account designated by any Swing Line Lender in writing from time to time to the
Parent and the Lenders.  As of the Closing Date, the Swing Line Lender’s
Accounts for the initial Swing Line Lender are (a) in the case of Swing Line
Loans denominated in Euro, the account maintained at Citibank, N.A. London with
Account No. 780839, (b) in the case of Swing Line Loans denominated in Sterling,
the account maintained at Citibank, N.A., London with Account No. 560618, and
(c) in the case of Swing Line Loans denominated in Canadian Dollars, the account
maintained at Citibank, Toronto with Account No. 2070035009.

 

“Swing Line Loans” means an Advance under the Swing Line Sub-Facility made in
Dollars as a Base Rate Advance or an Offered Rate Advance, made in Canadian
Dollars as a Canadian Prime Rate Advance or an Offered Rate Advance or made in
Euro or Sterling as an Overnight Eurocurrency Rate Advance or an Offered Rate
Advance pursuant to Section 2.5.1.

 

“Swing Line Sub-Facility” means an amount equal to the lesser of
(a) US$75,000,000 and (b) the Aggregate Commitments. The Swing Line Sub-Facility
is part of, and not in addition to, the Aggregate Commitment.

 

“TARGET Day” means any day on which the Trans-European Automatic Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments in Euros.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Terminating Plan” means the Cameron International Corporation Retirement Plan.

 

“Termination Event” means, with respect to a Plan which is subject to Title IV
of ERISA, (a) a Reportable Event, (b) the withdrawal of the Parent or any other
member of a Controlled Group from such Plan during a plan year in which the
Parent or any other member of a Controlled Group was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Plan, the filing of a
notice of intent to terminate such Plan or the treatment of an amendment of such
Plan as a termination under Section 4041 of ERISA, (d) the institution by the
PBGC of proceedings to terminate such Plan, or (e) any event or condition which
might constitute grounds under Section 4042 of ERISA for the termination of, or
appointment of a trustee to administer, such Plan.

 

“Total Capitalization” means, at any time, the sum of Total Debt and
Consolidated Net Worth at such time.

 

“Total Debt” means, at any time, that part of the Consolidated Indebtedness of
the Parent and the Restricted Subsidiaries at such time which would be reflected
on a balance sheet prepared in accordance with Agreement Accounting Principles;
provided, however, that for purposes hereof, “Total Debt” shall include Recourse
Debt of Unrestricted Subsidiaries.

 

23

--------------------------------------------------------------------------------


 

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Facility LCs hereunder.

 

“Transferee” is defined in Section 12.2.

 

“Type” means, with respect to any Advance (other than a Swing Line Loan), its
nature as a Base Rate Advance or a Eurocurrency Advance, with respect to any
Facility LC, its nature as a Financial Letter of Credit, Performance Letter of
Credit or Documentary Letter of Credit and with respect to any Swing Line Loan,
its nature as a Base Rate Advance, Offered Rate Advance, Canadian Prime Rate
Advance or Overnight Eurocurrency Rate Advance.

 

“UK Bribery Act” means the United Kingdom Bribery Act 2010 as amended, including
any subordinate legislation thereunder.

 

“UK” and “United Kingdom” shall each mean the United Kingdom of Great Britain
and Northern Ireland.

 

“UK Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly
completed and filed by a UK Borrower within the applicable time limit, which
contains the scheme reference number and jurisdiction of tax residence provided
by a Lender either (i) under Schedule II or (ii) if the Lender is not a party to
this Agreement at the date of this Agreement, to the relevant UK Borrower and
the Administrative Agent (or in the Assignment and Assumption).

 

“UK Borrower” means Cameron Petroleum (UK) Limited and any other Borrower which
notifies the Administrative Agent in accordance with Section 3.5(f).

 

“UK Treaty Lender” means a Lender which:

 

(i) is treated as a resident of a UK Treaty State for the purposes of the
Treaty;

 

(ii) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected; and

 

(iii) meets all other conditions in the relevant Treaty for full exemption from
Tax imposed by the UK on interest, except that for this purpose it shall be
assumed that the following are satisfied:

 

(A) any condition which relates (expressly or by implication) to there not being
a special relationship between the Borrower and a Lender or between both of them
and another person, or to the amounts or terms of any Loan; and

 

(B) any necessary procedural formalities.

 

“UK Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

 

24

--------------------------------------------------------------------------------


 

“UK Qualifying Lender” means:

 

(i) a Lender which is beneficially entitled to interest payable to that Lender
in respect of an advance under a Loan Document and is:

 

(A) a Lender:

 

(1) which is a bank (as defined for the purpose of section 879 of the UK Income
Tax Act 2007) making an advance under a Loan Document and is within the charge
to United Kingdom corporation tax as respects any payments of interest made in
respect of that advance or would be within such charge as respects such payments
apart from section 18A of the UK Corporation Tax Act 2009; or

 

(2) in respect of an advance made under a Loan Document by a person that was a
bank (as defined for the purpose of section 879 of the UK Income Tax Act 2007)
at the time that that advance was made and within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance; or

 

(B) a UK Treaty Lender.

 

“Unfunded Liabilities” means the amount (if any) by which the actuarial present
value of the benefit attributed by the pension benefit formula under all Single
Employer Plans to employee service rendered prior to that date (based on current
and past compensation levels) exceeds the fair value of all Plan assets, all
determined as of the last day of the Parent’s fiscal year using a calculation
methodology, discount rate, expected return on Plan assets, rate of compensation
increase, and other gain or loss components required or permitted under
Statement of Financial Accounting Standards No. 87 in presenting the projected
benefit obligation.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“Unrestricted Subsidiary” means (a) OneSubsea LLC, (b) OneSubsea B.V.,
(c) OneSubsea Lux German Holdings S.á r.l. and (d) each of their respective
Subsidiaries.

 

“USA Patriot Act” is defined in Section 9.15.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” is defined in Section 3.5(e)(ii)(B).

 

“Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly Owned Subsidiaries
of such Person, or by such Person and one or more Wholly Owned Subsidiaries of
such Person, or (b) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

 

25

--------------------------------------------------------------------------------


 

1.2.         Interpretive Provisions.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (b) any reference herein to any law or regulation shall be
construed, unless otherwise specified, as referring to such law or regulation as
amended, modified, supplemented, codified or reenacted, in whole or in part, and
in effect from time to time, (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to the
restrictions contained in the Loan Documents), (d) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(e) with respect to the determination of any time period, the word “from” means
“from and including” and the word “to” means “to and including” and (f) any
reference herein to Articles, Sections, Annexes, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Annexes, Exhibits and
Schedules to, this Agreement.  No provision of this Agreement or any other Loan
Document shall be interpreted or construed against any Person solely because
such Person or its legal representative drafted such provision.

 

ARTICLE  II
THE CREDITS

 

2.1.         Commitment.  From and including the date of this Agreement and
prior to its respective Commitment Maturity Date, each Lender severally agrees,
on the terms and conditions set out in this Agreement, to (a) make Revolving
Loans to any Borrower in Agreed Currencies upon the request of any Borrower from
time to time and (b) participate in Facility LCs issued upon the request of any
Borrower or any Restricted Subsidiary, provided that, after giving effect to the
making of each such Revolving Loan and the issuance of each such Facility LC,
such Lender’s Dollar Amount of its Outstanding Credit Exposure shall not exceed
its Commitment, provided that (i) at no time shall Revolving Loans be
outstanding hereunder in more than three different Agreed Currencies, (ii) at no
time shall the Dollar Amount of the Aggregate Outstanding Credit Exposure exceed
the Aggregate Commitments, (iii) all Base Rate Loans shall be made in Dollars
and (iv) no Base Rate Loan shall be made or otherwise available to a Singapore
Borrower or Luxembourg Borrower.  Subject to the terms of this Agreement, the
Borrowers may borrow, repay and reborrow the Revolving Loans at any time prior
to the Facility Termination Date.  Each Lender’s Commitment to extend credit
hereunder shall expire on its respective Commitment Maturity Date.  The LC
Issuers will issue Facility LCs hereunder on the terms and conditions set out in
Section 2.26.  The Swing Line Lenders will issue Swing Line Loans hereunder on
the terms and conditions set out in Section 2.5.

 

2.2.         Determination of Dollar Amounts; Required Payments; Termination.

 

2.2.1.                      The Administrative Agent will determine the Dollar
Amount of:

 

26

--------------------------------------------------------------------------------


 

(a)           each Advance as of the date three Business Days prior to the
Borrowing Date or, if applicable, date of conversion/continuation of such
Advance,

 

(b)           all outstanding Advances on and as of the last Business Day of
each quarter and on any other Business Day elected by the Administrative Agent
in its discretion or upon instruction by the Required Lenders,

 

(c)           the face amount of or any drawing under each Facility LC on and as
of the date three Business Days prior to the proposed date of issuance (or
Modification) or drawing, and

 

(d)           the LC Obligations with respect to all outstanding Facility LCs on
and as of the last Business Day of each quarter and on any other Business Day
elected by the Administrative Agent in its discretion or upon instruction by the
Required Lenders.

 

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b), (c), and (d) is herein described
as a “Computation Date” with respect to each Advance or Facility LC for which a
Dollar Amount is determined on or as of such day.  If at any time the Dollar
Amount of the sum of (y) the aggregate principal amount of all outstanding
Advances (calculated, with respect to those Advances denominated in Agreed
Currencies other than Dollars, as of the most recent Computation Date with
respect to each such Advance) plus (z) the aggregate amount of all outstanding
LC Obligations (calculated, with respect to those Facility LCs denominated in
Agreed Currencies other than Dollars, as of the most recent Computation Date
with respect to each such Facility LC) exceeds the Aggregate Commitment (the
amount of such excess, the “Excess Obligations”), the Borrowers shall
immediately repay Advances in an aggregate principal amount sufficient to
eliminate any such Excess Obligations.  If no Advances are then outstanding or
if any Excess Obligations remain outstanding upon repayment of all outstanding
Advances, and provided that the Excess Obligations exceed $500, the applicable
Borrower shall immediately make deposits to (and, subject to the immediately
succeeding sentences, shall maintain such amount in) the applicable Facility LC
Collateral Account at the Administrative Agent’s election either (i) in the
applicable Agreed Currency or Currencies as determined by the Administrative
Agent and in an amount equal to the amount of such Excess Obligations or (ii) in
Dollars in an amount equal to 100% of the Dollar Amount (calculated as of the
applicable Computation Date) of such Excess Obligations.  If as of any
Computation Date the amount of any such cash collateral held by the
Administrative Agent on such date exceeds the amount required to be deposited by
the Borrowers pursuant to preceding sentence by greater than $500, the
Administrative Agent shall promptly release cash collateral to the Borrowers in
the amount of such excess to the extent such cash collateral is not otherwise
required under the terms of this Agreement.  Notwithstanding anything in this
Agreement to the contrary, no Borrowing Subsidiary shall make any deposits to
the Facility LC Collateral Account applicable to Facility LCs issued directly
for the benefit of the Parent.

 

2.2.2.                      Except as otherwise specifically provided in
Section 2.26 with respect to Facility LCs, (i) the Outstanding Credit Exposure
of, and all other unpaid

 

27

--------------------------------------------------------------------------------


 

Obligations owing to, each Non-Extending Lender shall be paid in full by the
Borrowers on such Non-Extending Lender’s Commitment Maturity Date and (ii) the
Aggregate Outstanding Credit Exposure and all other unpaid Obligations shall be
paid in full by the Borrowers on the Facility Termination Date.

 

2.3.         Ratable Loans.  Each Advance hereunder (other than any Swing Line
Loan) shall consist of Revolving Loans made from the several Lenders ratably
according to their Pro Rata Shares.

 

2.4.         Types of Advances.  The Advances may be (a) Base Rate Advances or
Eurocurrency Advances, or a combination thereof, selected by the applicable
Borrower in accordance with Sections 2.9 and 2.10; provided that, there shall be
no more than five Interest Periods relating to Eurocurrency Advances in the same
currency outstanding at any time or (b) Swing Line Loans selected by the
applicable Borrower in accordance with Section 2.5.1.

 

2.5.         Swing Line Loans.

 

2.5.1.                      Swing Line Loans. Each Swing Line Lender agrees, on
the terms and conditions hereinafter set forth, to make Swing Line Loans
denominated in Dollars, Canadian Dollars, Sterling or Euro to any Borrower from
time to time on any Business Day during the period from the date hereof until
such Swing Line Lender’s Commitment Maturity Date (i) in an aggregate Dollar
Amount, determined on the date of delivery of the applicable Notice of Swing
Line Borrowing, for each Swing Line Lender not to exceed at any time outstanding
such Swing Line Lender’s Swing Line Commitment, and (ii) in an aggregate Dollar
Amount, determined on the date of delivery of the applicable Notice of Swing
Line Borrowing, for all Swing Line Lenders not to exceed at any time outstanding
the Swing Line Sub-Facility; provided that, after giving effect to the making of
each Swing Line Loan, (x) at no time shall the Dollar Amount of the Aggregate
Outstanding Credit Exposure exceed the Aggregate Commitments and (y) the
Outstanding Credit Exposure of any Lender shall not exceed such Lender’s
Commitment (taking into account each Lender’s Pro Rata Share of such Swing Line
Loan). No Swing Line Loan shall be used for the purpose of funding the payment
of principal of any other Swing Line Loan.  Each borrowing of a Swing Line Loan
under the Swing Line Sub-Facility shall be in an amount not less than, in
respect of Swing Line Loans denominated in Dollars, US$1,000,000 (and in
integral multiples of US$100,000 in excess thereof), in respect of Swing Line
Loans denominated in Canadian Dollars, CD$1,000,000 (and in integral multiples
of CD$100,000 in excess thereof), in respect of Swing Line Loans denominated in
Sterling, £1,000,000 (and in integral multiples of £100,000 in excess thereof),
and in respect of Swing Line Loans denominated in Euros, €1,000,000 (and in
integral multiples of €100,000 in excess thereof).  Each borrowing of Swing Line
Loans shall consist of the same Type and in the same currency made on the same
day by the applicable Swing Line Lender according to its Swing Line Commitment.
Within the limits of the Swing Line Sub-Facility and within the limits referred
to in this Section 2.5.1, the Borrowers may borrow, prepay and reborrow Swing
Line Loans.

 

2.5.2.                      Notice of Swing Line Loans. Each Swing Line Loan
shall be made on notice by a Borrower requesting a Swing Line Loan (each, a
“Notice of Swing Line

 

28

--------------------------------------------------------------------------------


 

Borrowing”), given not later than (x) in the case of a Swing Line Loan to be
denominated in Dollars, 2:00 p.m. (Eastern time) on the date of the proposed
Swing Line Advance by the applicable Borrower to the applicable Swing Line
Lender (and such Swing Line Lender shall give prompt notice thereof to the
Administrative Agent), (y) in the case of a Swing Line Loan to be denominated in
Canadian Dollars, noon (Eastern time) on the date of the proposed Swing Line
Loan by the applicable Borrower to the applicable Swing Line Lender (and the
applicable Swing Line Lender shall give prompt notice thereof to the
Administrative Agent) or (z) in the case of a Swing Line Loan to be denominated
in Euro or Sterling, noon (London time) on the date of the proposed Swing Line
Loan by the applicable Borrower to the applicable Swing Line Lender (and the
applicable Swing Line Lender shall give prompt notice thereof to the
Administrative Agent), and the Administrative Agent and the applicable Swing
Line Lender, as the case may be, shall give prompt notice to the Lenders that it
has received a Notice of Swing Line Borrowing. Each Notice of Swing Line
Borrowing shall be by telephone, confirmed at once in writing (including by an
e-mailed PDF), specifying therein the requested (i) date of such Swing Line Loan
and the applicable Swing Line Lender, (ii) amount and currency of such Swing
Line Loan and (iii) maturity of such Swing Line Loan (which maturity shall be no
later than the fifth Business Day after the requested date of such Swing Line
Loan).  Each Swing Line Loan shall be a Base Rate Advance or an Offered Rate
Advance, if denominated in Dollars, a Canadian Prime Rate Advance or an Offered
Rate Advance, if denominated in Canadian Dollars, or an Overnight Eurocurrency
Rate Advance or an Offered Rate Advance, if denominated in Euro or Sterling. 
The applicable Swing Line Lender shall, before 3:00 p.m. (Eastern time) in the
case of Swing Line Loans denominated in Dollars or Canadian Dollars, and before
3:00 p.m. (London time) in the case of Swing Line Loans denominated in Euro or
Sterling, on the date of such borrowing of Swing Line Loans, make its Swing Line
Loan available at the applicable Swing Line Lender’s Account, in same day funds.
After such deposit of such funds and upon fulfillment of the applicable
conditions set forth in Section 4.2, such funds shall be made available to the
applicable Borrower on such date or as soon as reasonably practicable thereafter
at the applicable address referred to in Section 13.1.

 

2.5.3.                      Participation in Swing Line Loans. Upon written
demand by any Swing Line Lender, with a copy of such demand to the
Administrative Agent, each other Lender will purchase from such Swing Line
Lender, and such Swing Line Lender shall sell and assign to each such other
Lender, such other Lender’s Pro Rata Share of any outstanding Swing Line Loan
made by such Swing Line Lender, by making available, for the account of such
Swing Line Lender and by deposit to the applicable Swing Line Lender’s Account,
in same day funds, an amount equal to the portion of the outstanding principal
amount of such Swing Line Loan to be purchased by such Lender. Each Borrower
hereby consents to each such sale and assignment. Each Lender agrees to purchase
its Pro Rata Share of an outstanding Swing Line Loan on (i) the Business Day on
which demand therefor is made by the relevant Swing Line Lender, provided that
notice of such demand is given not later than 11:00 a.m. (Eastern time) on such
Business Day or (ii) the first Business Day next succeeding such demand if
notice of such demand is given after such time. Each Lender acknowledges and
agrees that its obligation to purchase its Pro Rata Share of Swing Line Loans

 

29

--------------------------------------------------------------------------------


 

pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Unmatured Default, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Upon any such assignment by a Swing Line Lender to any other Lender
of a portion of a Swing Line Loan, such Swing Line Lender represents and
warrants to such other Lender that it is the legal and beneficial owner of such
interest being assigned by it, but makes no other representation or warranty and
assumes no responsibility with respect to such Swing Line Loan, this Agreement
or the Borrowers. If and to the extent that any Lender shall not have so made
the amount of such Swing Line Loan available to the applicable Swing Line
Lender, such Lender agrees to pay to the applicable Swing Line Lender, forthwith
on demand such amount together with interest thereon, for each day from the date
such Lender is required to have made such amount available to the applicable
Swing Line Lender, until the date such amount is paid to such Swing Line Lender,
at the (A) the Federal Funds Rate in the case of Swing Line Loans denominated in
Dollars, (B) the Canadian Prime Rate in the case of Swing Line Loans denominated
in Canadian Dollars or (C) the cost of funds incurred by the applicable Swing
Line Lender in respect of such amount in the case of Swing Line Loans
denominated in Sterling or Euro. If such Lender shall pay to the applicable
Swing Line Lender such amount for the account of a Swing Line Lender on any
Business Day, such amount so paid in respect of principal shall constitute a
Swing Line Loan made by such Lender on such Business Day for purposes of this
Agreement, and the outstanding principal amount of the Swing Line Loan held by
such assigning Swing Line Lender shall be reduced by such amount on such
Business Day.

 

2.5.4.                      Repayment of Swing Line Loans. Each Borrower shall
repay to the applicable Swing Line Lender for the account of such Swing Line
Lender and each other Lender which holds a Swing Line Loan attributable to such
Borrower the outstanding principal amount of each such Swing Line Loan held by
it together with all accrued but unpaid interest thereon on the earlier of the
maturity date specified in the applicable Notice of Swing Line Borrowing (which
maturity shall be no later than five Business Days after the requested date of
such borrowing) and the Commitment Maturity Date of each such Lender.  The
applicable Borrower may from time to time pay, without penalty or premium, all
outstanding Swing Line Loans, or, in a minimum aggregate amount of $1,000,000 or
any integral multiple of $500,000 in excess thereof, any portion of the
outstanding Swing Line Loans with notice to the applicable Swing Line
Lender(s) by (x) in the case of a Swing Line Loan denominated in Dollars,
2:00 p.m. (Eastern time) on the date of repayment, (y) in the case of a Swing
Line Loan denominated in Canadian Dollars, noon (Eastern time) on the date of
repayment or (z) in the case of a Swing Line Loan denominated in Euro or
Sterling, noon (London time) on the date of repayment.  Any such principal
prepayment shall be accompanied by accrued but unpaid interest on such amount so
prepaid.

 

30

--------------------------------------------------------------------------------


 

2.6.         Commitment Fee; Other Fees; Reductions in Aggregate Commitment.

 

2.6.1.                      Commitment Fee.  The Parent agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee (the
“Commitment Fee”) at a per annum rate equal to the percentage set out on the
Pricing Schedule times the actual daily amount by which such Lender’s Commitment
exceeds such Lender’s Outstanding Credit Exposure (without giving effect to any
Swing Line Loans attributable to such Lender).  The Commitment Fee shall accrue
from the Closing Date to and including the Facility Termination Date, including
at any time during which one or more of the conditions in Section 4.2 are not
met, and shall be payable on each Payment Date hereafter, on each respective
Commitment Maturity Date, and on the Facility Termination Date.

 

2.6.2.                      Other Fees.  The Borrowers shall pay to the
Administrative Agent, the Arranger and any other Person named therein the fees
set forth in the Fee Letters in accordance with the terms thereof and such other
fees as may be separately agreed to by the Parent and the Administrative Agent
or the Arranger.

 

2.6.3.                      Reductions in Aggregate Commitment.  The Parent may
permanently reduce the Aggregate Commitment in whole, or in part ratably among
the Lenders in integral multiples of $10,000,000 (or the Approximate Equivalent
Amount if denominated in an Agreed Currency other than Dollars), upon at least
three Business Days’ written notice to the Administrative Agent, which notice
shall specify the amount of any such reduction, provided that the amount of the
Aggregate Commitment may not be reduced below the Dollar Amount of the Aggregate
Outstanding Credit Exposure unless the amount of the excess of the Dollar Amount
of the Aggregate Outstanding Credit Exposure over the amount of the reduced
Aggregate Commitment is repaid concurrently with the reduction of the Aggregate
Commitment.  All accrued Commitment Fees shall be payable on the effective date
of any termination of the obligations of the Lenders to make Credit Extensions
hereunder.  If, after giving effect to any reduction of the Aggregate
Commitments, the sum of the aggregate LC Commitments or Swing Line Commitments
exceeds the amount of the Aggregate Commitments, such LC Commitments or Swing
Line Commitments, as the case may be, shall be automatically ratably reduced by
the amount of such excess.

 

2.7.         Minimum Amount of Each Advance.  Each Eurocurrency Advance (other
than an Advance to repay Swing Line Loans) shall be in a minimum amount of
$5,000,000 and in multiples of $1,000,000 if in excess thereof (or the
Approximate Equivalent Amounts if denominated in an Agreed Currency other than
Dollars), and each Base Rate Advance (other than a Swing Line Loan or an Advance
to repay Swing Line Loans) shall be in the minimum amount of $1,000,000 and in
multiples of $1,000,000 if in excess thereof, provided that any Base Rate
Advance may be in the amount of the Available Aggregate Commitment.

 

2.8.         Optional Principal Payments.  Any Borrower may from time to time
pay, without penalty or premium, all outstanding Base Rate Advances (other than
Swing Line Loans) or, in a minimum aggregate amount of $1,000,000 or any
integral multiple of $500,000 in excess thereof, any portion of the outstanding
Base Rate Advances (other than Swing Line Loans) upon one Business Day’s prior
notice to the Administrative Agent.  Any Borrower may from time to time pay,
subject to the payment of any funding indemnification amounts required by
Section 3.4 but without penalty or premium, all outstanding Eurocurrency
Advances or, in a minimum

 

31

--------------------------------------------------------------------------------


 

aggregate amount of $5,000,000 or any integral multiple of $1,000,000 in excess
thereof (or the Approximate Equivalent Amount if denominated in an Agreed
Currency other than Dollars), any portion of the outstanding Eurocurrency
Advances upon three Business Days’ prior notice to the Administrative Agent.

 

2.9.         Method of Selecting Types and Interest Periods for New Advances.  A
Borrower shall select the Type of Advance and, in the case of each Eurocurrency
Advance, the Interest Period and Agreed Currency applicable thereto from time to
time; provided that in no event shall any Singapore Borrower or Luxembourg
Borrower select or otherwise request a Base Rate Advance.  Such Borrower shall
give the Administrative Agent irrevocable notice in the form of Exhibit A-1
attached hereto (a “Borrowing Notice”) not later than 11:00 a.m. (Eastern time)
on the Borrowing Date of each Base Rate Advance (other than a Swing Line Loan),
11:00 a.m. (Eastern time) three Business Days before the Borrowing Date for each
Eurocurrency Advance denominated in Dollars or Canadian Dollars, and 11:00 a.m.
(London time) three Business Days before the Borrowing Date for each
Eurocurrency Advance denominated in Euro or Sterling, specifying (a) the
Borrowing Date, which shall be a Business Day, of such Advance, (b) the
aggregate amount of such Advance, (c) the Type of Advance selected, (d) in the
case of each Eurocurrency Advance, the Interest Period and Agreed Currency
applicable thereto, and (e) the applicable Borrower; provided that, any
Eurocurrency Advance requested by a Singapore Borrower (including the
corresponding Borrowing Notice) under this Section 2.9 shall require five
(5) Business Days advance notice.  Any Borrowing Notice with respect to a
Eurocurrency Advance shall be in writing.  Prior to the initial Advance
hereunder, at the Parent’s option or upon the request of the Administrative
Agent, the applicable Borrower shall deliver written money transfer
instructions, in substantially the form of Exhibit E, addressed to the
Administrative Agent and signed by an Authorized Officer, together with such
other related money transfer authorizations as the Administrative Agent may have
reasonably requested.

 

2.10.       Conversion and Continuation of Outstanding Advances.  (a)  Base Rate
Advances (other than Swing Line Loans) shall continue as Base Rate Advances
unless and until such Base Rate Advances are converted into Eurocurrency
Advances pursuant to this Section 2.10 or are repaid in accordance with
Section 2.8.  Each Eurocurrency Advance shall continue as a Eurocurrency Advance
until the end of the then applicable Interest Period therefor, at which time:

 

(i)            each such Eurocurrency Advance denominated in Dollars shall be
automatically converted into a Base Rate Advance unless (A) such Eurocurrency
Advance is or was repaid in accordance with Section 2.8 or (B) the applicable
Borrower shall have timely given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurocurrency Advance either continue as a
Eurocurrency Advance, denominated in Dollars, for the same or another Interest
Period or be converted into a Base Rate Advance; and

 

(ii)           each such Eurocurrency Advance denominated in an Agreed Currency
other than Dollars shall automatically continue as a Eurocurrency Advance in the
same Agreed Currency with an Interest

 

32

--------------------------------------------------------------------------------


 

Period of one month unless (A) such Eurocurrency Advance is or was repaid in
accordance with Section 2.8 or (B) the applicable Borrower shall have timely
given the Administrative Agent a Conversion/Continuation Notice (as defined
below) requesting that, at the end of such Interest Period, such Eurocurrency
Advance continue as a Eurocurrency Advance, denominated in the same Agreed
Currency, for the same or another Interest Period.

 

(b)                                 Subject to the terms of Section 2.7, any
Borrower may elect from time to time to convert all or any part of an Advance of
any Type into any other Type or Types of Advances denominated in the same Agreed
Currency; provided that any conversion of any Eurocurrency Advance shall be made
on, and only on, the last day of the Interest Period applicable thereto. Such
Borrower shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of an Advance in the form
of Exhibit A-2 attached hereto or continuation of a Eurocurrency Advance in the
form of Exhibit A-3 attached hereto, which notice shall be delivered to the
Administrative Agent not later than (x) 11:00 a.m. (Eastern time) at least one
Business Day prior to the date of the requested conversion into a Base Rate
Advance, (y) 11:00 a.m. (Eastern time) at least three Business Days prior to the
date of a requested conversion into or continuation of a Eurocurrency Advance
denominated in Dollars or Canadian Dollars, or (z) 11:00 a.m. (London time) at
least three Business Days prior to the date of a requested conversion into or
continuation of a Eurocurrency Advance denominated in Euro or Sterling, in each
case specifying (i) the requested date, which shall be a Business Day, of such
conversion or continuation, and (ii) the Agreed Currency, amount and Type(s) of
Advance(s) into which such Advance is to be converted or continued and, in the
case of a conversion into or continuation of a Eurocurrency Advance, the
duration of the Interest Period applicable thereto.

 

2.11.                     Method of Borrowing.  On each Borrowing Date, each
Lender shall make available its Loan or Loans, if any, (a) if such Loan is a
Base Rate Advance (other than a Swing Line Loan), not later than 1:00 p.m.
(Eastern time), in Federal or other funds immediately available to the
Administrative Agent at the applicable Agent’s Account, (b) if such Loan is a
Eurocurrency Advance denominated in Dollars, not later than noon (Eastern time),
in Federal or other funds immediately available to the Administrative Agent at
the applicable Agent’s Account and, (c) if such Loan is denominated in an Agreed
Currency other than Dollars, not later than noon, local time, at the applicable
Agent’s Account for such currency, in such funds as may then be customary for
the settlement of international transactions in such currency in the city of and
at the address of the Agent’s Account for such currency.  Unless the
Administrative Agent determines that any applicable condition specified in
Section 4.2 has not been satisfied, the Administrative Agent will make the funds
so received from the Lenders available to the applicable Borrower on such date
or as soon as reasonably practicable thereafter at the Administrative Agent’s
aforesaid address.  Notwithstanding the foregoing provisions of this
Section 2.11, to the extent that a Loan made by a Lender matures on the
Borrowing Date of a requested Loan, such Lender shall apply the proceeds of the
Loan it is then making to the repayment of principal of the maturing Loan.

 

33

--------------------------------------------------------------------------------


 

2.12.                     Interest; Changes in Interest Rate, etc.  Each Base
Rate Advance (other than a Swing Line Loan) shall bear interest on the
outstanding principal amount thereof, for each day from and including the date
such Advance is made or is converted from a Eurocurrency Advance into a Base
Rate Advance pursuant to Section 2.10 to but excluding the date it is repaid or
is converted into a Eurocurrency Advance pursuant to Section 2.10 hereof, at a
rate per annum equal to the Base Rate for such day.  Each Eurocurrency Advance
shall bear interest on the outstanding principal amount thereof from and
including the first day of the Interest Period applicable thereto to but
excluding the last day of such Interest Period at the Eurocurrency Rate
determined by the Administrative Agent as applicable to such Eurocurrency
Advance based upon the applicable Borrower’s selections under Section 2.9 and
Section 2.10 and otherwise in accordance with the terms hereof.  Each Swing Line
Loan denominated in Dollars shall bear interest at the Base Rate then in effect
or the Offered Rate.  Each Swing Line Loan denominated in Canadian Dollars shall
bear interest at the Canadian Prime Rate or the Offered Rate.  Each Swing Line
Loan denominated in Euro or Sterling shall bear interest at the Overnight
Eurocurrency Rate in effect from time to time plus the Applicable Margin
applicable to Eurocurrency Advances then in effect or the Offered Rate.  Each
Advance shall bear interest on the outstanding principal amount thereof, for
each day from and including the day such Advance is made to but excluding the
date it is paid.  Changes in the rate of interest on that portion of any Advance
maintained as a Base Rate Advance or bearing interest at the Canadian Prime Rate
will take effect simultaneously with each change in the Alternate Base Rate or
Canadian Prime Rate, as applicable.  No Interest Period may end after the
Facility Termination Date.

 

2.13.                     Rates Applicable After Default.  Notwithstanding
anything to the contrary contained in Section 2.9 or 2.10, during the
continuance of a Default the Required Lenders may, at their option, by notice to
the Parent declare that no Advance may be made as, converted into or continued
at the end of the applicable Interest Period as a Eurocurrency Advance.  During
the continuance of a Default the Required Lenders may, at their option, by
notice to the Parent, declare that overdue amounts hereunder shall bear interest
at a rate per annum equal to (a) in the case of overdue principal, the rate
otherwise applicable thereto plus 2.0% per annum or (b) in the case of any other
overdue amount, the Base Rate or Canadian Prime Rate, as applicable, plus 2.0%
per annum, provided that, during the continuance of a Default with respect to a
Borrower under Section 7.6 or 7.7, the interest rates set out above shall be
applicable to all Credit Extensions without any election or action on the part
of the Administrative Agent or any Lender.  Any notice given by Required Lenders
under this Section 2.13 may be revoked by Required Lenders notwithstanding any
provision of Section 8.2 requiring unanimous consent of the Lenders to changes
in interest rates.

 

2.14.                     Method of Payment.  (a) Each Advance shall be repaid,
each payment of interest thereon shall be paid, and each reimbursement of any
amounts payable upon a drawing under any Facility LC shall be made in the
currency in which such Advance or payment was made.  All payments of the
Obligations hereunder shall be made, without setoff, deduction, or counterclaim,
in immediately available funds to the Administrative Agent at the applicable
Agent’s Account or at any other Lending Installation of the Administrative Agent
specified in writing by the Administrative Agent to the Parent, by noon (local
time) on the date when due and shall (except in the case of Reimbursement
Obligations for which any LC Issuer has not been fully indemnified by the
Lenders, or as otherwise specifically required hereunder) be applied ratably

 

34

--------------------------------------------------------------------------------


 

by the Administrative Agent among the Lenders in accordance with the amount of
Obligations due to such Lenders.  All payments to be made by the Borrowers
hereunder in any currency other than Dollars shall be made in such currency on
the date due in such funds as may then be customary for the settlement of
international transactions in such currency for the account of the
Administrative Agent at the applicable Agent’s Account applicable for such
currency and shall be applied ratably by the Administrative Agent among the
Lenders in accordance with the amount of Obligations due to such Lenders.  Each
payment delivered to the Administrative Agent for the account of any Lender
shall be delivered promptly by the Administrative Agent to such Lender in the
same type of funds that the Administrative Agent received, (i) with respect to
Loans denominated in Dollars, at its address specified pursuant to Article XIII
or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender and (ii) with respect to Eurocurrency
Loans denominated in an Agreed Currency other than Dollars, in the funds
received from the applicable Borrower at the applicable Agent’s Account or the
applicable Lending Installation specified in a notice received by the
Administrative Agent from such Lender.  The Administrative Agent is hereby
authorized to charge any account of any Borrower or the Parent maintained with
the Administrative Agent or with any of its Affiliates for each payment of
principal, interest, Reimbursement Obligations, and fees payable by such
Borrower as it becomes due hereunder.  Each reference to the Administrative
Agent and Agent’s Account in this Section 2.14 shall also be deemed to refer,
and shall apply equally, in respect of payment of Swing Line Loans, to the
applicable Swing Line Lender and its Swing Line Lender’s Account or to the LC
Issuers, in the case of payments required to be made by any Borrower to any LC
Issuer pursuant to Section 2.26.6.

 

(b)                                 Notwithstanding the provisions of subsection
(a) above, if, after the making of any Advance or the issuance of any Facility
LC in any currency other than Dollars, currency control or exchange regulations
are imposed in the country which issues such currency with the result that the
type of currency in which the Advance was made or the Facility LC was issued
(the “Original Currency”) no longer exists or the applicable Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
or the applicable Swing Line Lender in such Original Currency, then all payments
to be made by such Borrower hereunder in such currency (including any deposits
required to be made to the Facility LC Collateral Account) shall instead be made
when due in Dollars in an amount equal to the Dollar Amount (as of the date of
repayment) of such payment due, it being the intention of the parties hereto
that the Borrowers take all risks of the imposition of any such currency control
or exchange regulations.

 

2.15.                     Defaulting Lenders.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

2.15.1.                                                           Reallocation
of Participations to Reduce Fronting Exposure.  All or any part of such
Defaulting Lender’s participation in LC Obligations and Swing Line Loans shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s

 

35

--------------------------------------------------------------------------------


 

Commitment) but only to the extent that such reallocation does not cause the
aggregate Outstanding Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitment.  No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

2.15.2.                                                           Cash
Collateral, Repayment of Swing Line Loans. If the reallocation described in
Section 2.15.1 above cannot, or can only partially, be effected, the applicable
Borrower shall, without prejudice to any right or remedy available to them
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure attributable to such Borrower and
(y) second, cash collateralize the LC Issuer’s Fronting Exposure attributable to
such Borrower in accordance with the procedures set forth in Section 2.26.11 for
so long as such Fronting Exposure is outstanding.

 

2.15.3.                                                           Defaulting
Lender Cure.  If the Borrowers, the Administrative Agent and each Swing Line
Lender and LC Issuer agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Facility LCs and Swing Line Loans to be
held pro rata by the Lenders in accordance with the Commitments (without giving
effect to Section 2.15.1), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

2.15.4.                                                           New Swing Line
Loans/Facility LCs.  So long as any Lender is a Defaulting Lender, (i) no Swing
Line Lender shall be required to fund any Swing Line Loans unless it is
satisfied that it will have no Fronting Exposure after giving effect to such
Swing Line Loan and (ii) no LC Issuer shall be required to issue, extend, renew
or increase any Facility LC unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.

 

2.15.5.                                                           Additional
Defaulting Lender Adjustments.  In addition, from and after the Additional
Provision Date:

 

(a)                                 Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders.

 

36

--------------------------------------------------------------------------------


 

(b)                                 Defaulting Lender Waterfall.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 11.1 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any LC Issuer or Swing
Line Lender hereunder; third, to Cash Collateralize the LC Issuers’ Fronting
Exposure with respect to such Defaulting Lender in accordance with
Section 2.26.11; fourth, as the Borrowers may request (so long as no Unmatured
Default or Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the LC Issuers’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Facility LCs issued under this
Agreement, in accordance with Section 2.26.11; sixth, to the payment of any
amounts owing to the Lenders, the LC Issuers or Swing Line Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
LC Issuers or Swing Line Lenders against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Unmatured Default exists, to the payment of
any amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or funded Facility LC participations in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Facility LCs were issued at a
time when the conditions set forth in Section 4.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded Facility LC
participations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or funded Facility LC
participations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in LC Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments under the
applicable Facility without giving effect to Section 2.15.1. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15.5(b) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

37

--------------------------------------------------------------------------------


 

(c)                                  Certain Fees.

 

(i)                                     No Defaulting Lender shall be entitled
to receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(ii)                                  Each Defaulting Lender shall be entitled
to receive LC Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Pro Rata Share of the stated amount
of Facility LCs for which it has provided Cash Collateral pursuant to
Section 2.26.11.

 

(iii)                               With respect to any LC Fee not required to
be paid to any Defaulting Lender pursuant to clause (ii) above, the Borrowers
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in LC Obligations or Swing Line Loans that has been
reallocated to such Non-Defaulting Lender pursuant to Section 2.15.1 above,
(y) pay to each LC Issuer and Swing Line Lender, as applicable, the amount of
any such fee otherwise payable to such Defaulting Lender to the extent allocable
to such LC Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

2.16.                     Noteless Agreement; Evidence of Indebtedness. 
(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

 

(b)                                 The Administrative Agent and the Swing Line
Lenders, as the case may be, shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Agreed Currency and Type thereof
and the Interest Period with respect thereto, (ii) the amount of any principal
or interest due and payable or to become due and payable from each Borrower to
each Lender hereunder, (iii) the original stated amount of each Facility LC and
the amount of LC Obligations outstanding at any time, and (iv) the amount of any
sum received by the Administrative Agent and the Swing Line Lenders, as
applicable, hereunder from the Borrowers and each Lender’s share thereof.

 

(c)                                  The entries maintained in the Register and
the corresponding accounts maintained pursuant to paragraphs (a) and (b) above
shall be prima facie evidence of the existence and amounts of the Obligations
therein recorded; provided that the failure of the Administrative Agent or any
Lender to maintain such Register or accounts or any error therein shall not in
any manner affect the

 

38

--------------------------------------------------------------------------------


 

obligation of the Borrowers to repay the Obligations in accordance with their
terms.

 

(d)                                 Any Lender (including any Swing Line Lender)
may request that its Loans be evidenced by a promissory note substantially in
the form of Exhibit F-1 or F-2, as applicable (each, a “Note”).  In such event,
the Borrowers shall prepare, execute and deliver to such Lender a Note payable
to such Lender in a form supplied by the Administrative Agent.  Thereafter, the
Loans evidenced by such Note and interest thereon shall at all times (including
after any assignment pursuant to Section 12.1) be represented by one or more
Notes payable to the payee named therein or any assignee pursuant to
Section 12.1, except to the extent that any such Lender or assignee subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in paragraphs (a) and (b) above.

 

2.17.                     Telephonic Notices.  Each Borrower hereby authorizes
the Lenders and the Administrative Agent to extend, convert or continue
Advances, effect selections of Agreed Currencies and Types of Advances and to
transfer funds based on telephonic notices which the Administrative Agent or any
Lender in good faith believes to be made by any person or persons that an
Authorized Officer of the Parent has designated in writing to the Administrative
Agent, which written authorization(s) may be relied upon by the Administrative
Agent, in the case of any person so authorized, until such time as the
Administrative Agent shall have received written notice from an Authorized
Officer of the Parent revoking such person’s authority to make such telephonic
notices, it being understood that the foregoing authorization is specifically
intended to allow Borrowing Notices and Conversion/Continuation Notices to be
given telephonically.  Each Borrower agrees to deliver promptly to the
Administrative Agent a written confirmation (including by an e-mailed PDF) of
each telephonic notice signed by an Authorized Officer which written
confirmation shall be in the form of Exhibit A-1, A-2 or A-3 attached hereto, as
applicable, or such other form reasonably acceptable to the Administrative
Agent.  If the written confirmation differs in any material respect from the
action taken by the Administrative Agent and the Lenders, the records of the
Administrative Agent and the Lenders shall govern absent manifest error.  Each
reference to the Administrative Agent in this Section 2.17 shall also be deemed
to refer, and shall apply equally, in respect of Borrowing Notices for Swing
Line Loans, to the applicable Swing Line Lender.

 

2.18.                     Interest Payment Dates; Interest and Fee Basis. 
Interest accrued on each Base Rate Advance shall be payable on each Payment
Date, commencing with the first such date to occur after the date hereof.  If
any Base Rate Advance is prepaid, accrued interest on the principal amount
prepaid shall be payable on the date of such prepayment, whether due to
acceleration or otherwise, and at maturity.  Interest accrued on that portion of
the outstanding principal amount of any Base Rate Advance converted into a
Eurocurrency Advance on a day other than a Payment Date shall be payable on the
date of conversion.  Interest accrued on each Eurocurrency Advance shall be
payable on the last day of its applicable Interest Period, on any date on which
the Eurocurrency Advance is prepaid, whether by acceleration or otherwise, and
at maturity.  Interest accrued on each Eurocurrency Advance having an Interest
Period longer than three months shall also be payable on the last day of each
three-month interval during such

 

39

--------------------------------------------------------------------------------


 

Interest Period.  Interest, LC Fees, and other fees (except as provided in the
following sentence) shall be calculated for actual days elapsed on the basis of
a 360-day year, except for interest on Loans denominated in Sterling, Loans
comprised of Base Rate Advances, or Loans accruing interest on the CDOR Rate
which shall be calculated for actual days elapsed on the basis of a 365-day
year.  Commitment Fees shall be calculated for actual days elapsed on the basis
of a 365-day year. Interest shall be payable for the day an Advance is made but
not for the day of any payment on the amount paid if payment is received prior
to noon (local time) at the place of payment specified in Section 2.14.  If any
payment of principal or interest on an Advance shall become due on a day which
is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest in connection with such payment.

 

2.19.                     Notification of Advances, Interest Rates, Prepayments
and Commitment Reductions.  Promptly after receipt thereof, the Administrative
Agent or the Swing Line Lender, as applicable, will notify each Lender (with a
copy to the Administrative Agent, in the case of any such notice provided by the
Swing Line Lender) of the contents of each Aggregate Commitment reduction
notice, Borrowing Notice, Notice of Swing Line Borrowing,
Conversion/Continuation Notice, and repayment notice received by it hereunder. 
Promptly after notice from an LC Issuer, the Administrative Agent will notify
each Lender of the contents of each request for issuance of a Facility LC
hereunder. The Administrative Agent will notify each Lender of the interest rate
applicable to each Eurocurrency Advance promptly upon determination of such
interest rate, and the Administrative Agent will give each Lender prompt notice
of each change in the Alternate Base Rate.

 

2.20.                     Lending Installations.  Each Lender may book its Loans
and its participation in any LC Obligations and each LC Issuer may book the
Facility LCs at any Lending Installation selected by such Lender or such LC
Issuer, as the case may be, and may change its Lending Installation from time to
time.  All terms of this Agreement shall apply to any such Lending Installation,
and the Loans, Facility LCs, participations in LC Obligations and any Notes
issued hereunder shall be deemed held by each Lender or each LC Issuer, as the
case may be, for the benefit of any such Lending Installation.  Each Lender and
each LC Issuer may, by written notice to the Administrative Agent and the Parent
in accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.

 

2.21.                     Non-Receipt of Funds by Administrative Agent.  Unless
the applicable Borrower or a Lender, as the case may be, notifies the
Administrative Agent, prior to the date on which it is scheduled to make payment
to the Administrative Agent or, in the case of a Lender, prior to 1:00 p.m.
(Eastern time) on the date on which it is scheduled to make payment to the
Administrative Agent of the proceeds of a Base Rate Loan, of (a) in the case of
a Lender, the proceeds of a Loan or (b) in the case of any Borrower, a payment
of principal, interest or fees to the Administrative Agent, for the account of
the Lenders, that it does not intend to make such payment, the Administrative
Agent may assume that such payment has been made.  The Administrative Agent,
may, but shall not be obligated to, make the amount of such payment available to
the intended recipient in reliance upon such assumption.  If such Lender or such
Borrower, as the

 

40

--------------------------------------------------------------------------------


 

case may be, has not in fact made such payment to the Administrative Agent, the
recipient of such payment shall, on demand by the Administrative Agent, repay to
the Administrative Agent, the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Administrative Agent until the date the
Administrative Agent recovers such amount at a rate per annum equal to (a) in
the case of payment by a Lender, the Federal Funds Effective Rate for such day
for the first three days or, in the case of an amount payable in a currency
other than Dollars, the overdraft cost or other applicable rate determined by
the Administrative Agent in its discretion of the appropriate rate for interbank
settlements and, in each case, thereafter, the interest rate applicable to the
relevant Loan or (b) in the case of payment by any Borrower, the interest rate
applicable to the relevant Loan.

 

2.22.                     Market Disruption.  Notwithstanding the satisfaction
of all conditions referred to in Article II and Section 4.2 with respect to any
Advance in any Agreed Currency other than Dollars, if there shall occur on or
prior to the date of such Advance any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the reasonable opinion of the Administrative
Agent or the Required Lenders make it impracticable for the Eurocurrency Loans
comprising such Advance to be denominated in the Agreed Currency specified by
the applicable Borrower, then the Administrative Agent shall forthwith give
notice thereof to the Borrowers and the Lenders, and such Loans shall not be
denominated in such Agreed Currency but shall, except as otherwise set out in
Section 2.15, be made on such Borrowing Date in Dollars, in an aggregate
principal amount equal to the Dollar Amount of the aggregate principal amount
specified in the related Borrowing Notice or Conversion/Continuation Notice, as
the case may be, as Base Rate Loans, unless the applicable Borrower notifies the
Administrative Agent at least one Business Day before such date that (a) it
elects not to borrow on such date or (b) it elects to borrow on such date in a
different Agreed Currency, as the case may be, in which the denomination of such
Loans would in the reasonable opinion of the Administrative Agent and the
Required Lenders be practicable and in an aggregate principal amount equal to
the Dollar Amount of the aggregate principal amount specified in the related
Borrowing Notice or Conversion/Continuation Notice, as the case may be.

 

2.23.                     Judgment Currency.  If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due from any Borrower
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s main office on the Business Day preceding that on which
final, non-appealable judgment is given.  The obligations of the Borrowers in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency, such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency.  If the amount of the specified currency so purchased (or that may
have been so

 

41

--------------------------------------------------------------------------------


 

purchased) is less than the sum originally due to such Lender or the
Administrative Agent, as the case may be, in the specified currency, each of the
Borrowers agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent, as the case may be, against such loss, and
if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 11.2, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrowers.

 

2.24.                     Additional Borrowing Subsidiaries.  Upon the request
by the Parent and approval by the Administrative Agent, any Restricted
Subsidiary may, on the terms and conditions below, become a Borrowing Subsidiary
hereunder provided that such Borrowing Subsidiary shall execute and deliver to
the Administrative Agent a Joinder Agreement with the other Borrowing
Subsidiaries, together with such evidence of corporate authority to enter into
such Joinder Agreement as the Administrative Agent may reasonably request,
including without limitation, opinions of legal counsel regarding such corporate
authority and the enforceability of such Joinder Agreement and such other
documents, governmental certificates, agreement as the Administrative Agent may
reasonably request, including without limitation, information requested in order
for the Administrative Agent or any Lender to comply with the Patriot Act.  Upon
receipt of such a request from the Parent, the Administrative Agent shall
promptly notify the Lenders.  If, within five (5) Business Days of delivery of
such notice by the Administrative Agent, any Lender (a “Protesting Lender”)
shall notify the Parent and the Administrative Agent that it may not legally
lend to, establish credit for the account of and/or do business with such
applicant Restricted Subsidiary, then the Parent shall, within five (5) Business
Days of delivery of such notice by such Protesting Lender, either (A) notify the
Administrative Agent and such Protesting Lender that it shall replace such
Protesting Lender pursuant to Section 2.25 (and such applicant Borrowing
Subsidiary shall not have the right to borrow or request Facility LCs hereunder
until such replacement is consummated) or (B) cancel its request to designate
such Restricted Subsidiary as a Borrowing Subsidiary hereunder.

 

2.25.                     Lender Replacement.  The Parent shall be permitted to
replace (in accordance with and subject to the restrictions contained in
Section 12.1) any Lender which (a) makes an assertion of the type described in
Section 3.3 or requests reimbursement for amounts owing pursuant to Section 3.1
or 3.2 (either for its own account or for the account of any of its
participants), (b) requires any Borrower to pay Taxes in respect of such Lender,
(c) fails to make any Advance requested by it if the Required Lenders have made
the Advances requested of them pursuant to the same Borrowing Notice, (d) is a
Non-Extending Lender, (e) is a Protesting Lender, (f) is a Defaulting Lender or
(g) is a Non-Consenting Lender; provided that (i) such replacement does not
conflict with any applicable law, rule, regulation, or directive, (ii) no
Default or Unmatured Default shall have occurred and be continuing at the time
of such replacement, (iii) in the case of any replacement pursuant to clause
(a), (b), or (c) hereof, prior to any such replacement, such Lender being
replaced shall not have eliminated the continued need for repayment of amounts
owing pursuant to Section 3.1 or 3.2, as applicable; and (iv) the Parent shall
repay (or cause to be repaid) or the assignee shall pay to the Lender being
replaced, the amount of the Obligations owing to such Lender on the date of
replacement (including any

 

42

--------------------------------------------------------------------------------


 

amounts owing under Sections 3.1, 3.2 and 3.4).  Notwithstanding any provision
in this Agreement to the contrary, the Assignment and Assumption pursuant to
which a Defaulting Lender is replaced shall be effective without execution by
such Defaulting Lender.

 

2.26.                     Facility LCs.

 

2.26.1.                                                           Issuance and
Excess LC Obligations.

 

(a)                                 Issuance.  Each LC Issuer hereby agrees, on
the terms and conditions set out in this Agreement, to issue Financial Letters
of Credit, Performance Letters of Credit and Documentary Letters of Credit
(collectively with the Existing Letters of Credit, each, a “Facility LC”) and to
renew, extend, increase, decrease or otherwise modify each Facility LC
(“Modify,” and each such action a “Modification”), from time to time from and
including the date of this Agreement and prior to the date that is five Business
Days prior to its respective Commitment Maturity Date upon the request of any
Borrower or any Restricted Subsidiary; provided that (i) each Facility LC shall
be issued in an Agreed Currency, (ii) immediately after each such Facility LC is
issued or Modified, the LC Obligations of any LC Issuer may not exceed its LC
Commitment (except to the extent of any excess caused by the Excess Existing LC
Obligations attributable to an Overadvanced LC Issuer as provided in clause
(b) below), (iii) immediately after each such Facility LC is issued or Modified,
the aggregate LC Obligations may not exceed the LC Sublimit, (iv) immediately
after each such Facility LC is issued or Modified, the Aggregate Outstanding
Credit Exposure may not exceed the Aggregate Commitment, and (v) if the expiry
date of such Facility LC would occur after the Commitment Maturity Date of any
Lender, the stated amount of such Facility LC, together with the undrawn stated
amount of all other Facility LCs with expiry dates occurring after such
Commitment Maturity Date, may not exceed the portion of the Aggregate Commitment
not expiring on such Commitment Maturity Date.  In addition, (A) no LC Issuer
shall be obligated to issue any Facility LC if (1) such Facility LC has an
initial expiry date later than three years after its issuance, unless such LC
Issuer agrees to a later expiry date in its sole discretion or (2) such Facility
LC contains any provisions for the automatic reinstatement of the maximum stated
amount after any drawing thereunder and (B) no LC Issuer shall be under any
obligation to increase or extend any Facility LC if (1) such LC Issuer would
have no obligation at such time to issue the Facility LC in its modified form
under the terms hereof or (2) the beneficiary of such Facility LC does not
accept the proposed modification thereto.  Any Facility LC may provide for the
renewal thereof for additional one-year periods unless the LC Issuer provides
prior notice of non-renewal to the beneficiary, which periods shall not in any
event extend the expiry date of such Facility LC more than 12 months beyond the
respective Commitment Maturity Date.  On the Closing Date, all Existing Letters
of Credit shall automatically, without any action on the part of any Person, be
deemed to be Facility LCs issued and outstanding hereunder, and shall be subject
to and governed by the terms and conditions hereof.

 

43

--------------------------------------------------------------------------------


 

(b)                                 Excess Existing LC Obligations. 
Notwithstanding the foregoing and anything else to the contrary in this
Section 2.26, to the extent the aggregate available face amount of all Facility
LCs (including the Existing Letters of Credit and such Facility LCs calculated,
with respect to those Existing Letters of Credit denominated in Agreed
Currencies other than Dollars, as of the Closing Date with respect to each such
Existing Letters of Credit) deemed issued as of the Closing Date by an LC Issuer
exceeds such LC Issuer’s LC Commitment (the amount of such excess, the “Excess
Existing LC Obligations” and such LC Issuer being an “Overadvanced LC Issuer”),
(i) the Borrowers shall use commercially reasonable efforts to replace such
Facility LCs by requesting that LC Issuers (other than an Overadvanced LC
Issuer) issue Facility LCs to the applicable beneficiary in an aggregate maximum
face amount(s) sufficient to eliminate any such Excess Existing LC Obligations
(provided that, without limiting any other obligations under this Agreement, the
Borrowers shall have no obligation under this clause (i) to Cash Collateralize
any Existing Letters of Credit, to cancel any Existing Letters of Credit or
negotiate with the applicable beneficiary thereof prior to the expiration of
such Existing Letter of Credit) and (ii) such Overadvanced LC Issuer shall have
no obligation to issue, increase, renew or extend any Facility LC (including any
Existing Letter of Credit) until such Excess Existing LC Obligations have been
eliminated.

 

2.26.2.                                                          
Participations.  Upon the issuance or Modification by any LC Issuer of a
Facility LC (including the deemed issuance on the Closing Date of the Existing
Letters of Credit) in accordance with this Section 2.26, such LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from such LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.

 

2.26.3.                                                           Notice. 
Subject to Section 2.26.1, the applicable Borrower or Restricted Subsidiary
shall give the applicable LC Issuer notice prior to 11:00 a.m. (Eastern time) in
the case of a Facility LC in Dollars or Canadian Dollars or 11:00 a.m. (London
time) in the case of a Facility LC in Euro or Sterling, at least two Business
Days prior to the proposed date of issuance or Modification of each Facility LC,
specifying the beneficiary, the applicable currency, the proposed date of
issuance (or Modification) and the expiry date of such Facility LC, and
describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby.  Upon receipt of such notice,
such LC Issuer shall promptly notify the Administrative Agent and the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of the amount of such Lender’s participation in such proposed Facility LC
(if applicable).  The issuance or Modification by any LC Issuer of any Facility
LC shall, in addition to the conditions precedent set out in Section 4.2 (the
satisfaction of which such LC Issuer shall have no duty to ascertain), be
subject to the conditions precedent that such Facility LC shall be reasonably
satisfactory to such LC Issuer and that the applicable Borrower or Restricted
Subsidiary shall have executed and delivered such application agreement

 

44

--------------------------------------------------------------------------------


 

and/or such other instruments and agreements relating to such Facility LC as
such LC Issuer shall have reasonably requested (each, a “Facility LC
Application”).  In the event of any conflict between the terms of this Agreement
and the terms of any Facility LC Application, the terms of this Agreement shall
control.

 

2.26.4.                                                           LC Fees.  The
applicable Borrower shall pay to the Administrative Agent, for the account of
the Lenders ratably in accordance with their respective Pro Rata Shares, with
respect to each Financial Letter of Credit, Performance Letter of Credit and
Documentary Letter of Credit, a letter of credit fee at a per annum rate equal
to the Applicable Margin for such Type of Facility LC in effect from time to
time on the average daily undrawn stated amount under such Facility LC, such fee
to be payable in arrears on each Payment Date (or, with respect to a
Modification of any such Facility LC which increases the stated amount thereof,
such increase in the stated amount) thereof (each such fee described in this
sentence an “LC Fee”).  The applicable Borrower shall also pay to the applicable
LC Issuer for its own account with respect to each Facility LC (i) a fronting
fee of 0.125% per annum of the maximum stated amount (or, with respect to a
Modification of any such Facility LC which increases the stated amount thereof,
such increase in the stated amount), such fee to be payable on the date of such
issuance, increase or renewal, and (ii) documentary and processing charges in
connection with the issuance or Modification of and draws under Facility LCs in
accordance with such LC Issuer’s standard schedule for such charges as in effect
from time to time.

 

2.26.5.                                                          
Administration; Reimbursement by Lenders.  Upon receipt from the beneficiary of
any Facility LC of any demand for payment under such Facility LC, the applicable
LC Issuer shall notify the Administrative Agent and the applicable Borrower as
to the amount demanded to be paid by such LC Issuer and the proposed payment
date.  Upon its determination to honor any such demand for payment, the
applicable LC Issuer shall promptly notify the Administrative Agent and the
applicable Borrower and the Administrative Agent shall promptly notify each
other Lender of such determination and of the LC Issuer’s intended payment date
therefor.  The responsibility of such LC Issuer to the Borrowers, the relevant
Restricted Subsidiaries, and each Lender shall be only to determine that the
documents (including each demand for payment) delivered under each Facility LC
in connection with such presentment shall be in conformity in all material
respects with such Facility LC.  Each LC Issuer shall endeavor to exercise the
same care in the issuance and administration of the Facility LCs as it does with
respect to letters of credit in which no participations are granted, it being
understood that in the absence of any gross negligence or willful misconduct by
such LC Issuer, each Lender shall be unconditionally and irrevocably liable
without regard to the occurrence of any Default or any condition precedent
whatsoever, to reimburse such LC Issuer on demand for (a) such Lender’s Pro Rata
Share of the amount of each payment made by such LC Issuer under each Facility
LC, in the currency of such Facility LC, to the extent such amount is not
reimbursed by the applicable Borrower pursuant to Section 2.26.6 below, plus
(b) interest on the foregoing amount to be reimbursed by such Lender, for

 

45

--------------------------------------------------------------------------------


 

each day from the date of such LC Issuer’s demand for such reimbursement (or, if
such demand is made after noon (Eastern time) in the case of a Facility LC in
Dollars or Canadian Dollars or 11:00 a.m. (London time) in the case of a
Facility LC in Euro or Sterling, on such date, from the next succeeding Business
Day) to the date on which such Lender pays the amount to be reimbursed by it, at
a rate of interest per annum equal to the Federal Funds Effective Rate or, in
the case of an amount payable in a currency other than Dollars, the overdraft
cost or other applicable rate determined by the Administrative Agent in its
reasonable discretion as the appropriate rate for interbank settlements for the
first three days and, thereafter, at a rate of interest equal to the rate then
payable by the applicable Borrower on such amount.

 

2.26.6.                                                           Reimbursement
by Borrower.  Each Borrower shall be irrevocably and unconditionally obligated
to reimburse each LC Issuer on the applicable LC Payment Date for any amounts to
be paid by such LC Issuer upon any drawing under any Facility LC (provided that
such reimbursement shall not be due until the applicable Borrower has received
notice of such drawing made or to be made as provided in Section 2.26.5 above),
in the currency of such Facility LC, without presentment, demand, protest or
other formalities of any kind; provided that no Borrower nor any Lender shall
hereby be precluded from asserting any claim for direct (but not consequential)
damages suffered by such Borrower or such Lender to the extent, but only to the
extent, caused by (a) the willful misconduct or gross negligence of any LC
Issuer in determining whether a request presented under any Facility LC issued
by it complied with the terms of such Facility LC or (b) any LC Issuer’s failure
to pay under any Facility LC issued by it after the presentation to it of a
request strictly complying with the terms and conditions of such Facility LC
unless restricted by a court order, law or other regulation.  All such amounts
paid by any LC Issuer and remaining unpaid by such Borrower shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to (i) the
rate reasonably determined by the Administrative Agent that would be applicable
for a Loan to such Borrower in such Applicable Currency for such day if such day
falls on or before the applicable LC Payment Date and (ii) the sum of 2% plus
the foregoing rate for such day if such day falls after such LC Payment Date. 
Each LC Issuer will pay to each Lender ratably in accordance with its Pro Rata
Share all amounts received by it from any Borrower for application in payment,
in whole or in part, of the Reimbursement Obligation in respect of any Facility
LC issued by such LC Issuer, but only to the extent such Lender has made payment
to such LC Issuer in respect of such Facility LC pursuant to Section 2.26.5. 
Subject to the terms and conditions of this Agreement (including without
limitation the submission of a Borrowing Notice in compliance with Section 2.9
and the satisfaction of the applicable conditions precedent set out in
Section 4.2), any Borrower may request an Advance hereunder for the purpose of
satisfying any Reimbursement Obligation.

 

2.26.7.                                                           Obligations
Absolute.  The Borrowers’ obligations under this Section 2.26 shall be absolute
and unconditional under any and all circumstances and irrespective of any
setoff, counterclaim or defense to payment which any Borrower may have or have
had against any LC Issuer, any Lender or any beneficiary of a Facility LC.  The
Borrowers further agree with the LC Issuers and the Lenders that the LC Issuers
and

 

46

--------------------------------------------------------------------------------


 

the Lenders shall not be responsible for, and the Borrowers’ Reimbursement
Obligation in respect of any Facility LC shall not be affected by, among other
things, (a) the validity or genuineness of documents or of any endorsements
thereon, even if such documents should in fact prove to be in any or all
respects invalid, fraudulent or forged, or (b) any dispute between or among any
Borrowers and/or any Restricted Subsidiaries, any of their Affiliates, the
beneficiary of any Facility LC or any financing institution or other party to
whom any Facility LC may be transferred, or (c) any claims or defenses
whatsoever of any Borrower or of any of its Affiliates against the beneficiary
of any Facility LC or any such transferee.  The LC Issuers shall not be liable
for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Facility LC.  The Borrowers agree that any action taken or omitted by any LC
Issuer or any Lender under or in connection with each Facility LC and the
related drafts and documents, if done without gross negligence or willful
misconduct, shall be binding upon the Borrowers and relevant Restricted
Subsidiaries and shall not put any LC Issuer or any Lender under any liability
to any Borrower or any Restricted Subsidiary.  Nothing in this Section 2.26.7 is
intended to limit the right of any Borrower to make a claim against any LC
Issuer for damages as contemplated by the proviso to the first sentence of
Section 2.26.6.

 

2.26.8.                                                           Actions of LC
Issuers.  Each LC Issuer shall be entitled to rely, and shall be fully protected
in relying, upon any Facility LC, draft, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, e-mail, SWIFT,
telex or teletype message, statement, order or other document believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by such LC Issuer.  Each LC Issuer shall
be fully justified in failing or refusing to take any action under this
Agreement unless it shall first have received such advice or concurrence of the
Required Lenders as it reasonably deems appropriate or it shall first be
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Notwithstanding any other provision of this
Section 2.26, each LC Issuer shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement in accordance with a request of
the Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and any future holders of a
participation in any Facility LC.

 

2.26.9.                                                          
Indemnification.  Each Borrower hereby agrees to indemnify and hold harmless
each Lender, each LC Issuer, the Administrative Agent and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, costs or expenses which such Lender, such LC
Issuer or the Administrative Agent may incur (or which may be claimed against
such Lender, such LC Issuer or the Administrative Agent by any Person
whatsoever) by reason of or in connection with the issuance, execution and
delivery or transfer of or payment or failure to pay under any Facility LC
issued at the request of or for the benefit of such Borrower or any actual or
proposed use of any Facility LC issued at the request of or for the benefit of
such Borrower, including, without limitation, any claims, damages, losses,
liabilities,

 

47

--------------------------------------------------------------------------------


 

costs or expenses which any LC Issuer may incur by reason of or in connection
with (a) the failure of any other Lender to fulfill or comply with its
obligations to such LC Issuer hereunder (but nothing herein contained shall
affect any rights any Borrower may have against any Defaulting Lender) or (b) by
reason of or on account of such LC Issuer issuing any Facility LC which
specifies that the term “Beneficiary” included therein includes any successor by
operation of law of the named Beneficiary, but which Facility LC does not
require that any drawing by any such successor Beneficiary be accompanied by a
copy of a legal document, satisfactory to such LC Issuer, evidencing the
appointment of such successor Beneficiary; provided that no Borrower shall be
required to indemnify any Lender, any LC Issuer or the Administrative Agent for
any claims, damages, losses, liabilities, costs or expenses to the extent, but
only to the extent, caused by (x) the willful misconduct or gross negligence of
such LC Issuer in determining whether a request presented under any Facility LC
complied with the terms of such Facility LC or (y) such LC Issuer’s failure to
pay under any Facility LC after the presentation to it of a request strictly
complying with the terms and conditions of such Facility LC unless restricted by
a court order, law or regulation. Nothing in this Section 2.26.9 is intended to
limit the obligations of any Borrower under any other provision of this
Agreement.

 

2.26.10.                                                    Lenders’
Indemnification.  Each Lender shall, ratably in accordance with its Pro Rata
Share, indemnify each LC Issuer, its affiliates and their respective directors,
officers, agents and employees (to the extent not reimbursed by the Borrowers)
against any cost, expense (including reasonable counsel fees and disbursements),
claim, demand, action, loss or liability (except such as result from such
indemnitees’ gross negligence or willful misconduct or such LC Issuer’s failure
to pay under any Facility LC after the presentation to it of a request strictly
complying with the terms and conditions of the Facility LC unless restricted by
a court order, law or regulation) that such indemnitees may suffer or incur in
connection with this Section 2.26 or any action taken or omitted by such
indemnitees hereunder.

 

2.26.11.                                                    Facility LC
Collateral Account.  (a) Each Borrower agrees that it will, as provided in
clause (b) below, as provided in Section 2.2, upon the occurrence of any Default
described in Section 7.6 or Section 7.7, or upon the request of the Required
Lenders (or the Administrative Agent with the consent of the Required Lenders)
upon a Default, and until the final expiration date of any Facility LC and
thereafter as long as any amount is payable to the LC Issuer or the Lenders in
respect of any Facility LC, maintain a special collateral account (the “Facility
LC Collateral Account”) at the Administrative Agent’s office at the address
specified pursuant to Article XIII or such other office designated by the
Administrative Agent (which may include the office of an Affiliate of the
Administrative Agent), in the name of such Borrower but under the sole dominion
and control of the Administrative Agent (or its Affiliate), for the ratable
benefit of the Lenders and the LC Issuers for the Facility LCs issued at the
request of or for the benefit of such Borrower and in which such Borrower shall
have no interest other than as set out in Section 2.2 and Section 8.1.  Each
Borrower hereby pledges, assigns and grants to the Administrative Agent, on
behalf of and for the ratable benefit of the Lenders and the LC Issuers for the
Facility LCs issued at the request of or for the benefit of such

 

48

--------------------------------------------------------------------------------


 

Borrower, a security interest in all of such Borrower’s right, title and
interest in and to all funds which may from time to time be on deposit in the
Facility LC Collateral Account to secure the prompt and complete payment and
performance of the LC Obligations and LC Fees.  The Administrative Agent will
invest any funds on deposit from time to time in the Facility LC Collateral
Account in certificates of deposit or other time deposits of Citibank having a
maturity not exceeding 30 days.  The Parent may select the maturities of such
certificates of deposit upon reasonable prior notice to the Administrative
Agent; however, if the Parent fails to provide such notice, the Administrative
Agent shall select the applicable maturities in its sole discretion.  Nothing in
this Section 2.26.11 shall either obligate the Administrative Agent to require
any Borrower to deposit any funds in the Facility LC Collateral Account or limit
the right of the Administrative Agent to release any funds held in the Facility
LC Collateral Account in each case other than as required by Section 2.2,
Section 8.1, or clause (b) below.

 

(b)                                 Each Borrower agrees that, if 45 days prior
to the then-applicable Commitment Maturity Date of any LC Issuer, the Commitment
Maturity Date of such LC Issuer has not been extended and such LC Issuer has not
agreed to extend its Commitment Maturity Date as provided in Section 2.28.1(a),
then, with respect to each Facility LC issued by such LC Issuer for such
Borrower with an expiry date later than 5 Business Days prior to the
then-applicable Commitment Maturity Date of such LC Issuer, the applicable
Borrower shall provide the applicable LC Issuer with a letter of credit, issued
by another LC Issuer or other letter of credit issuer reasonably acceptable to
such LC Issuer, naming such LC Issuer as beneficiary, and otherwise reasonably
acceptable to such LC Issuer (each, such letter of credit a “Back-Up LC”) in the
currency of such Facility LC and in an amount equal to 100% of the outstanding
LC Obligations plus the amount of all LC Fees scheduled to be paid through the
expiration date of the Facility LCs, in each case, issued by such LC Issuer;
provided that, if such then applicable Commitment Maturity Date is the Facility
Termination Date, the applicable Borrower shall either (i) deposit cash
collateral in the Facility LC Collateral Account or (ii) provide each such LC
Issuer with a Back-Up LC as described above, in each case, in the currency of
such Facility LC and in an amount equal to 100% of the outstanding LC
Obligations plus the amount of all LC Fees scheduled to be paid through the
expiration date of each such Facility LC issued by such LC Issuer.  Neither the
Borrowers nor any Person claiming on behalf of or through the Borrowers shall
have any right to withdraw any of the funds held in the Facility LC Collateral
Account.  Upon the extension of the Commitment Maturity Date of such LC Issuer,
the Administrative Agent shall promptly release to the Borrowers all cash
collateral provided by the Borrowers with respect to the Facility LCs of such LC
Issuer, or the applicable LC Issuer(s) shall return all Back-Up LCs with respect
to the Facility LCs of such LC Issuer to the issuing banks for cancellation, as
applicable.  Upon the cancellation, surrender, or payment of each Facility LC
for which cash collateral or a Back-Up LC was provided pursuant to this
Section 2.26.11(b), the Administrative Agent shall promptly release cash
collateral to the applicable Borrowers, or the applicable LC Issuer shall
instruct the applicable Back-Up LC issuer to reduce the

 

49

--------------------------------------------------------------------------------


 

amount available to be drawn under any applicable Back-Up LC, as applicable, in
the amount of the LC Obligations which are no longer outstanding as a result
thereof, together with the amount of all corresponding LC Fees which will no
longer become payable, excluding in each case the amounts applied by
Administrative Agent under Section 8.1(c) to satisfy any LC Fees that have
become due and payable by any Borrower.

 

(c)                                  The obligations of each of the Borrowers
under this Agreement and the other Loan Documents regarding Facility LCs,
including without limitation obligations under Section 2.26, shall survive after
the Facility Termination Date and termination of this Agreement for so long as
any LC Obligations remain outstanding.  Each Borrower further agrees that if
cash collateral is required to be deposited or any Back-Up LCs with respect to
Loans for such Borrower are required to be provided pursuant to
Section 2.26.11(b), it will, promptly upon request of the Administrative Agent
or any LC Issuer, as applicable, enter into such agreements as the
Administrative Agent or such LC Issuer may reasonably require to effectuate the
provisions of Section 2.26.11(b) and otherwise govern the administration of the
outstanding Facility LCs and the Facility LC Collateral Account or Back-Up LC
requirements, as applicable, the Borrowers’ Reimbursement Obligations and other
obligations with respect thereto, and such other provisions as the
Administrative Agent or such LC Issuer may reasonably require, in each case, to
become effective on the applicable Commitment Maturity Date if the same is not
extended.

 

(d)                                 Notwithstanding anything in this Agreement
to the contrary, no Borrowing Subsidiary shall provide any cash collateral or
Back-Up LCs with respect to Loans made to, or Facility LCs issued directly for
the benefit of, the Parent.

 

2.26.12.                                                    Rights as a Lender. 
In its capacity as a Lender, each LC Issuer shall have the same rights and
obligations as any other Lender.

 

2.26.13.                                                    Facility LCs Issued
for Restricted Subsidiaries.  The Parent authorizes and instructs each LC Issuer
to issue Facility LCs upon request of any Restricted Subsidiary, and agrees that
it shall be jointly and severally liable with such Restricted Subsidiary
therefor.  Notwithstanding that a Facility LC issued or outstanding hereunder is
requested by or is for the account of a Restricted Subsidiary, the Parent shall
be obligated to, and shall, with respect to each such Facility LC, reimburse the
applicable LC Issuer hereunder for any and all drawings thereunder, pay all fees
and expenses payable hereunder, satisfy all indemnification obligations payable
hereunder, provide all cash collateral required hereunder, and otherwise satisfy
all obligations hereunder of the “applicable Borrower” with respect to each such
Facility LC.  The Parent hereby acknowledges that the issuance of Facility LCs
for the account of Restricted Subsidiaries inures to the benefit of the Parent,
and that the Parent’s business derives substantial benefits from the businesses
of such Restricted Subsidiaries.

 

50

--------------------------------------------------------------------------------


 

2.27.                     Increase in Aggregate Commitment.

 

2.27.1.           Provided no Default or Unmatured Default exists, upon notice
to the Administrative Agent, the Parent may request one or more, but not more
than five, increases (the amount of any such increase being a “Commitment
Increase”) in the Aggregate Commitment which shall be in an amount not less than
$25,000,000 and which in the aggregate do not cause the Aggregate Commitment to
exceed $1,000,000,000.  The Administrative Agent shall promptly give the Lenders
(each of which, in its sole discretion, may determine whether and to what degree
to participate in such Commitment Increase) notice of such request.  In its
notice to the Administrative Agent, the Parent shall specify the time period
within which each Lender is requested to respond (which shall not be less than
10 Business Days from the date of delivery of such notice to the Administrative
Agent).  Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Commitment and, if so, whether
by an amount equal to, greater than, or less than its Pro Rata Share of such
requested increase (any such Lender that agrees to increase its Commitment
hereunder, an “Increasing Lender”).  Any Lender not responding within such time
period shall be deemed to have declined to increase its Commitment.  No Lender’s
Commitment amount shall be increased without the consent of such Lender.  The
Administrative Agent shall notify the Parent of the Lenders’ responses to each
request made hereunder.  If the Increasing Lenders agree to increase their
respective Commitments by an aggregate amount in excess of the requested
Commitment Increase, the requested Commitment Increase shall be allocated among
such Increasing Lenders in proportion to their respective Commitments
immediately prior to the Increase Date.  To achieve the full amount of a
requested increase, the Borrowers may also invite additional lenders (in
accordance with and subject to the consent and other restrictions applicable to
assignees of Lenders contained in Section 12.1) to become Lenders (any such
Lender, an “Additional Lender”).  The sum of the increases in the Commitments of
the Increasing Lenders plus the Commitments of the Additional Lenders upon
giving effect to the Commitment Increase shall not in the aggregate exceed the
amount of the Commitment Increase.

 

2.27.2.                                                           Any Commitment
Increase shall become effective upon (i) the receipt by the Administrative Agent
of (A) an agreement in form and substance reasonably satisfactory to the
Administrative Agent signed by the Borrowers, each Increasing Lender and each
Additional Lender, setting forth the new Commitments of each such Lender and
setting forth the agreement of each Additional Lender to become a party to this
Agreement and to be bound by all the terms and provisions hereof binding upon
each Lender, and (B) such evidence of appropriate authorization on the part of
the Borrowers with respect to the Commitment Increase and such opinions of
counsel for the Borrowers with respect to the Commitment Increase as the
Administrative Agent may reasonably request, (ii) the funding by each Increasing
Lender and Additional Lender of the Revolving Loans to be made by each such
Lender described in Section 2.27.3 below, if applicable, and (iii) receipt by
the Administrative Agent of a certificate (the statements contained in which
shall be true) of an Authorized Officer of each Borrower certifying and
attaching the resolutions adopted by such Borrower approving or consenting to
such Commitment Increase, and stating that both before and after giving effect
to such Commitment Increase (A) no Default has occurred and is continuing, and
(B) all

 

51

--------------------------------------------------------------------------------


 

representations and warranties in this Agreement are true and correct in all
material respects, unless such representation or warranty relates to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date.  The Administrative Agent shall promptly notify the Borrowers
and the Lenders of the final allocation of any Commitment Increase and the
effective date thereof.

 

2.27.3.                                                           Upon the
effective date of any Commitment Increase, if any Advances (other than Swing
Line Loans) are then outstanding, each Increasing Lender and each Additional
Lender shall provide funds to the Administrative Agent in the manner described
in Section 2.11.  The funds so provided by any such Lender shall be deemed to be
a Revolving Loan made by such Lender on the date of such Commitment Increase, an
in an amount such that, after giving effect to such Commitment Increase and the
Revolving Loans made on the date of such Commitment Increase, each Advance
outstanding hereunder shall consist of Revolving Loans made by the Lenders
ratably in accordance with each Lender’s Pro Rata Share.  Also upon giving
effect to any Commitment Increase, each Lender shall participate in any
outstanding Facility LCs and Swing Line Loans ratably in accordance with its Pro
Rata Share.

 

2.27.4.                                                          
Notwithstanding any provision contained herein to the contrary, from and after
the date of any Commitment Increase and the making of any Revolving Loans on
such date pursuant to Section 2.27.3 above, all calculations and payments of
interest on the Advances and payment of amounts owing with respect to other
Outstanding Credit Exposure of each Lender shall take into account the actual
Commitment of each Lender and the principal amount outstanding of each Revolving
Loan made by such Lender during the relevant period of time.

 

2.27.5.                                                           The Aggregate
Commitments may be increased in accordance with, and to the extent permitted by,
this Section 2.27, without the consent of the requisite Lenders otherwise
required under Section 8.2.

 

2.28.                     Extension of Facility Termination Date.

 

2.28.1.                                                           Requests for
Extension.  The Parent may, on behalf of all Borrowers, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not earlier than 90
days and not later than 60 days prior to any Anniversary Date (other than first
Anniversary Date to occur hereunder), request that each Lender extend such
Lender’s Commitment Maturity Date for an additional one year from such Lender’s
Commitment Maturity Date then in effect.  The Parent may not request more than
two such extensions pursuant to this Section 2.28.

 

(a)                                 Lender Elections to Extend.  If the Parent
makes the request in clause 2.28.1 above, each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
earlier than 60 days prior to the applicable Anniversary Date and not later than
the date that is 45 days prior to the applicable Anniversary Date (the “Notice
Date”), advise the Administrative Agent whether or not such Lender agrees to
such extension. Each Lender that decides not to extend its Commitment Maturity
Date (each, a “Non-Extending

 

52

--------------------------------------------------------------------------------


 

Lender”) and each Lender that decides to extend its Commitment Maturity Date
(each, an “Extending Lender”) shall notify the Administrative Agent of such
decision promptly after such determination (but in any event no later than the
Notice Date), and any Lender that does not otherwise advise the Administrative
Agent on or before the Notice Date shall be deemed to be a Non-Extending
Lender.  The election of any Lender to agree to such extension pursuant to this
Section 2.28 shall not obligate any other Lender to so agree.

 

(b)                                 Notification by Administrative Agent.  The
Administrative Agent shall notify the Parent of each Lender’s determination
under this Section at least 40 days prior to the applicable Anniversary Date
(or, if such date is not a Business Day, on the immediately preceding Business
Day).

 

(c)                                  Additional Commitment Lenders.  The
Borrowers shall have the right, at any time on or before the date which is 30
days after the applicable Anniversary Date, to replace each Non-Extending Lender
with, and add as “Lenders” under this Agreement in place thereof, one or more
assignees (in accordance with and subject to the consents and other restrictions
contained in Section 12.1) who shall agree to become Extending Lenders (each, an
“Additional Commitment Lender”) as provided in Section 2.25, each of which
Additional Commitment Lenders shall have entered into an assignment agreement
substantially in the form of Exhibit D pursuant to which such Additional
Commitment Lender shall, effective at any time prior to the date which is 30
days after the applicable Anniversary Date, undertake a Commitment (and, if any
such Additional Commitment Lender is already a Lender, its Commitment shall be
in addition to such Lender’s Commitment hereunder on such date). 
Notwithstanding any provision contained herein to the contrary, from and after
the date of any extension of any Commitment Maturity Date and the prepayment of
any Revolving Loans on the applicable Anniversary Date pursuant to Section 2.25
and subsection (e) below, all calculations and payments of interest on the
Advances and payment of amounts owing with respect to other Outstanding Credit
Exposure of each Lender shall take into account the actual Commitment of each
Lender and the principal amount outstanding of each Revolving Loan made by such
Lender during the relevant period of time.

 

(d)                                 Minimum Extension Requirement.  If (and only
if) the total of the Commitments of the Lenders that have agreed to extend their
respective Commitment Maturity Dates and the additional Commitments of the
Additional Commitment Lenders that have entered into an assignment agreement as
provided in subsection (c) above shall equal or exceed 51% of the aggregate
amount of the Commitments in effect immediately prior to the applicable
Anniversary Date, then, effective as of the applicable Anniversary Date, the
Commitment Maturity Date of each Extending Lender and of each such Additional
Commitment Lender shall be extended to the date that is one year after such
Lender’s Commitment Maturity Date then in effect (except that, if such date is
not a Business Day, such Commitment Maturity Date as so extended shall be the
immediately preceding

 

53

--------------------------------------------------------------------------------


 

Business Day) and each such Additional Commitment Lender shall thereupon become
a “Lender” for all purposes of this Agreement.  Such extension shall constitute
an extension of the Facility Termination Date for all purposes of this
Agreement.  If any Additional Commitment Lender enters into an assignment
agreement as provided in subsection (c) above after the applicable Anniversary
Date (but in any event within 30 days after such date), then, effective as of
the applicable effective date of such assignment (the “Assignment Date”), the
Commitment Maturity Date of each such Additional Commitment Lender shall be the
date that is one year after the Commitment Maturity Date then in effect for the
Non-Extending Lender being replaced by the applicable Additional Commitment
Lender (except that, if such date is not a Business Day, such Commitment
Maturity Date as so extended shall be the immediately preceding Business Day)
and each such Additional Commitment Lender shall thereupon become a “Lender” for
all purposes of this Agreement.  Each Non-Extending Lender shall maintain its
respective original Commitment Maturity Date, unless such Non-Extending Lender
is replaced by an assignee as provided herein.

 

(e)                                  Conditions to Effectiveness of Extensions. 
Notwithstanding the foregoing, any extension of any Commitment Maturity Date
pursuant to this Section shall not be effective with respect to any Lender
unless:

 

(i)                                     no Default or Unmatured Default shall
have occurred and be continuing on the applicable Anniversary Date or Assignment
Date, as applicable, and after giving effect to any extension granted under this
Section;

 

(ii)                                  the representations and warranties
contained in this Agreement (other than the representations and warranties set
forth in Sections 5.6) are true and correct in all material respects (other than
those representations and warranties that are subject to a materiality
qualifier, which shall be true and correct in all respects) on and as of the
applicable Anniversary Date or Assignment Date, as applicable, and after giving
effect thereto, as though made on and as the applicable Anniversary Date or
Assignment Date, as applicable (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date); and

 

(iii)                               on the applicable Anniversary Date or
Assignment Date, as applicable, the Borrowers shall prepay any Revolving Loans
outstanding on such date (and pay any additional amounts required pursuant to
Section 3.4) to the extent necessary to keep outstanding Revolving Loans ratable
with any revised Pro Rata Shares of the respective Lenders effective as of such
date.  In addition, upon giving effect to any revision of Pro Rata Shares
pursuant to this Section 2.28, each Lender shall participate in any outstanding
Facility LCs and Swing Line Loans ratably in accordance with its Pro Rata Share.

 

54

--------------------------------------------------------------------------------


 

ARTICLE  III
YIELD PROTECTION; TAXES

 

3.1.                            Yield Protection.  (a) If any Change in Law:

 

(i)                                     subjects any Lender or any applicable
Lending Installation or any LC Issuer to any Taxes (other than with respect to
Excluded Taxes or Indemnified Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, or

 

(ii)                                  imposes or increases or deems applicable
any reserve, assessment, insurance charge, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any applicable Lending Installation or any LC Issuer
(other than reserves and assessments taken into account in determining the
interest rate applicable to Eurocurrency Advances), or

 

(iii)                               imposes any other condition the result of
which is to increase the cost (other than Taxes) to any Lender or any applicable
Lending Installation or any LC Issuer of making, funding or maintaining its
Eurocurrency Loans or Commitment, or of issuing or participating in Facility LCs
(including, without limitation, any conversion of any Loan denominated in an
Agreed Currency other than Euro into a Loan denominated in Euro), or reduces any
amount receivable (other than with respect to Taxes) by any Lender or any
applicable Lending Installation or any LC Issuer in connection with its
Eurocurrency Loans, Facility LCs or participations therein, or requires any
Lender or any applicable Lending Installation or any LC Issuer to make any
payment calculated by reference to the amount of Eurocurrency Loans, Facility
LCs or participations therein held or interest or LCs Fees received by it, by an
amount deemed material by such Lender or such LC Issuer as the case may be,

 

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or such LC Issuer, as the case may be, of making
or maintaining its Eurocurrency Loans (including, without limitation, any
conversion of any Loan denominated in an Agreed Currency other than Euro into a
Loan denominated in Euro) or Commitment or of issuing or participating in
Facility LCs or to reduce the return received by such Lender or applicable
Lending Installation or such LC Issuer, as the case may be, in connection with
such Eurocurrency Loans, Commitment, Facility LCs or participations therein,
then, within 15 days of demand by such Lender or such LC Issuer, as the case may
be, the Borrowers shall pay such Lender or such LC Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or such LC
Issuer, as the case may be, for the actual increased cost or reduction in amount
received.

 

(b)                                 If any law or any governmental or
quasi-governmental rule, regulation, policy, guideline or directive of any
jurisdiction outside of the United

 

55

--------------------------------------------------------------------------------


 

States of America or any subdivision thereof (whether or not having the force of
law) imposes or deems applicable any reserve requirement against or fee with
respect to assets of, deposits with or for the account of, or credit extended
by, any Lender or any applicable Lending Installation, or any LC Issuer, and the
result of the foregoing is to increase the cost to such Lender or applicable
Lending Installation or such LC Issuer of making or maintaining its Eurocurrency
Loans to, or of issuing or participating in Facility LCs upon the request of, or
of making or maintaining its Commitment to, any Borrower that is not
incorporated under the laws of the United States of America or a state thereof
(each a “Non-U.S. Borrower”) or to reduce the return received by such Lender or
applicable Lending Installation or such LC Issuer in connection with such
Eurocurrency Loans to, Facility LCs applied for by, or Commitment to any
Non-U.S. Borrower, then, within 15 days of demand by such Lender, or such LC
Issuer, as the case may be, such Non-U.S. Borrower shall pay such Lender, or
such LC Issuer, as the case may be, such additional amount or amounts as will
compensate it for such increased cost or reduction in amount received, provided
that such Non-U.S. Borrower shall not be required to compensate any Lender for
such non-U.S. reserve costs or fees to the extent that an amount equal to such
reserve costs or fees is received by such Lender as a result of the calculation
of the interest rate applicable to Eurocurrency Advances pursuant to clause
(a)(ii) of the definition of “Eurocurrency Rate.”

 

3.2.                            Changes in Capital Adequacy Regulations.  (a) If
any Lender or the LC Issuer determines that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the LC Issuer’s capital or on the capital of such
Lender’s or the LC Issuer’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Facility LCs held by, such
Lender, or the Facility LCs issued by the LC Issuer, to a level below that which
such Lender or the LC Issuer or such Lender’s or the LC Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the LC Issuer’s policies and the policies of such Lender’s or the LC
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrowers shall, within 15 days of demand by such Lender or LC Issuer,
as the case may be, pay to such Lender or the LC Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or the LC
Issuer or such Lender’s or the LC Issuer’s holding company for any such
reduction suffered.

 

(b)                                 Failure or delay on the part of any Lender
or the LC Issuer to demand compensation pursuant to this Section 3.2 or
Section 3.1 shall not constitute a waiver of such Lender’s or the LC Issuer’s
right to demand such compensation; provided that the Borrowers shall not be
required to compensate a Lender or the LC Issuer pursuant to this Section 3.2 or
Section 3.1 for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or the LC Issuer, as the case may be,
notifies the Borrowers of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the LC Issuer’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions

 

56

--------------------------------------------------------------------------------


 

is retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

3.3.                            Availability of Types of Advances.  If any
Lender determines that maintenance of its Eurocurrency Loans at a suitable
Lending Installation would violate any applicable law, rule, regulation, or
directive, whether or not having the force of law, or if (a) the Administrative
Agent determines (which determination shall be conclusive absent manifest error)
that adequate and reasonable means do not exist for ascertaining the
Eurocurrency Rate or the Eurocurrency Reference Rate, as applicable, or (b) the
Administrative Agent is advised by the Required Lenders that the interest rate
applicable to Eurocurrency Advances does not accurately reflect the cost of
making or maintaining Eurocurrency Advances, then the Administrative Agent shall
suspend the availability of Eurocurrency Advances and require any affected
Eurocurrency Advances to be repaid or converted to Base Rate Advances (either
directly or, in the case of Eurocurrency Advances in Agreed Currencies other
than Dollars, with such Advances first being converted into Eurocurrency
Advances denominated in Dollars), subject to the payment of any funding
indemnification amounts required by Section 3.4.  If the Administrative Agent
suspends the availability of Eurocurrency Advances under this Section 3.3, the
availability of Eurocurrency Advances shall be reinstated upon, as applicable
(i) the replacement of the Lender (or Lenders) which determined that maintenance
of its Eurocurrency Loans at a suitable Lending Installation would violate any
applicable law, rule, regulation, or directive, or (ii) the Required Lenders
determining that the circumstances giving rise to such notice no longer exist.

 

3.4.                            Funding Indemnification.  If (a) any payment or
conversion of a Eurocurrency Advance occurs on a date which is not the last day
of the applicable Interest Period, whether because of acceleration, prepayment
or otherwise, (b) a Eurocurrency Advance or prepayment of a Eurocurrency Advance
is not made, converted, prepaid, or paid on the date specified by the applicable
Borrower for any reason other than default by the Lenders, or (c) the assignment
of any Eurocurrency Advance occurs on a date which is not the last day of the
applicable Interest Period as a result of a request by the Parent pursuant to
Section 2.25, the applicable Borrower will indemnify each Lender for any actual
loss or cost in liquidating or employing deposits acquired to fund or maintain
such Eurocurrency Advance (but excluding any loss of margin).

 

3.5.                            Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by the Borrowers hereunder or under the Notes (if any) shall be made
free and clear of and without deduction or withholding for any Taxes, except as
required by applicable law.  If a Borrower or an applicable withholding agent
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder or under any Note (if any) to any Recipient, then such
Borrower or the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by such
Borrower shall be increased as may be necessary so that after making all
required deductions (including deductions of Indemnified Taxes applicable to
additional sums payable under this Section 3.5) such Recipient

 

57

--------------------------------------------------------------------------------


 

receives an amount equal to the sum it would have received had no such
deductions been made.

 

(b)                                 Payment of Other Taxes by the Borrowers.  In
addition, each Borrower agrees to timely pay all Other Taxes to the relevant
Governmental Authority, or if the Administrative Agent elects, reimburse it for
the payment of any Other Taxes.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by such Borrower to a Governmental Authority
pursuant to Section 3.5(a) or this Section 3.5(b), the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(c)                                  Indemnification by the Borrowers.  Subject
to the limitations set forth in Article XV, each Borrower that is not a U.S.
Person shall severally, and each Borrower that is a U.S. Person shall jointly
and severally, to the fullest extent permitted by law, indemnify each Recipient
for the full amount of Indemnified Taxes (including any Indemnified Taxes
imposed on amounts attributable to amounts payable under this Section 3.5) paid
by such Recipient and any reasonable out-of-pocket expenses that are
attributable to such Borrower or the Borrowers, as applicable, or payments made
by it and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally asserted by the
relevant Governmental Authority; provided that if a Borrower reasonably believes
that such Indemnified Taxes have been incorrectly or illegally asserted, the
applicable Recipient shall use reasonable efforts to dispute such Taxes with the
relevant Governmental Authority and shall cooperate with the Borrowers in
jointly managing, conducting and controlling such dispute; provided further that
the Borrowers shall pay the reasonable expenses of such dispute.  For the
avoidance of doubt, no Borrower shall be required to indemnify any person under
this Section 3.5(c) in respect of any Indemnified Taxes for which the Recipient
has already been compensated by way of an increased payment under
Section 3.5(d) or (b).  Payments due under this Section 3.5(c) shall be made
within 30 days of the date such Recipient makes demand thereof.

 

(d)                                 Indemnification by the Lenders.  Each Lender
shall, to the fullest extent permitted by law, severally indemnify, within 10
days after demand therefor, (i) the Administrative Agent for any Indemnified
Taxes attributable to such Lender (but only to the extent that the Borrowers
have not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of Borrowers to do so), (ii) the
Administrative Agent and the Borrowers for (A) any Taxes attributable to such
Lender’s failure to comply with Section 12.1(c) relating to the maintenance of a
Participant Register and (B) any Excluded Taxes attributable to such Lender, in
each case, that are payable or paid by the Administrative Agent or any Borrower,
as applicable, in connection

 

58

--------------------------------------------------------------------------------


 

with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
or any Borrower, as applicable, shall be conclusive absent manifest error.  Each
Lender hereby authorizes the Administrative Agent and the Borrowers, as
applicable, to set off and apply any and all amounts at any time owing to such
Lender under any Loan Document or otherwise payable by the Administrative Agent
or any Borrower, as applicable, to the Lender from any other source against any
amount due to the Administrative Agent or any Borrower, as applicable, under
this Section 3.5(d).

 

(e)                                  Status of Lenders.

 

(i)                                     With respect to the Administrative Agent
and each Borrower, any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
notify the Borrower and Administrative Agent of such entitlement and shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by a Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by a Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding (including, to the extent reasonably
practicable, making and filing an appropriate application for relief under any
applicable double tax treaty).  In addition, any Lender, if reasonably requested
by a Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by a Borrower
or the Administrative Agent as will enable such Borrower or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.

 

(ii)                                  Without limiting the generality of the
foregoing, if a Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to such Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent) properly completed and executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding Tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to such Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this

 

59

--------------------------------------------------------------------------------


 

Agreement (and from time to time thereafter upon the reasonable request of such
Borrower or the Administrative Agent), whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, properly completed and executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such Tax treaty and
(y) with respect to any other applicable payments under any Loan Document,
properly completed and executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such Tax treaty; (2) properly
completed and executed originals of IRS Form W-8ECI; (3) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit I-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) properly completed and executed
originals of IRS Form W-8BEN; or (4) to the extent a Foreign Lender is not the
beneficial owner, properly completed and executed originals of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I-2 or I-3, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-4 on behalf of each such direct and
indirect partner; and

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to such Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit such Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Recipient under any
Loan Document would be subject to U.S. federal withholding Tax imposed by

 

60

--------------------------------------------------------------------------------


 

FATCA if such Recipient were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Recipient shall deliver to such
Borrower and the Administrative Agent at the time or times prescribed by
applicable law and at such time or times reasonably requested by such Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Recipient has complied with such Recipient’s obligations
under FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

 

(f)                                   UK Passport Scheme

 

(i)                                     Any Lender which on the day on which
this Agreement is entered into (x) holds a passport under the HMRC DT Treaty
Passport Scheme and (y) wishes such scheme to apply to this Agreement, shall
confirm its scheme reference number and its jurisdiction of tax residence
opposite its name in Schedule II.

 

(ii)                                  A Lender which becomes a Lender hereunder
after the day on which this Agreement is entered into that (x) holds a passport
under the HMRC DT Treaty Passport Scheme and (y) wishes such scheme to apply to
this Agreement, shall provide its scheme reference number and its jurisdiction
of tax residence to the relevant UK Borrower and the Administrative Agent (and,
where applicable, in the Assignment and Assumption).

 

(iii)                               If a Lender has confirmed its scheme
reference number and its jurisdiction of tax residence in accordance with
paragraph (g)(ii) above, the relevant UK Borrower shall make a UK Borrower DTTP
Filing with respect to such Lender within thirty (30) Business Days following
the date of this Agreement or, if later, thirty (30) Business Days before the
first interest payment is due to such Lender and shall promptly provide such
Lender with a copy of such filing, provided that if the relevant UK Borrower has
made a UK Borrower DTTP Filing in respect of such Lender but: (I) such UK
Borrower DTTP Filing has been rejected by HM Revenue & Customs; or (II) HM
Revenue & Customs has not given the

 

61

--------------------------------------------------------------------------------


 

relevant UK Borrower authority to make payments to such Lender without a
deduction for tax within 60 days of the date of such UK Borrower DTTP Filing;
and, in each case, the relevant UK Borrower has notified that Lender in writing,
then such Lender and the relevant UK Borrower shall co-operate in completing any
additional procedural formalities necessary for the relevant UK Borrower to
obtain authorization to make that payment under this Agreement without UK
withholding or deduction.

 

(iv)                              If a Lender has not confirmed its scheme
reference number and jurisdiction of tax residence in accordance with paragraph
(h)(ii) above, the relevant UK Borrower shall not make a UK Borrower DTTP Filing
or file any other form relating to the HMRC DT Treaty Passport Scheme in respect
of that Commitment(s) or its participation in any Loan unless the Lender
otherwise agrees.

 

(v)                                 The relevant UK Borrower shall, promptly on
making a UK Borrower DTTP Filing, deliver a copy of such UK Borrower DTTP Filing
to the Administrative Agent for delivery to the relevant Lender.

 

(g)                                  Mitigation Obligations.  If any Lender is
required by a Borrower to pay any Indemnified Taxes to any Lender or any
Governmental Authority for the account of any Lender pursuant to this
Section 3.5, then such Lender shall (at the request of the Parent) use its
commercially reasonable efforts (consistent with its legal and regulatory
restrictions) to select a jurisdiction for its Lending Installation or change
the jurisdiction of its Lending Installation, as the case may be, so as to avoid
the imposition of any Indemnified Taxes or to eliminate the amount of any such
additional amounts which may thereafter accrue; provided that no such selection
or change of the jurisdiction for its Lending Installation shall be made if, in
the reasonable judgment of such Lender, such selection or change would subject
such Lender to any unreimbursed costs or expense or would be disadvantageous to
such Lender.  The Borrowers agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment. 
Notwithstanding the generality of the foregoing, if a Non-U.S. Borrower (other
than Cameron Petroleum (UK) Limited) requests a Credit Extension under this
Agreement and such Non-U.S. Borrower resides in a jurisdiction that imposes
withholding taxes on payments of interest and/or other amounts payable under any
Loan Document by such Non-U.S. Borrower, each Lender that would advance such
Loan (or acquire an interest in such Loan) agrees it will reasonably cooperate
with such Non-U.S. Borrower in determining whether any withholding or deduction
would be required upon a payment of interest or other amount under a Loan
Document from such Non-U.S. Borrower to that Lender and, if any withholding or
deduction would otherwise be due, shall reasonably cooperate with such Non-U.S.
Borrower and use commercially reasonable efforts to mitigate such deduction or
withholding to the extent possible (including, without limitation, establishing
an exemption or reduced rate of deduction or withholding by lending through a
different Lending Installation and

 

62

--------------------------------------------------------------------------------


 

providing the documentation necessary to establish an exemption or reduction
from withholding or making other claims for relief).  The Parent acknowledges
that any such cooperation of a Lender may involve the engagement of outside
counsel for such Lender and the Parent agrees that any reasonable fees, charges
and disbursements of such counsel shall be for the account of, and paid by, the
Parent.

 

(h)                                 Treatment of Certain Refunds.  If the
Administrative Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by a Borrower or with respect to which a Borrower has paid
additional amounts pursuant to this Section 3.5, it shall pay over such refund
to such Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrowers under this Section 3.5 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that each Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its Tax returns
(or any other information relating to its Taxes which it deems confidential) to
any Borrower or any other Person.

 

(i)                                     Defined Terms. For purposes of this
Section 3.5, the term “Lender” includes any LC Issuer and the term “applicable
law” includes FATCA.

 

(j)                                    Survival of Obligations.  Each party’s
obligations under this Section 3.5 shall survive the resignation or replacement
of the Administrative Agent or any assignment of rights by, or the replacement
of, a Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all obligations under any Loan Document.

 

3.6.                            Lender Statements; Survival of Indemnity.  To
the extent reasonably possible, each Lender shall designate an alternate Lending
Installation with respect to its Eurocurrency Loans to reduce any liability of
any Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the
unavailability of Eurocurrency Advances under Section 3.3, so long as such
designation is not, in the judgment of such Lender, disadvantageous to such
Lender.  Each Lender shall deliver a written statement of such Lender to the
Borrowers (with a copy to the Administrative Agent) as to the amount due, if
any, under Section 3.1, 3.2, 3.4 or 3.5.  Such written statement shall set out
in reasonable detail the calculations upon which such Lender determined such
amount and shall be final, conclusive and binding on the Borrowers in the
absence of manifest error.  Determination of amounts payable under such
Sections in connection with a Eurocurrency Loan shall be calculated as though
each Lender funded its Eurocurrency Loan through the purchase of a deposit of
the type, currency and maturity corresponding to the

 

63

--------------------------------------------------------------------------------


 

deposit used as a reference in determining the Eurocurrency Rate applicable to
such Loan, whether in fact that is the case or not.  Unless otherwise provided
herein, the amount specified in the written statement of any Lender shall be
payable on demand after receipt by the Borrowers of such written statement.  The
obligations of each of the Borrowers under Sections 3.1, 3.2, 3.4 and 3.5 shall
survive payment of the Obligations and termination of this Agreement.

 

ARTICLE  IV
CONDITIONS PRECEDENT

 

4.1.                            Initial Credit Extensions.  The Lenders shall
not be required to make the initial Credit Extensions hereunder unless, prior to
or concurrently with the making of such initial Credit Extensions, the following
conditions precedent have been satisfied or waived:

 

4.1.1.                                                                  Closing
Documents.  The Administrative Agent shall have received on or before the
Closing Date the following, each dated such date (unless otherwise specified)
and duly executed by the respective party or parties thereto, in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders,
and (except for the Notes) with sufficient copies for the Administrative Agent
and each Lender:

 

(a)                                 This Agreement, and all its attached
Exhibits and Schedules.

 

(b)                                 The Guaranty.

 

(c)                                  Amendment to the Existing LC Facility in
form and substance reasonably satisfactory to the Administrative Agent.

 

(d)                                 Any Notes requested by a Lender pursuant to
Section 2.16 at least one Business Day prior to the Closing Date, payable to
each such requesting Lender.

 

(e)                                  Copies of the Parent’s (i) certificate of
incorporation, together with all amendments, and a certificate of good standing,
each certified by the appropriate governmental officer in its jurisdiction of
incorporation, (ii) bylaws, certified by the Secretary or Assistant Secretary of
the Parent, (iii) Board of Directors’ resolutions and of resolutions or actions
of any other body authorizing the execution of the Loan Documents to which the
Parent is a party, (iv) an incumbency certificate, executed by the Secretary or
Assistant Secretary of the Parent, which shall identify by name and title and
bear the signatures of the Authorized Officers and any other officers of the
Parent authorized to sign the Loan Documents to which the Parent is a party,
upon which certificate the Administrative Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the Parent, and
(v) any other information required by Section 326 of the USA Patriot Act or
deemed necessary for the Administrative Agent or any Lender to verify the
identity of Parent as required by Section 326 of the USA Patriot Act.

 

64

--------------------------------------------------------------------------------


 

(f)                                   Copies of each Borrowing Subsidiary’s
(i) organizational documents, together with all amendments, and a certificate of
good standing (if applicable), each certified by the appropriate governmental
officer in its jurisdiction of incorporation, (ii) bylaws, certified by the
Secretary, Assistant Secretary, director or other appropriate official of such
Borrowing Subsidiary, (iii) resolutions or actions authorizing the execution of
the Loan Documents to which such Borrowing Subsidiary is a party, (iv) an
incumbency certificate, executed by the Secretary or Assistant Secretary,
director or other appropriate official of each Borrowing Subsidiary, which shall
identify by name and title and bear the signatures of the Authorized Officers
and any other officers of each such Borrowing Subsidiary authorized to sign the
Loan Documents to which such Borrowing Subsidiary is a party, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by the applicable Borrowing Subsidiary,
and (v) any other information required by Section 326 of the USA Patriot Act or
deemed necessary for the Administrative Agent or any Lender to verify the
identity of such Borrowing Subsidiary, as required by Section 326 of the USA
Patriot Act.

 

(g)                                  A certificate, signed by the chief
financial officer of the Parent, stating that on the Closing Date (i) no Default
or Unmatured Default has occurred and is continuing, (ii) each of the
representations and warranties set out in Article V of this Agreement is true
and correct on and as of the Closing Date, (iii) there has occurred no material
adverse change in the consolidated financial condition of the Parent from that
reflected in the Parent’s consolidated financial statements as of December 31,
2013, and (iv) since December 31, 2013, there has been no change in the
business, Property, prospects, condition (financial or otherwise) or results of
operations of the Parent and its Subsidiaries which could reasonably be expected
to have a Material Adverse Effect.

 

(h)                                 A written opinion of the general counsel of
the Parent, addressed to the Administrative Agent and the Lenders in
substantially the form of Exhibit B.

 

(i)                                     A written opinion of the outside counsel
to the Parent and the Borrowing Subsidiaries, addressed to the Administrative
Agent and the Lenders.

 

(j)                                    If the initial Credit Extension will be
the issuance of a Facility LC, a properly completed Facility LC Application.

 

(k)                                 Such other documents as any Lender or its
counsel may have reasonably requested.

 

(l)                                     Fees.

 

(i)                                     All fees, costs, and expenses of
Citibank and its affiliates (including, without limitation, legal fees and
expenses of counsel to the Administrative Agent) to be paid on the Closing Date,
to the extent invoiced at least two Business Days prior to the Closing Date,
shall have

 

65

--------------------------------------------------------------------------------


 

been paid, or arrangements reasonably acceptable to Citibank shall have been
made for the payment thereof.

 

(ii)                                  The Parent shall have paid to the
Administrative Agent, the Arranger and any other Person party thereto, for their
respective accounts, the fees agreed to pursuant to the terms of the Fee
Letters, or as otherwise agreed from time to time, to the extent required to be
paid on or prior to the Closing Date.

 

4.2.                            Each Credit Extension.  The Lenders shall not
(except with respect to Revolving Loans for the purpose of repaying
Reimbursement Obligations or Cash Collateralizing Facility LCs or Swing Line
Loans) be required to make any Credit Extension unless on the applicable Credit
Extension Date:

 

(a)                                 There exists no Default or Unmatured
Default.

 

(b)                                 The representations and warranties contained
in Article V (other than the representations and warranties set forth in
Sections 5.6) are true and correct in all material respects (other than those
representations and warranties that are subject to a materiality qualifier,
which shall be true and correct in all respects) as of such Credit Extension
Date except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all material respects (other than those
representations and warranties that are subject to a materiality qualifier,
which shall be true and correct in all respects) on and as of such earlier date.

 

With respect to any Borrower that is not a Material Subsidiary, the Lenders
shall not (except with respect to Revolving Loans for the purpose of repaying
Reimbursement Obligations or Cash Collateralizing Facility LCs or Swing Line
Loans) be required to make any Credit Extension to such Borrower if, on the
applicable Credit Extension Date, a Default or Unmatured Default would exist if
such Borrower were a Material Subsidiary; provided that any such circumstance
that would not otherwise constitute a Default or Unmatured Default under this
Agreement shall not be deemed to be a Default or Unmatured Default or affect the
Lenders’ Commitment to make Credit Extensions to the other Borrowers under this
Agreement solely as a result of this paragraph.

 

Each Borrowing Notice, Notice of Swing Line Borrowing, or request for issuance,
increase or extension of a Facility LC, as the case may be, with respect to each
such Credit Extension shall constitute a representation and warranty by the
Borrowers that the conditions contained in the preceding paragraph and
Sections 4.2(a) and (b) have been satisfied.  As a condition to making a Credit
Extension, the Administrative Agent may require the applicable Borrower to
deliver a certificate from an Authorized Officer of the Parent, certifying that
such officer (a) has reviewed the terms of this Agreement and (b) has no
knowledge of the existence of any condition or event which constitutes (or would
constitute, if the applicable Borrower were a Material Subsidiary) a Default or
Unmatured Default as of the date of such certificate.

 

66

--------------------------------------------------------------------------------


 

ARTICLE  V
REPRESENTATIONS AND WARRANTIES

 

The Borrowers represent and warrant to the Lenders that:

 

5.1.                            Existence and Standing.  Each of the Borrowers
is a corporation, partnership, limited liability company or other business
entity duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted.  Each of the Borrowers and each of the
Restricted Subsidiaries is duly qualified and in good standing (to the extent
applicable) as a foreign corporation or other business entity and is duly
authorized to conduct its business in each jurisdiction in which its business is
conducted or proposed to be conducted except where the failure to qualify may
not reasonably be expected to have a Material Adverse Effect.

 

5.2.                            Authorization and Validity.  Each of the
Borrowers has the power and authority and legal right to execute and deliver the
Loan Documents to which it is a party and to perform its obligations
thereunder.  The execution and delivery by the Borrowers of the Loan Documents
to which it is a party and the performance of its obligations thereunder have
been duly authorized by proper corporate proceedings, and the Loan Documents to
which each of the Borrowers is a party constitute legal, valid and binding
obligations of each of the Borrowers enforceable against each of such Borrowers
in accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

 

5.3.                            No Conflict; Government Consent.  Neither the
execution and delivery by each of the Borrowers of the Loan Documents to which
it is a party, nor the consummation of the transactions therein contemplated,
nor compliance with the provisions thereof will violate (a) any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on any
Borrower or any of their respective Restricted Subsidiaries or (b) any
Borrower’s or any of their Restricted Subsidiaries’ articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, bylaws, or operating or other management agreement,
as the case may be, or (c) the provisions of any material indenture, instrument
or agreement to which any of the Borrowers or any of their respective Restricted
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of any
Borrower or a Restricted Subsidiary pursuant to the terms of any such indenture,
instrument or agreement.  No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by the
Borrowers or any of their Restricted Subsidiaries, is required to be obtained by
any Borrower or any of their Restricted Subsidiaries in connection with the
execution and delivery of the Loan Documents, the borrowings under this
Agreement, the payment and performance by the Borrowers of the Obligations or
the legality, validity, binding effect or enforceability of any of the Loan
Documents.

 

67

--------------------------------------------------------------------------------


 

5.4.                            Financial Statements.  The December 31, 2013
consolidated financial statements of the Parent and its Subsidiaries heretofore
delivered to the Lenders were prepared in accordance with generally accepted
accounting principles in effect on the date such statements were prepared and
fairly present in accordance with generally accepted accounting principles the
consolidated financial condition and operations of the Parent and its
Subsidiaries at such date and the consolidated results of their operations for
the period then ended.

 

5.5.                            Taxes.  The Parent and its Restricted
Subsidiaries have filed all United States federal income Tax returns and all
other material Tax returns which are required to be filed and have paid all
material Taxes due pursuant to said returns or pursuant to any assessment
received by the Parent or any of its Restricted Subsidiaries, except such taxes,
if any, as are being contested in good faith and as to which adequate reserves
have been provided in accordance with Agreement Accounting Principles and as to
which no Lien exists.

 

5.6.                            Litigation.  Except for litigation disclosed in
the Parent’s annual report on Form 10-K for the fiscal year ended December 31,
2013, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of any of their officers,
threatened against or affecting the Parent or any of its Restricted Subsidiaries
which could reasonably be expected to have a Material Adverse Effect or which
seeks to prevent, enjoin or delay the making of any Credit Extensions.

 

5.7.                            Subsidiaries.  Each Borrowing Subsidiary is a
Wholly-Owned Subsidiary, all of the issued and outstanding shares of capital
stock of which is owned by the Parent or one of its Wholly-Owned Subsidiaries
that is a Restricted Subsidiary.  Each Borrowing Subsidiary is a Restricted
Subsidiary.

 

5.8.                            ERISA.  The Unfunded Liabilities of all Single
Employer Plans do not in the aggregate exceed $100,000,000.  Neither the Parent
nor any other member of the Controlled Group has incurred, or is reasonably
expected by the Parent to incur, any withdrawal liability to Multiemployer
Plans.  Each Plan complies in all material respects with all applicable
requirements of law and regulations, no material Reportable Event has occurred
with respect to any Plan, neither the Parent nor any other member of the
Controlled Group has withdrawn from any Multiemployer Plan or initiated steps to
do so, and no steps have been taken to reorganize or terminate any Single
Employer Plan other than the Terminating Plan.

 

5.9.                            Accuracy of Information.  No information,
exhibit or report furnished by the Parent or any of its Restricted Subsidiaries
to the Administrative Agent or to any Lender in connection with the negotiation
of, or compliance with, the Loan Documents contained any material misstatement
of fact or omitted to state a material fact or any fact necessary to make the
statements contained therein not materially misleading.

 

5.10.                     Regulation U.  Margin stock (as defined in Regulation
U) constitutes less than 25% of the value of those assets of the Parent and its
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.

 

68

--------------------------------------------------------------------------------


 

5.11.                     Anti-Terrorism Laws; Anti-Money Laundering Laws;
Anti-Corruption Laws.

 

(a)                                 No part of the proceeds of the Advances will
be used or otherwise made available to fund directly or, to the knowledge of the
Parent or any Restricted Subsidiary, indirectly any operations in or business or
activities of or with, finance any investments or activities in, or make any
payments to, a Sanctioned Person.

 

(b)                                 None of (i) the Parent, any Subsidiary or
their respective directors and officers, or (ii) to the knowledge of the Parent,
any of their respective employees and agents that will act in any capacity in
connection with or benefit from the credit facility established hereby, (A) is a
Sanctioned Person or (B) engages in any dealings or transactions, or is
otherwise associated, with any Sanctioned Person that would result in any
violation of Sanctions.

 

(c)                                  The Parent and its Subsidiaries are in
compliance in all material respects with any laws or regulations of the U.S.,
the UK, the European Union and, to the extent the laws of which are
substantially similar to U.S. law, any other Applicable Authority, in each case
relating to money laundering or terrorist financing, including, without
limitation, the Bank Secrecy Act, 31 U.S.C. sections 5301 et seq.; the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act);
Laundering of Monetary Instruments, 18 U.S.C. section 1956; Engaging in Monetary
Transactions in Property Derived from Specified Unlawful Activity, 18 U.S.C.
section 1957; the Financial Recordkeeping and Reporting of Currency and Foreign
Transactions Regulations, 31 C.F.R. Part 103; and any similar laws or
regulations of such Governmental Authorities currently in force or hereafter
enacted.

 

(d)                                 The Parent and each of its Subsidiaries has
conducted its business in compliance in all material respects with all
applicable Anti-Corruption Laws.  No part of the proceeds of the Advances has
been used or will be used, directly or indirectly, in violation of the
Anti-Corruption Laws, including for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage.

 

(e)                                  To the knowledge of the Parent or any of
its Subsidiaries, neither the Parent nor any of its Subsidiaries is the subject
of any investigation, inquiry or enforcement proceedings by any governmental,
administrative or regulatory body regarding any offense or alleged offense under
any anti-corruption, anti-terrorism, or anti-money laundering laws or Sanctions
in which there is a reasonable possibility of an adverse decision which could
reasonably be expected to have a Material Adverse Effect or affect the legality,
validity or enforceability of the Loan Documents, and no such investigation,
inquiry or proceeding is pending or, to the knowledge of the Parent or any of
its Subsidiaries, has been threatened.

 

5.12.                     Compliance With Laws.  The Parent and its Restricted
Subsidiaries have complied with all applicable statutes, rules, regulations,
orders and restrictions of any domestic

 

69

--------------------------------------------------------------------------------


 

or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property except for any failure to comply with any of the
foregoing which could not reasonably be expected to have a Material Adverse
Effect.

 

5.13.                     Ownership of Properties.  The Parent and its
Restricted Subsidiaries have good title, free of all Liens other than those
permitted by Section 6.15, to all of the respective material Property and assets
owned by them.

 

5.14.                     Plan Assets; Prohibited Transactions.  None of the
Borrowers is an entity deemed to hold “plan assets” within the meaning of 29
C.F.R. § 2510.3-101 of an employee benefit plan (as defined in Section 3(3) of
ERISA) which is subject to Title I of ERISA or any plan (within the meaning of
Section 4975 of the Code), and neither the execution of this Agreement nor the
making of Credit Extensions hereunder gives rise to a prohibited transaction
within the meaning of Section 406 of ERISA or Section 4975 of the Code.

 

5.15.                     Environmental Matters.  In the ordinary course of its
business, the officers of the Parent consider the effect of Environmental Laws
on the business of the Parent and its Restricted Subsidiaries, in the course of
which they identify and evaluate potential risks and liabilities accruing to the
Parent and its Restricted Subsidiaries due to Environmental Laws.  On the basis
of this consideration, the Parent has concluded that Environmental Laws cannot
reasonably be expected to have a Material Adverse Effect.  None of the Parent or
any of its Restricted Subsidiaries has received any notice to the effect that
its operations are not in material compliance with any of the requirements of
applicable Environmental Laws or are the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, which
non-compliance or remedial action is reasonably expected by the Parent to have a
Material Adverse Effect.

 

5.16.                     Investment Company Act.  None of the Parent or any of
its Restricted Subsidiaries is an “investment company” or a company “controlled”
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.

 

5.17.                     Obligations Pari Passu.  The obligations of each
Borrower arising under this Agreement and the Loan Documents rank pari passu and
equal in right of payment with all of the other Indebtedness of each Borrower,
which is not by its terms secured by any assets of each Borrower and its
Restricted Subsidiaries, and which is not subordinate in right of payment to any
other Indebtedness of such Borrower or its Restricted Subsidiaries.

 

ARTICLE  VI
COVENANTS

 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 

70

--------------------------------------------------------------------------------


 

6.1.                            Financial Reporting.  The Parent will maintain,
for itself and each Subsidiary, a system of accounting established and
administered in accordance with generally accepted accounting principles, and
furnish to the Administrative Agent (on behalf of the Lenders):

 

(a)                                 (i) On or before the earlier of (A) 90 days
after the close of each of its fiscal years and (B) the date on which filing
such report with the SEC is required (taking into account any extensions granted
by the SEC), an unqualified audit report certified by Ernst & Young, L.L.P., or
any other independent certified public accountants reasonably acceptable to the
Lenders, prepared in accordance with Agreement Accounting Principles on a
consolidated basis for itself and its Subsidiaries, including a balance sheet as
of the end of such period, related profit and loss and statement of change of
shareholders’ equity, and a statement of cash flows; provided that, if any
financial statement referred to in this Section 6.1(a) is readily available
on-line through EDGAR as of the date on which such financial statement is
required to be delivered hereunder and Parent shall have notified the Lenders in
its Compliance Certificate that such financial statement is so available, Parent
shall not be obligated to furnish copies of such financial statements.  The
90-day period referenced above shall be extended for up to 15 days for any
fiscal year as to which the Parent has received an extension from the SEC for
the filing of its annual report on SEC Form 10K.

 

(ii)                                  on or before 90 days after the close of
each of its fiscal years (or, if earlier, the date on which the annual audit is
delivered pursuant to clause (i) above), a combined consolidated balance sheet
of the Unrestricted Subsidiaries as at the end of such period, related profit
and loss and statement of change of shareholders’ equity, and a statement of
cash flows, all for the Unrestricted Subsidiaries on a combined consolidated
basis and certified by an Authorized Officer of the Parent.  The 90-day period
referenced above shall be extended for up to 15 days for any fiscal year as to
which the Parent has received an extension from the SEC for the filing of its
annual report on SEC Form 10K.

 

(iii)                               on or before 270 days after the close of
each of its fiscal years, an audit report certified by Ernst & Young, L.L.P., or
any other independent certified public accountants reasonably acceptable to the
Lenders, of the combined consolidated balance sheet of the Unrestricted
Subsidiaries as at the end of such period, related profit and loss and statement
of change of shareholders’ equity, and a statement of cash flows, all for the
Unrestricted Subsidiaries on a combined consolidated basis.  The 270-day period
referenced above shall be extended for up to 15 days for any fiscal year as to
which the Parent has received an extension from the SEC for the filing of its
annual report on SEC Form 10K.

 

(b)                                 (i)                                     On
or before the earlier of (A) 45 days after the close of the first three
quarterly periods of each of its fiscal years and (B) the date on which filing
such report with the SEC is required (taking into account any extensions granted
by the SEC), for itself and its Subsidiaries, a consolidated unaudited

 

71

--------------------------------------------------------------------------------


 

balance sheet as at the close of each such period and consolidated profit and
loss and statement of change of shareholders’ equity and a statement of cash
flows for the period from the beginning of such fiscal year to the end of such
quarter, all certified by an Authorized Officer of the Parent; provided that, if
any financial statement referred to in this Section 6.1(b) is readily available
on-line through EDGAR as of the date on which such financial statement is
required to be delivered hereunder and Parent shall have notified the Lenders in
its Compliance Certificate that such financial statement is so available, Parent
shall not be obligated to furnish copies of such financial statements.  The
45-day period referenced above shall be extended for up to 15 days for any
fiscal quarter as to which the Parent has received an extension from the SEC for
the filing of its quarterly report on SEC Form 10Q.

 

(ii)                                  On or before 45 days after the close of
the first three quarterly periods of each of its fiscal years (or, if earlier,
the date on which the financial statements are delivered pursuant to clause
(i) above), a combined consolidated unaudited balance sheet of the Unrestricted
Subsidiaries as at the close of each such period and combined consolidated
profit and loss and statement of change of shareholders’ equity and a statement
of cash flows for the period from the beginning of such fiscal year to the end
of such quarter, all for the Unrestricted Subsidiaries on a combined
consolidated basis and certified by an Authorized Officer of the Parent.  The
45-day period referenced above shall be extended for up to 15 days for any
fiscal quarter as to which the Parent has received an extension from the SEC for
the filing of its quarterly report on SEC Form 10Q.

 

(c)                                  Together with the financial statements
required under Sections 6.1(a) and (b), (i) a Compliance Certificate signed by
an Authorized Officer of the Parent showing the calculations necessary to
determine compliance with this Agreement, and stating that no Default or
Unmatured Default exists, or if any Default or Unmatured Default exists, stating
the nature and status thereof and (ii) management calculations reflecting the
effect on the financial statements furnished under Section 6(a) or 6(b), as
applicable, of excluding Unrestricted Subsidiaries, in detail reasonably
acceptable to the Administrative Agent.

 

(d)                                 As soon as possible and in any event
(i) within 30 days after the Parent knows that any Termination Event described
in clause (a) of the definition of Termination Event with respect to any Plan
has occurred, and (ii) within 10 Business Days after the Parent knows that any
other Termination Event with respect to any Plan has occurred, a statement,
signed by an Authorized Officer of the Parent, describing such Termination Event
and the action which the Parent proposes to take with respect thereto.

 

(e)                                  As soon as possible and in any event within
30 days after receipt by the Parent, a copy of (i) any notice or claim to the
effect that the Parent or any of its Restricted Subsidiaries is or may be liable
to any Person as a result of the

 

72

--------------------------------------------------------------------------------


 

release by the Parent, any of its Restricted Subsidiaries, or any other Person
of any toxic or hazardous waste or substance into the environment, and (ii) any
notice alleging any violation of any federal, state or local environmental,
health or safety law or regulation by the Parent or any of its Restricted
Subsidiaries, which, in either case, could reasonably be expected to exceed
$25,000,000.

 

(f)                                   Promptly upon the furnishing thereof to
the shareholders of the Parent, copies of all financial statements, reports and
proxy statements so furnished; provided that, if any financial statement, report
or proxy statement referred to in this Section 6.1(f) is readily available
on-line through EDGAR and Parent shall have notified the Administrative Agent
that such financial statement, report or proxy statement is so available, Parent
shall not be obligated to furnish copies of such financial statements, report or
proxy statement.

 

(g)                                  Promptly upon the filing thereof, copies of
all registration statements and annual, quarterly, monthly or other regular
reports which the Parent or any of its Restricted Subsidiaries files with the
SEC, provided that, if such registration statements and reports are readily
available on-line through EDGAR and Parent shall have notified the Lenders in
writing that such registration statements or reports are so available, Parent
shall not be obligated to furnish copies of such documents.

 

(h)                                 Such other information (including
non-financial information) as the Administrative Agent or any Lender may from
time to time reasonably request, including, without limitation, information
requested in order for the Administrative Agent or any Lender to comply with the
USA Patriot Act.

 

6.2.                            Use of Proceeds.  The Parent will, and will
cause each Subsidiary to, use the proceeds of the Advances for working capital,
capital expenditures, acquisitions and other general corporate purposes,
including share repurchases.  Each Borrower will not, nor will it permit any
Subsidiary to, use any of the proceeds of the Advances (a) to purchase or carry
any “margin stock” (as defined in Regulation U) in any manner that would result
in any violation by any Person (including any Lender, Arranger or the
Administrative Agent) of Regulation U or (b) for any purpose which would violate
any Sanctions.

 

6.3.                            Notice of Default.  The Parent will, and will
cause each Restricted Subsidiary to, give prompt notice in writing to the
Lenders of the occurrence of any Default or Unmatured Default and of any other
development, financial or otherwise, which could reasonably be expected to have
a Material Adverse Effect.

 

6.4.                            Conduct of Business.  The Parent will, and will
cause each Borrowing Subsidiary to, continue to operate its core business in the
oil field service industry and in other reasonably related industries and carry
on and conduct its business in substantially the same manner as it is presently
conducted and do all things necessary to maintain in full force and effect its
legal existence and the requisite rights, franchises and authority material to
the conduct of the business of Parent and its Restricted Subsidiaries, taken as
a whole; provided that Restricted Subsidiaries may enter into mergers permitted
by Section 6.12 and may (other than in the case of Borrowing

 

73

--------------------------------------------------------------------------------


 

Subsidiaries) be liquidated if such liquidation may not reasonably be expected
to have a Material Adverse Effect.

 

6.5.                            Taxes.  The Parent will, and will cause each
Restricted Subsidiary to, timely file all U.S. federal income and other material
tax returns required by law and pay when due all material Taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except (a) those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with Agreement Accounting Principles and (b) where the failure to do
so could not (in the aggregate for all such failures) reasonably be expected to
have a Material Adverse Effect.

 

6.6.                            Insurance.  The Parent will, and will cause each
Restricted Subsidiary to, maintain with financially sound and reputable
insurance companies insurance on all their Property in such amounts (after
giving effect to any self-insurance which the Parent believes (in the good faith
judgment of management of the Parent) is reasonable and prudent in light of the
size and nature of its business) and covering such risks as is consistent with
sound business practice, and the Parent will furnish to any Lender upon request
a summary of the insurance carried.

 

6.7.                            Compliance with Laws.  The Parent will, and will
cause each Restricted Subsidiary to, comply with all laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject including, without limitation, all Environmental Laws, the failure to
comply with which could reasonably be expected to have a Material Adverse Effect
or for which the compliance is being contested in good faith by appropriate
proceedings.

 

6.8.                            Maintenance of Properties.  The Parent will, and
will cause each Restricted Subsidiary to, do all things necessary to maintain,
preserve, protect and keep its Property in good repair, working order and
condition, and make all necessary and proper repairs, renewals and replacements
so that its business carried on in connection therewith may be properly
conducted at all times except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

6.9.                            Inspection.  The Parent will, and will cause
each Restricted Subsidiary to, permit the Administrative Agent, by its
representatives and agents, to inspect any of the Property, books and financial
records of the Parent and each Restricted Subsidiary, to examine and make copies
of the books of accounts and other financial records of the Parent and each
Restricted Subsidiary, and to discuss the affairs, finances and accounts of the
Parent and each Restricted Subsidiary with, and to be advised as to the same by,
their respective officers at such reasonable times and intervals as the
Administrative Agent may designate The Administrative Agent shall give the
Parent three (3) Business Days’ notice of each such inspection, shall schedule
such inspections during normal business hours, shall conduct the inspection in a
manner that does not unreasonably and materially interfere with the business
operations of the Parent and its Restricted Subsidiaries, and if no Default has
occurred and is continuing, shall conduct no more than one inspection during
each calendar year.  When no Default has occurred and is continuing, any such
inspection or examination shall be at the Administrative Agent’s cost and
expense.  When a Default has occurred and is continuing, any such inspection or
examination shall be at the Parent’s cost and expense.

 

74

--------------------------------------------------------------------------------


 

6.10.                     [Reserved]

 

6.11.                     Subsidiary Indebtedness.  The Parent will not permit
any Restricted Subsidiary to create, incur or suffer to exist any Indebtedness,
except:

 

(a)                     the Obligations;

 

(b)                                 Indebtedness of any Restricted Subsidiary to
the Parent or any other Restricted Subsidiary;

 

(c)                                  Indebtedness of any Person that becomes a
Restricted Subsidiary after the date hereof; provided that such Indebtedness
existed at the time such Person becomes a Restricted Subsidiary and was not
incurred in contemplation of or in connection with such Person becoming a
Restricted Subsidiary;

 

(d)                                 any refunding or refinancing of any
Indebtedness referred to in clause (c) above; provided that the amount of such
Indebtedness is not increased (plus the amount of any reasonable premium, fees
and expenses incurred in connection with such refunding or refinancing);

 

(e)                                  Indebtedness of any Restricted Subsidiary
that has guaranteed the Obligations pursuant to a guarantee agreement that is an
unlimited guaranty of payment and otherwise substantially similar to the
Guaranty; and

 

(f)                                   other Indebtedness in an aggregate
principal amount not exceeding (when created, incurred or assumed) 20% of
Consolidated Net Worth at such time.

 

For purposes of this Section 6.11, Indebtedness of Restricted Subsidiaries shall
include Recourse Debt of any Unrestricted Subsidiary to the extent such
Indebtedness is recourse to a Restricted Subsidiary.

 

6.12.                     Merger.  The Parent will not, nor will it permit any
Restricted Subsidiary to, merge or consolidate with or into any other Person,
except that (a) a Restricted Subsidiary may merge into the Parent or any
Restricted Subsidiary and (b) the Parent or any Restricted Subsidiary may merge
or consolidate with any other Person, so long as immediately thereafter (and
after giving effect thereto), (i) no Default or Unmatured Default exists,
(ii) in the case of a merger or a consolidation involving the Parent, the Parent
is the continuing or surviving corporation, and (iii) in the case of a merger or
a consolidation involving a Borrowing Subsidiary, if such Restricted Subsidiary
is not the continuing or surviving entity, then the continuing or surviving
entity has agreed in writing to assume the obligations of such Restricted
Subsidiary under the Loan Documents.

 

6.13.                     Sale of Assets.  Neither the Parent nor any Restricted
Subsidiary shall, directly or indirectly, in one transaction or a series of
transactions, sell, transfer, or otherwise dispose of all or substantially all
of the assets of the Parent and its Restricted Subsidiaries, taken as a whole.

 

6.14.                     [Reserved].

 

75

--------------------------------------------------------------------------------


 

6.15.                     Liens.  The Parent will not, nor will it permit any
Restricted Subsidiary to, create, incur, or suffer to exist any Lien in, of or
on the Property of the Parent or any of its Restricted Subsidiaries, except:

 

(a)                                 Liens for Taxes, assessments or governmental
charges or levies on its Property if the same shall not at the time be
delinquent or thereafter can be paid without penalty, or are being contested in
good faith and by appropriate proceedings and for which adequate reserves in
accordance with Agreement Accounting Principles shall have been set aside on its
books.

 

(b)                                 Liens imposed by law, such as carriers’,
warehousemen’s and mechanics’ liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than 60
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books.

 

(c)                                  Liens arising out of pledges or deposits
under worker’s compensation laws, unemployment insurance, old age pensions, or
other social security or retirement benefits, or similar legislation.

 

(d)                                 Utility easements, building restrictions and
such other encumbrances or charges against real property as are of a nature
generally existing with respect to properties of a similar character and which
do not in any material way affect the value of the same or interfere with the
use thereof in the business of any Borrower or its Restricted Subsidiaries.

 

(e)                                  Liens existing on the date hereof and
described in Schedule III.

 

(f)                                   Liens in the form of cash collateral in an
aggregate outstanding amount not at any time exceeding $500,000,000 securing the
obligations of any Person in respect of commercial letters of credit, standby
letters of credit, and bank guaranties, in each case, which support performance
obligations.

 

(g)                                  Liens in the form of deposits to secure the
performance of bids, trade contracts, leases, surety and appeal bonds, and other
obligations of a like nature.

 

(h)                                 Judgment Liens in respect of judgments that
do not constitute a Default under Section 7.9.

 

(i)                                     Banker’s Liens, rights of setoff or
similar rights and remedies as to deposit accounts or other funds maintained
with depository institutions.

 

(j)                                    Liens existing on any Property prior to
the acquisition thereof by the Parent or any Restricted Subsidiary or existing
on any Property of any Person that becomes a Restricted Subsidiary after the
date hereof prior to the time such Person becomes a Restricted Subsidiary;
provided that (i) such Lien is not created

 

76

--------------------------------------------------------------------------------


 

in contemplation of or in connection with such acquisition or such Person
becoming a Restricted Subsidiary, as the case may be, and (ii) such Lien shall
not apply to any other Property of the Parent or any other Restricted
Subsidiary.

 

(k)                                 Liens on the equity interests of
Unrestricted Subsidiaries securing obligations of any Unrestricted Subsidiaries.

 

(l)                                     Liens other than those permitted by
subsections (a) through (k) above securing Indebtedness or other obligations not
exceeding (when created, incurred or assumed) in the aggregate 15% of
Consolidated Net Worth.

 

6.16.                     Affiliates.  The Parent will not, and will not permit
any Restricted Subsidiary to, enter into any transaction (including, without
limitation, the purchase or sale of any Property or service) with, or make any
payment or transfer to, any Affiliate except (a) pursuant to the reasonable
requirements of the Parent’s or such Restricted Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Parent or such Restricted
Subsidiary than any Borrower or such Restricted Subsidiary would obtain in a
comparable arm’s length transaction, (b) transactions between and among the
Parent and its Restricted Subsidiaries and (c) transactions entered into with
Unrestricted Subsidiaries on terms and conditions, taken as a whole, that are
fair and reasonable to the Parent and the Restricted Subsidiaries, taking into
account the totality of the relationship between the Parent and the Restricted
Subsidiaries, on the one hand, and the Unrestricted Subsidiaries, on the other
(it being understood that the provision of services at cost shall be considered
fair and reasonable).

 

6.17.                     Environmental Matters.  The Parent will, and will
cause each Restricted Subsidiary to, (a) conduct its business so as to comply
with all applicable material Environmental Laws and shall promptly take
corrective action to remedy any non-compliance with any applicable material
Environmental Law, except where failure to comply or take action could not
reasonably be expected to have a Material Adverse Effect and (b) establish and
maintain a management system designed to ensure compliance with applicable
material Environmental Laws and minimize financial and other risks to the Parent
and each Restricted Subsidiary arising under applicable material Environmental
Laws or as the result of environmentally related injuries to Persons or
Property.

 

6.18.                     Restrictions on Material Subsidiary Payments.  The
Parent shall not, nor shall it permit any Restricted Subsidiary to, enter into
any indenture, agreement, instrument or other arrangement which, directly or
indirectly, prohibits or restrains, or has the effect of prohibiting or
restraining, or imposes materially adverse conditions upon, the ability of any
Material Subsidiary to (a) pay dividends or make other distributions on its
capital stock, (b) make loans or advances to the Parent, or (c) repay loans or
advances from the Parent; provided that the foregoing limitations shall not
apply to prohibitions or restrictions (i) that were existing at the time such
Restricted Subsidiary was acquired by the Parent or any Restricted Subsidiary,
were not created in contemplation of such acquisition, and are applicable only
to such acquired Person and the Property and/or equity interests of such Person
or (ii) contained in any agreement relating to the disposition of a Restricted
Subsidiary, restricting such payments and advances by such Subsidiary pending
its disposition.

 

77

--------------------------------------------------------------------------------


 

6.19.                     ERISA Compliance.  With respect to any Plan, neither
the Parent nor any Subsidiary shall (a) fail to satisfy the minimum funding
standard (within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan, whether or not waived; (b) permit the occurrence of any
Termination Event which could result in a liability to any Borrower or any other
member of the Controlled Group in excess of $100,000,000; (c) become an
“employer” (as such term is defined in Section 3(5) of ERISA) required to
contribute to any Multiemployer Plan or a “substantial employer” (as such term
in defined in Section 4001(a)(2) of ERISA) required to contribute to any
Multiemployer Plan under circumstances such that withdrawal from such
Multiemployer Plan could reasonably be expected to have a Material Adverse
Effect or a material adverse effect on the Parent or its ability to perform its
obligations under this Agreement, the Guaranty or any other material Loan
Document; or (d) permit the establishment or amendment of any Plan or fail to
comply with the applicable provisions of ERISA and the Code with respect to any
Plan, in each case, which could result in liability to any Borrower or any other
member of a Controlled Group which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

6.20.                     Total Debt to Total Capitalization Ratio.  The Parent,
on a consolidated basis with the Restricted Subsidiaries, shall not permit the
ratio of Total Debt to Total Capitalization to be greater than 60% at any time.

 

ARTICLE VII
DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 

7.1.                            Any representation or warranty made or deemed
made by or on behalf of the Parent or any Material Subsidiary to the Lenders or
the Administrative Agent under or in connection with this Agreement, any Credit
Extension, or any certificate delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date such representation or
warranty is made or deemed made.

 

7.2.                            Nonpayment of (a) principal of any Loan (other
than a Swing Line Loan) when due, (b) principal of any Swing Line Loan
(i) within five Business Days of when due if the Aggregate Commitments minus the
Aggregate Outstanding Credit Exposure (the “Availability”) on the date such
principal payment is due is greater than or equal to the principal amount so due
or (ii) when due if the Availability is less than the principal amount so due,
(c) nonpayment of interest upon any Loan or of any Commitment Fee, LC Fee, or
other obligations under any of the Loan Documents within five days after the
same becomes due, or (d) nonpayment of any Reimbursement Obligation within one
Business Day after the same becomes due.

 

7.3.                            The breach by any of the Borrowers of any of the
terms or provisions of Sections 6.2, 6.3 (to the extent relating to the notice
of a Default or Unmatured Default), 6.11, 6.12, 6.13, 6.15, 6.16, 6.18 and 6.20.

 

7.4.                            The breach by any of the Borrowers (other than a
breach which constitutes a Default under another Section of this Article VII) of
any of the terms or provisions of this

 

78

--------------------------------------------------------------------------------


 

Agreement or any other Loan Document which is not remedied within 30 days after
receipt by the Parent of written notice from the Administrative Agent or any
Lender.

 

7.5.                            Failure of the Parent or any Material Subsidiary
to pay when due any Indebtedness aggregating in excess of $100,000,000
(“Material Indebtedness”); or the default by the Parent or any Material
Subsidiary in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition contained in any agreement
under which any such Material Indebtedness was created or is governed, or any
other event shall occur or condition exist, the effect of which default or event
or condition is to cause, or to permit the holder or holders of such Material
Indebtedness to cause, such Material Indebtedness to become due prior to its
stated maturity; or any Material Indebtedness of the Parent or any Material
Subsidiary shall be declared to be due and payable or required to be prepaid or
repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof; or the Parent or any Material Subsidiary shall not pay, or
admit in writing its inability to pay, its debts generally as they become due;
provided that this Section 7.5 shall not apply to (a) a voluntary sale or
disposition of any Property or asset that secures Material Indebtedness if such
Material Indebtedness (or any portion thereof that becomes due as a result of
such sale or disposition) is promptly paid and (b) any event or condition that
causes, or permits the holder or such holders of such Material Indebtedness to
cause, such Material Indebtedness to become due prior to its stated maturity, or
declares such Material Indebtedness to be due and payable or required to be
prepaid or repurchased prior to the stated maturity thereof, if such event or
condition is in the nature of a mandatory prepayment requirement for asset
sales, debt incurrences, equity issuances, excess cash flow, insurance proceeds,
or extraordinary receipts.

 

7.6.                            The Parent or any Material Subsidiary shall
(a) have an order for relief entered with respect to it under the Federal
bankruptcy laws (or comparable foreign laws) as now or hereafter in effect,
(b) make an assignment for the benefit of creditors, (c) apply for, seek,
consent to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (d) institute any proceeding seeking an order for relief under the
Federal bankruptcy laws (or comparable foreign laws) as now or hereafter in
effect or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying, or file an answer admitting, the material allegations of any
such proceeding filed against it, (e) take any corporate or partnership action
to authorize or effect any of the foregoing actions set out in this Section 7.6
or (f) fail to contest in good faith any appointment or proceeding described in
Section 7.7.

 

7.7.                            Without the application, approval or consent of
the Parent or any Material Subsidiary a receiver, trustee, examiner, liquidator
or similar official shall be appointed for the Parent or any Material Subsidiary
or any Substantial Portion of its Property, or a proceeding described in
Section 7.6(d) shall be instituted against the Parent or any Material Subsidiary
and such appointment continues undischarged or such proceeding continues
undismissed or unstayed for a period of 60 consecutive days.

 

7.8.                            Any court, government or governmental agency
shall condemn, seize or otherwise appropriate, or take custody or control of,
all or any portion of the Property of the Parent and its

 

79

--------------------------------------------------------------------------------


 

Material Subsidiaries which, when taken together with all other Property of the
Parent and its Material Subsidiaries so condemned, seized, appropriated, or
taken custody or control of, during the twelve month period ending with the
month in which any such action occurs, constitutes a Substantial Portion.

 

7.9.                            The Parent or any Material Subsidiary shall fail
within 30 days to pay, bond or otherwise discharge one or more (a) judgments or
orders for the payment of money in excess of $100,000,000 (or the equivalent
thereof in currencies other than Dollars) in the aggregate, or (b) nonmonetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgment(s), in any such case,
is/are not stayed on appeal or otherwise being appropriately contested in good
faith.

 

7.10.                     The Unfunded Liabilities of all Single Employer Plans
shall exceed in the aggregate $100,000,000 or any Reportable Event that could
reasonably be expected to have a Material Adverse Effect shall occur in
connection with any Plan.

 

7.11.                     The Parent or any other member of the Controlled Group
shall have been notified by the sponsor of a Multiemployer Plan that it has
incurred withdrawal liability to such Multiemployer Plan in an amount which,
when aggregated with all other amounts required to be paid to Multiemployer
Plans by the Parent or any other member of the Controlled Group as withdrawal
liability (determined as of the date of such notification), exceeds $100,000,000
or requires payments exceeding $25,000,000 per annum.

 

7.12.                     The Parent or any other member of the Controlled Group
shall have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, if as a result of such reorganization or
termination the aggregate annual contributions of any Borrower and the other
members of the Controlled Group (taken as a whole) to all Multiemployer Plans
which are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the
respective plan years of each such Multiemployer Plan immediately preceding the
plan year in which the reorganization or termination occurs by an amount
exceeding $100,000,000.

 

7.13.                     The Parent or any of its Restricted Subsidiaries shall
(a) be the subject of any proceeding or investigation pertaining to the release
by the Borrower, any of its Restricted Subsidiaries or any other Person of any
toxic or hazardous waste or substance into the environment, or (b) violate any
Environmental Law, which, in the case of an event described in clause (a) or
clause (b), could reasonably be expected to have a Material Adverse Effect.

 

7.14.                     Any Change in Control shall occur.

 

7.15.                     The Guaranty shall fail to remain in full force or
effect or any action shall be taken to discontinue or to assert the invalidity
or unenforceability of the Guaranty, or the Parent shall fail to comply with any
of the material terms or provisions of the Guaranty to which it is a party, or
the Parent shall deny that it has any further liability under the Guaranty, or
shall give notice to such effect.

 

80

--------------------------------------------------------------------------------


 

ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1.                            Acceleration; Facility LC Collateral Account. 
(a) If any Default described in Section 7.6 or Section 7.7 occurs with respect
to any Borrower, the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuers to issue Facility LCs shall automatically
terminate and the Obligations shall immediately become due and payable without
any election or action on the part of the Administrative Agent, any LC Issuer,
or any Lender and each Borrower will be and become thereby unconditionally
obligated, without any further notice, act or demand, to pay to the
Administrative Agent all Obligations then due and payable with respect to such
Borrower and an amount determined as set forth below in immediately available
funds, which funds shall be held in the Facility LC Collateral Account.  The
Administrative Agent shall determine the difference of (i) the amount of LC
Obligations at such time plus the amount of all LC Fees scheduled to be paid
through the expiration date of the Facility LCs then outstanding less (ii) the
amount on deposit in the Facility LC Collateral Account at such time which is
free and clear of all rights and claims of third parties and has not been
applied against the Obligations (such difference, the “Collateral Shortfall
Amount”).  The Borrowers will pay to the Administrative Agent, for deposit in
the Facility LC Collateral Account, either (y) the Collateral Shortfall Amount
in the applicable Agreed Currency or Currencies or (z) an amount equal to 100%
of the Dollar Amount of the Collateral Shortfall Amount (calculated as of the
applicable Computation Date) in Dollars, as elected by the Parent.  If any
Default other than a Default under Section 7.6 or Section 7.7 exists and is
continuing, the Required Lenders (or the Administrative Agent with the consent
of the Required Lenders) may (A) terminate or suspend the obligations of the
Lenders to make Loans hereunder and the obligation and power of the LC Issuers
to issue Facility LCs, or declare the Obligations to be due and payable, or
both, whereupon the Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which each of
the Borrowers hereby expressly waives, and (B) upon notice to the Borrowers and
in addition to the continuing right to demand payment of all amounts payable
under this Agreement, make demand on the Borrowers to pay, and the Borrowers
will, forthwith upon demand (and without any further notice or act), pay to the
Administrative Agent either (y) the Collateral Shortfall Amount in the
applicable Agreed Currency or Currencies or (z) an amount equal to 100% of the
Dollar Amount of the Collateral Shortfall Amount (calculated as of the
applicable Computation Date) in Dollars, as elected by the Parent, which funds
shall be deposited in the Facility LC Collateral Account.

 

(b)                                 If at any time while any Default is
continuing, the Administrative Agent determines that the Collateral Shortfall
Amount at such time is greater than zero (whether on account of currency
exchange rate fluctuations or otherwise), the Administrative Agent may make
demand on the Borrowers to pay, and the Borrowers will, forthwith upon such
demand and without any further notice or act, pay to the Administrative Agent
either (y) the Collateral Shortfall Amount in the applicable (as determined by
the Administrative Agent) Agreed Currency or Currencies or (z) an amount equal
to 100% of the Dollar Amount of the Collateral Shortfall Amount (calculated as
of the applicable Computation Date) in Dollars, as elected by the Parent, which
funds shall be deposited in the Facility LC Collateral Account.

 

81

--------------------------------------------------------------------------------


 

(c)                                  So long as any Facility LC is outstanding,
amounts deposited in the Facility LC Collateral Account, if any, shall only be
applied by the Administrative Agent to the payment of Reimbursement Obligations
and LC Fees that are due and payable.  If no Facility LC remains outstanding,
and the Facility Termination Date has occurred or a Default is continuing, the
Administrative Agent may apply the remaining amounts deposited in the Facility
LC Collateral Account, if any, to the payment of the Obligations and any other
amounts as shall from time to time have become due and payable by the Borrowers
to the Lenders or the LC Issuers under the Loan Documents.  If, following the
deposit of cash collateral pursuant to this Section 8.1, all Defaults are cured
or waived and no Default is continuing, the remaining amounts deposited in the
Facility LC Collateral Account, if any, shall be returned to the Borrowers to
the extent such cash collateral is not otherwise expressly required under the
terms of this Agreement.

 

(d)                                 At any time while any Default is continuing,
neither the Borrowers nor any Person claiming on behalf of or through the
Borrowers shall have any right to withdraw any of the funds held in the Facility
LC Collateral Account.  After all of the Obligations have been indefeasibly paid
in full and the Aggregate Commitment has been terminated, any funds remaining in
the Facility LC Collateral Account shall be returned by the Administrative Agent
to the Borrowers or paid to whomever may be legally entitled thereto at such
time.

 

(e)                                  If, within 30 days after acceleration of
the maturity of the Obligations or termination of the obligations of the Lenders
to make Loans and the obligation and the power of LC Issuers to issue Facility
LCs hereunder as a result of any Default (other than any Default as described in
Section 7.6 or 7.7 with respect to any Borrower) and before any judgment or
decree for the payment of the Obligations due have been obtained or entered, the
Required Lenders (in their sole discretion) so direct, the Administrative Agent
shall, by notice to the Borrowers, rescind and annul such acceleration and/or
termination and the Administrative Agent shall promptly release all or part of
the cash collateral, as applicable, to the Borrowers to the extent such cash
collateral is not otherwise required under the terms of this Agreement.

 

(f)                                   Notwithstanding anything in this Agreement
to the contrary, no Borrowing Subsidiary shall make payments with respect to any
Obligations of the Parent or provide any Collateral Shortfall Amount or any
funds held in the Facility LC Collateral Account for such Borrowing Subsidiary
to satisfy any Obligations of the Parent.

 

8.2.                            Amendments.  Neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or by the Borrowers and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or Reimbursement Obligation
or reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender adversely

 

82

--------------------------------------------------------------------------------


 

affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or Reimbursement Obligation, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender adversely affected thereby, (iv) change
Section 11.2 in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, (v) change any of
the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender,
(vi) release the Parent from its Guaranty or release all or any substantial
portion of any cash collateral provided pursuant to this Agreement (other than
in accordance with the terms of this Agreement), or waive the Borrowers’
obligation to provide cash collateral pursuant to Section 2.26.11, without the
prior written consent of each Lender or (vii) change the third sentence of
Section 2.26.1(a) in a manner that would permit the expiry date of an
“evergreen” Facility LC to extend more than 12 months beyond the respective
Commitment Maturity Date; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, any
LC Issuer or any Swing Line Lender hereunder without the prior written consent
of the Administrative Agent, such LC Issuer or such Swing Line Lender, as the
case may be.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder or any other Loan Document (and any amendment, waiver, consent
or any other Loan Document which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), nor shall a Defaulting
Lender’s vote or status as a Lender be required in determining majority,
unanimity or other condition or effect of any vote, except that (x) the
Commitment of any Defaulting Lender may not be increased or extended, nor the
principal amount of any Loan owed to such Defaulting Lender reduced or the final
maturity thereof extended, without the consent of such Lender, (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender, and
(z) any waiver, amendment or modification changing the voting rights of a
Defaulting Lender shall require the consent of such Defaulting Lender.

 

8.3.                            Preservation of Rights.  No failure or delay by
the Administrative Agent, any LC Issuer or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, each LC Issuer and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by any Borrower therefrom shall in any event be
effective unless the same shall be permitted by Section 8.2, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Facility LC shall not be construed as a waiver
of any Default or Unmatured Default, regardless of whether the

 

83

--------------------------------------------------------------------------------


 

Administrative Agent, any Lender or any LC Issuer may have had notice or
knowledge of such Default or Unmatured Default at the time.

 

ARTICLE IX
GENERAL PROVISIONS

 

9.1.                            Survival of Representations.  All covenants,
agreements, representations and warranties made by the Borrowers herein and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans and issuance of any Facility LC, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any LC Issuer or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Facility LC is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Sections 3.1, 3.4, 3.5 and 9.6 and Article X
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Facility LCs and the Commitments or the
termination of this Agreement or any provision hereof.

 

9.2.                            Governmental Regulation.  Anything contained in
this Agreement to the contrary notwithstanding, neither any LC Issuer nor any
Lender shall be obligated to extend credit to any Borrower in violation of
(a) any limitation or prohibition provided by any applicable statute or
regulation, or (b) any order, judgment or decree of any Governmental Authority
or arbitrator that enjoins or restrains such LC Issuer or Lender from issuing
Facility LCs or making Advances (as the case may be).

 

9.3.                            Headings.  Section headings in the Loan
Documents are for convenience of reference only, and shall not govern the
interpretation of any of the provisions of the Loan Documents.

 

9.4.                            Entire Agreement.  The Loan Documents embody the
entire agreement and understanding among the Borrowers, the Administrative
Agent, the LC Issuers, and the Lenders and supersede all prior agreements and
understandings among the Borrowers, the Administrative Agent, the LC Issuers,
and the Lenders relating to the subject matter thereof other than the Fee
Letters.

 

9.5.                            Several Obligations; Benefits of this
Agreement.  The respective obligations of the Lenders hereunder are several and
not joint and no Lender shall be the partner or agent of any other (except to
the extent to which the Administrative Agent is authorized to act as such).  The
failure of any Lender to perform any of its obligations hereunder shall not
relieve any other Lender from any of its obligations hereunder.  This Agreement
shall not be construed so as to confer any right or benefit upon any Person
other than the parties to this Agreement and their respective successors and
assigns, provided, however, that the parties hereto expressly agree that the
Arranger shall enjoy the benefits of the provisions of Sections 9.6 and 9.10 to
the extent

 

84

--------------------------------------------------------------------------------


 

specifically set forth therein and shall have the right to enforce such
provisions on its own behalf and in its own name to the same extent as if it
were a party to this Agreement.

 

9.6.                            Expenses; Indemnification.  (a) The Parent shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by any LC Issuer in connection with the issuance, amendment, renewal or
extension of any Facility LC or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any LC Issuer or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, any LC Issuer or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement or in
connection with the enforcement or protection of its rights with respect to any
Advances made hereunder and/or any Facility LC issued hereunder, including its
rights under this Section, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Advances or
Facility LCs.

 

(b)                                 Each of the Borrowers shall indemnify the
Administrative Agent, the Arranger, each LC Issuer, each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Advance or Facility LC or the
use of the proceeds therefrom (including any refusal by any LC Issuer to honor a
demand for payment under a Facility LC if the documents presented in connection
with such demand do not strictly comply with the terms of such Facility LC),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Parent or any of its Subsidiaries, or
any Environmental Liability related in any way to the Parent or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (x) the gross negligence or wilful misconduct of
such Indemnitee or a related party of such Indemnitee or (y) a material breach
by such Indemnitee or any related party of such Indemnitee of its obligations
under this Agreement.

 

85

--------------------------------------------------------------------------------


 

For purposes of this clause (b), “related party” of any Indemnitee means (1) any
controlling Person or controlling Affiliate of such Indemnitee and (2) the
respective directors, officers or employees of such controlling Persons or
controlling Affiliates and “controlling” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise.

 

(c)                                  To the extent that any Borrower fails to
pay any amount required to be paid by it to the Administrative Agent, any LC
Issuer or any Swing Line Lender under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent, such LC Issuer or
such Swing Line Lender, as the case may be, such Lender’s Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, such LC
Issuer or such Swing Line Lender in its capacity as such.

 

(d)                                 To the extent permitted by applicable law,
no party hereto shall assert, and each party hereto hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or Facility LC or the use of the proceeds thereof; provided that nothing
contained in this clause (d) shall limit the indemnity and reimbursement
obligations to the extent set forth in clauses (a), (b) or (c) above.

 

(e)                                  All amounts due under this Section shall be
payable promptly after written demand therefor.

 

(f)                                   Notwithstanding anything in this Agreement
to the contrary, no Borrowing Subsidiary shall pay any losses, claims, damages,
liabilities, expenses or other Obligations of the Parent.

 

9.7.                            Numbers of Documents.  All statements, notices,
closing documents, and requests hereunder shall be furnished to the
Administrative Agent and, to the extent requested by the Administrative Agent,
with sufficient counterparts so that the Administrative Agent may furnish one to
each of the Lenders.

 

9.8.                            Accounting.  Except as provided to the contrary
herein, all accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles, except that, any calculation or determination which is to be made on
a consolidated basis shall be made for the Parent and all its Subsidiaries,
including those Subsidiaries, if any, which are unconsolidated on the Borrower’s
audited financial statements, and adjustments shall be made as provided herein
with respect to

 

86

--------------------------------------------------------------------------------


 

Unrestricted Subsidiaries.  If at any time any change in generally accepted
accounting principles or the application thereof would affect the computation of
any financial ratio or requirement, or any other terms, set out in any Loan
Document, and the Parent shall so request, Administrative Agent, Lenders and the
Borrowers shall negotiate in good faith to amend such ratio or requirement or
other terms to preserve the original intent thereof in light of such change in
generally accepted accounting principles (subject to the approval of the
Required Lenders); provided that, until so amended, such ratio or requirement or
terms shall continue to be computed or determined in the same manner as it was
computed or determined prior to such change.  For purposes of the definitions of
“Capitalized Lease” and “Capitalized Lease Obligations” and determining
compliance with any provision of this Agreement, the determination of whether a
lease is to be treated as an operating lease or capital lease shall be made
without giving effect to any change in accounting for leases pursuant to GAAP
resulting from the implementation of proposed Accounting Standards Update (ASU)
Leases (Topic 840) issued August 17, 2010, or any successor proposal (including
Accounting Standards Update (ASU) Leases (Topic 842) issued May 16, 2013.

 

9.9.                            Severability of Provisions.  Any provision in
any Loan Document that is held to be inoperative, unenforceable, or invalid in
any jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable,
or invalid without affecting the remaining provisions in that jurisdiction or
the operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

 

9.10.                     Nonliability of Lenders.  The relationship between
each of the Borrowers on the one hand and the Lenders, the LC Issuers, any
syndication agent or documentation agent listed on the cover page hereof, and
the Administrative Agent on the other hand shall be solely that of borrower and
lender.  Neither the Administrative Agent, the Arranger, any LC Issuer, any
syndication agent or documentation agent listed on the cover page hereof nor any
Lender shall have any fiduciary responsibilities to any Borrower and, to the
fullest extent permitted by applicable law, each of the Borrowers waives and
releases any claims that they may have against the Administrative Agent, the
Arranger, any LC Issuer, any syndication agent or documentation agent listed on
the cover page hereof or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated by the Loan Documents.  None of the Administrative Agent, the
Arranger, any LC Issuer, any syndication agent or documentation agent listed on
the cover page hereof or any Lender undertakes any responsibility to any
Borrower to review or inform any Borrower of any matter in connection with any
phase of any Borrower’s business or operations.  Each of the Borrowers agrees
that none of the Administrative Agent, the Arranger, any LC Issuer, any
syndication agent or documentation agent listed on the cover page hereof or any
Lender shall have liability to any Borrower (whether sounding in tort, contract
or otherwise) for losses suffered by any Borrower in connection with, arising
out of, or in any way related to, the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from (x) the gross negligence or willful misconduct of the party from
which recovery is sought or (y) a material breach by the party from which
recovery is sought of its obligations under this Agreement.

 

87

--------------------------------------------------------------------------------


 

9.11.                     Confidentiality.  (a) Each of the Administrative
Agent, the LC Issuers and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(i) to its Affiliates and its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (1) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (2) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (vii) with the consent of the Parent,
(viii) to any ratings agencies and providers of credit protection, (ix) to the
CUSIP Service Bureau or any similar organization or (x) to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to the Administrative Agent, any LC Issuer
or any Lender on a nonconfidential basis from a source other than a Borrower. 
For the purposes of this Section, “Information” means all information received
from a Borrower relating to any Borrower or its business, other than any such
information that is available to the Administrative Agent, any LC Issuer or any
Lender on a nonconfidential basis prior to disclosure by a Borrower; provided
that, in the case of information received from a Borrower after the date hereof,
such information is clearly identified at the time of delivery as confidential. 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

9.12.                     Treatment of Information.

 

(a)                                 Certain of the Lenders may enter into this
Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that does not contain material non-public
information with respect to any of the Borrowers or their securities
(“Restricting Information”).  Other Lenders may enter into this Agreement and
take or not take action hereunder or under the other Loan Documents on the basis
of information that may contain Restricting Information.  Each Lender
acknowledges that United States federal and state securities laws prohibit any
Person from purchasing or selling securities on the basis of material,
non-public information concerning such issuer of such securities or, subject to
certain limited exceptions, from communicating such information to any other
Person.  Neither the Administrative Agent nor any of its Related Parties shall,
by making any Communications (including Restricting Information) available to a
Lender, by participating in any conversations or other interactions with a
Lender or otherwise, make or be deemed to make any statement with regard to or
otherwise warrant that any such information or Communication does or does not
contain Restricting Information nor shall the

 

88

--------------------------------------------------------------------------------


 

Administrative Agent or any of its Related Parties be responsible or liable in
any way for any decision a Lender may make to limit or to not limit its access
to Restricting Information.  In particular, none of the Administrative Agent nor
any of its Related Parties (i) shall have, and the Administrative Agent, on
behalf of itself and each of its Related Parties, hereby disclaims, any duty to
ascertain or inquire as to whether or not a Lender has or has not limited its
access to Restricting Information, such Lender’s policies or procedures
regarding the safeguarding of material, nonpublic information or such Lender’s
compliance with applicable laws related thereto or (ii) shall have, or incur,
any liability to any Borrower or Lender or any of their respective Related
Parties arising out of or relating to the Administrative Agent or any of its
Related Parties providing or not providing Restricting Information to any
Lender.

 

(b)                                 Each Borrower agrees that (i) all
Communications it provides to the Administrative Agent intended for delivery to
the Lenders whether by posting to the Approved Electronic Platform or otherwise
shall be clearly and conspicuously marked “PUBLIC” if such Communications do not
contain Restricting Information which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (ii) by marking
Communications “PUBLIC,” each Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Communications as either
publicly available information or not material information (although, in this
latter case, such Communications may contain sensitive business information and,
therefore, remain subject to the confidentiality undertakings of Section 9.11)
with respect to such Borrower or its securities for purposes of United States
Federal and state securities laws, (iii) all Communications marked “PUBLIC” may
be delivered to all Lenders and may be made available through a portion of the
Approved Electronic Platform designated “Public Side Information,” and (iv) the
Administrative Agent shall be entitled to treat any Communications that are not
marked “PUBLIC” as Restricting Information and may post such Communications to a
portion of the Approved Electronic Platform not designated “Public Side
Information.”  Neither the Administrative Agent nor any of its Affiliates shall
be responsible for any statement or other designation by a Borrower regarding
whether a Communication contains or does not contain material non-public
information with respect to any of the Borrowers or their securities nor shall
the Administrative Agent or any of its Affiliates incur any liability to any
Borrower, any Lender or any other Person for any action taken by the
Administrative Agent or any of its Affiliates based upon such statement or
designation, including any action as a result of which Restricting Information
is provided to a Lender that may decide not to take access to Restricting
Information.  Nothing in this Section 9.12 shall modify or limit a Lender’s
obligations under Section 9.11 with regard to Communications and the maintenance
of the confidentiality of or other treatment of Information.

 

(c)                                  Each Lender acknowledges that circumstances
may arise that require it to refer to Communications that might contain
Restricting Information.

 

89

--------------------------------------------------------------------------------


 

Accordingly, each Lender agrees that it will nominate at least one designee to
receive Communications (including Restricting Information) on its behalf and
identify such designee (including such designee’s contact information) on such
Lender’s administrative questionnaire provided to and in a form supplied by the
Administrative Agent.  Each Lender agrees to notify the Administrative Agent
from time to time of such Lender’s designee’s e-mail address to which notice of
the availability of Restricting Information may be sent by electronic
transmission.

 

(d)                                 Each Lenders acknowledges that
Communications delivered hereunder and under the other Loan Documents may
contain Restricting Information and that such Communications are available to
all Lenders generally.  Each Lender that elects not to take access to
Restricting Information does so voluntarily and, by such election, acknowledges
and agrees that the Administrative Agent and other Lenders may have access to
Restricting Information that is not available to such electing Lender.  None of
the Administrative Agent nor any Lender with access to Restricting Information
shall have any duty to disclose such Restricting Information to such electing
Lender or to use such Restricting Information on behalf of such electing Lender,
and shall not be liable for the failure to so disclose or use, such Restricting
Information.

 

(e)                                  The provisions of the foregoing clauses of
this Section 9.12 are designed to assist the Administrative Agent, the Lenders
and the Borrowers in complying with their respective contractual obligations and
applicable law in circumstances where certain Lenders express a desire not to
receive Restricting Information notwithstanding that certain Communications
hereunder or under the other Loan Documents or other information provided to the
Lenders hereunder or thereunder may contain Restricting Information.  Neither
the Administrative Agent nor any of its Related Parties nor any of the Borrowers
warrants or makes any other statement with respect to the adequacy of such
provisions to achieve such purpose nor does the Administrative Agent or any of
its Related Parties or any of the Borrowers warrant or make any other statement
to the effect that a Borrower’s or Lender’s adherence to such provisions will be
sufficient to ensure compliance by such Borrower or Lender with its contractual
obligations or its duties under applicable law in respect of Restricting
Information and each of the Lenders and each Borrower assumes the risks
associated therewith.

 

9.13.                     Nonreliance.  Each Lender hereby represents that it is
not relying on or looking to any margin stock (as defined in Regulation U of the
Board of Governors of the Federal Reserve System) for the repayment of the
Credit Extensions provided for herein.

 

9.14.                     Disclosure.  Each of the Borrowers and each Lender
hereby (a) acknowledge and agree that Administrative Agent and/or its Affiliates
from time to time may hold investments in, make other loans to or have other
relationships with any Borrower and its Affiliates and (b) waive any liability
of Administrative Agent or such Affiliate to any Borrower or any Lender,
respectively, arising out of resulting from such investments, loans or
relationships other than liabilities arising out of the gross negligence or
willful misconduct of Administrative Agent or its Affiliates.

 

90

--------------------------------------------------------------------------------


 

9.15.                     USA PATRIOT Act Notice.  Each Lender that is subject
to the USA Patriot Act (as hereinafter defined) and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of pub. L. 107-56
(signed into law October 26, 2001))(the “USA Patriot Act”), it is required to
obtain, verify and record information that identified each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify each Borrower in accordance with the USA Patriot Act.

 

9.16.                     Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

9.17.                     Posting of Approved Electronic Communications.

 

(a)                                 Each of the Lenders and each Borrower agree
that the Administrative Agent may, but shall not be obligated to, make the
Approved Electronic Communications available to the Lenders by posting such
Approved Electronic Communications on Debt Domain or a substantially similar
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

 

(b)                                 Although the Approved Electronic Platform
and its primary web portal are secured with generally-applicable security
procedures and policies implemented or modified by the Administrative Agent from
time to time (including, as of the Closing Date, a dual firewall and a User
ID/Password Authorization System) and the Approved Electronic Platform is
secured through a single-user-per-deal authorization method whereby each user
may access the Approved Electronic Platform only on a deal-by-deal basis, each
of the Lenders and Borrower acknowledges and agrees that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution.  In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders and each
Borrower hereby approves distribution of the Approved Electronic Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution.

 

91

--------------------------------------------------------------------------------


 

(c)                                  THE APPROVED ELECTRONIC PLATFORM AND THE
APPROVED ELECTRONIC COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. 
NONE OF THE ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE AGENT’S GROUP
WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS
ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
NOR ANY OTHER MEMBER OF THE AGENT’S GROUP IN CONNECTION WITH THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

 

(d)                                 Each of the Lenders and each Borrower agree
that the Administrative Agent may, but (except as may be required by applicable
law) shall not be obligated to, store the Approved Electronic Communications on
the Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

 

ARTICLE X
THE ADMINISTRATIVE AGENT

 

10.1.                     Appointment and Authority.  Each Lender and each LC
Issuer hereby irrevocably appoints Citibank to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders and LC Issuers, and none of the Borrowers
shall have rights as a third party beneficiary of any of such provisions, except
as set forth in Section 10.9.  It is understood and agreed that the use of the
term “agent” herein or in any other Loan Documents (or any other similar term)
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

10.2.                     Administrative Agent Individually.

 

(a)                                 The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and

 

92

--------------------------------------------------------------------------------


 

the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrowers or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

(b)           Each Lender and each LC Issuer understands that the Person serving
as Administrative Agent, acting in its individual capacity, and its Affiliates
(collectively, the “Agent’s Group”) are engaged in a wide range of financial
services and businesses (including investment management, financing, securities
trading, corporate and investment banking and research) (such services and
businesses are collectively referred to in this Section 10.2 as “Activities”)
and may engage in the Activities with or on behalf of one or more of the
Borrowers or their respective Affiliates.  Furthermore, the Agent’s Group may,
in undertaking the Activities, engage in trading in financial products or
undertake other investment businesses for its own account or on behalf of others
(including the Borrowers and their Affiliates and including holding, for its own
account or on behalf of others, equity, debt and similar positions in the
Borrowers or their respective Affiliates), including trading in or holding long,
short or derivative positions in securities, loans or other financial products
of one or more of the Borrowers or their Affiliates.  Each Lender and each LC
Issuer understands and agrees that in engaging in the Activities, the Agent’s
Group may receive or otherwise obtain information (other than information
required to be delivered by the Administrative Agent to the Lenders and LC
Issuers pursuant to this Agreement) concerning the Borrowers or their Affiliates
(including information concerning the ability of the Borrowers to perform their
respective Obligations hereunder and under the other Loan Documents) which
information may not be available to any of the Lenders that are not members of
the Agent’s Group.  None of the Administrative Agent nor any member of the
Agent’s Group shall have any duty to disclose to any Lender or LC Issuer or use
on behalf of the Lenders or LC Issuers, and shall not be liable for the failure
to so disclose or use, any information whatsoever about or derived from the
Activities or otherwise (including any information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any Affiliate of any Borrower) or to account
for any revenue or profits obtained in connection with the Activities, except
that the Administrative Agent shall deliver or otherwise make available to each
Lender and each LC Issuer such documents as are expressly required and provide
such notifications as are expressly required by any Loan Document to be
transmitted by the Administrative Agent to the Lenders and LC Issuers.

 

(c)           Each Lender and LC Issuer further understands that there may be
situations where members of the Agent’s Group or their respective customers

 

93

--------------------------------------------------------------------------------


 

(including the Borrowers and their Affiliates) either now have or may in the
future have interests or take actions that may conflict with the interests of
any one or more of the Lenders (including the interests of the Lenders hereunder
and under the other Loan Documents).  Each Lender and LC Issuer agrees that no
member of the Agent’s Group is or shall be required to restrict its activities
as a result of the Person serving as Administrative Agent being a member of the
Agent’s Group, and that each member of the Agent’s Group may undertake any
Activities without further consultation with or notification to any Lender. 
None of (i) this Agreement nor any other Loan Document, (ii) the receipt by the
Agent’s Group of information (including Information) concerning the Borrowers or
their Affiliates (including information concerning the ability of the Borrowers
to perform their respective Obligations hereunder and under the other Loan
Documents) nor (iii) any other matter shall give rise to any fiduciary or
equitable duties (including without limitation any duty of trust or confidence)
owing by the Administrative Agent or any member of the Agent’s Group to any
Lender including any such duty that would prevent or restrict the Agent’s Group
from acting on behalf of customers (including the Borrowers or their Affiliates)
or for its own account, except that the Administrative Agent shall perform all
of its obligations that are expressly required by this Agreement or any other
Loan Document to which it is a party.

 

10.3.       Duties of Administrative Agent; Exculpatory Provisions.

 

(a)           The Administrative Agent’s duties hereunder and under the other
Loan Documents are solely ministerial and administrative in nature and the
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent shall not have any
duty to take any discretionary action or exercise any discretionary powers, but
shall be required to act or refrain from acting (and shall be fully protected in
so acting or refraining from acting) upon the written direction of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided that the
Administrative Agent will not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt, any action that may be in violation of the automatic
stay under any debtor relief laws (including the Bankruptcy Code) or that may
affect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any debtor relief laws (including the Bankruptcy Code).

 

(b)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 8.2) or (ii) in the
absence of its own gross

 

94

--------------------------------------------------------------------------------


 

negligence or willful misconduct.  The Administrative Agent shall be deemed not
to have knowledge of any Default or the event or events that give or may give
rise to any Default unless (x) in the case of a Default arising under
Section 7.2(a), the Administrative Agent has actual knowledge of such Default or
(y) in the case of any Default other than a Default arising under
Section 7.2(a), until the Parent or any Lender shall have given notice to the
Administrative Agent describing such Default and such event or events.

 

(c)           Neither the Administrative Agent nor any member of the Agent’s
Group shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty, representation or other information made or
supplied in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith or the adequacy,
accuracy and/or completeness of the information contained therein, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

(d)           Nothing in this Agreement or any other Loan Document shall require
the Administrative Agent or any of its Related Parties to carry out any “know
your customer” or other checks in relation to any Person on behalf of any
Lender, and each Lender confirms to the Administrative Agent that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by the Administrative
Agent or any of its Related Parties.

 

10.4.       Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of an Advance that by its terms must be fulfilled to the satisfaction
of a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless an officer of the Administrative Agent
responsible for the transactions contemplated hereby shall have received notice
to the contrary from such Lender prior to the making of such Advance, and in the
case of a borrowing of Loans, such Lender shall not have made available to the
Administrative Agent such Lender’s Pro Rata Share of such borrowing.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and

 

95

--------------------------------------------------------------------------------


 

shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

10.5.       Delegation of Duties.

 

10.5.1.    General. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  Each such sub-agent and the Related
Parties of the Administrative Agent and each such sub-agent shall be entitled to
the benefits of all provisions of this Article X and Sections 9.6 and 11.1 (as
though such sub-agents were the “Administrative Agent” under the Loan Documents)
as if set forth in full herein with respect thereto.

 

10.5.2.    Sub-Agents.  Each Loan (other than a Swing Line Loan) denominated in
any other Agreed Currency (other than Dollars) may, in the Administrative
Agent’s sole discretion, be administered by a sub-agent of the Administrative
Agent (each, an “Other Sub-Agent”).  If an Other Sub-Agent is appointed by the
Administrative Agent to administer such a Loan denominated in such other Agreed
Currency, all Borrowing Notices and Notices of Swing Line Borrowing, as the case
may be, in such designated currencies shall be provided to such Other Sub-Agent
in addition to the Administrative Agent on the dates and by the times specified
in Article II. For all purposes of this Agreement, any Other Sub-Agent appointed
by the Administrative Agent shall be deemed to be a sub-agent of the
Administrative Agent and shall be entitled to exercise the same rights and be
entitled to the same benefits of the Administrative Agent under this Agreement
including any rights and benefits under Article II, Article III, Article X, and
Sections 9.6 and 11.1 as though such Other Sub-Agent were the “Administrative
Agent” under the Loan Documents.

 

10.6.       Non-Reliance on Administrative Agent and Other Lenders.

 

(a)           Each Lender confirms to the Administrative Agent, each other
Lender and each of their respective Related Parties that it (i) possesses
(individually or through its Related Parties) such knowledge and experience in
financial and business matters that it is capable, without reliance on the
Administrative Agent, any other Lender or any of their respective Related
Parties, of evaluating the merits and risks (including Tax, legal, regulatory,
credit, accounting and other financial matters) of (x) entering into this
Agreement, (y) making Advances and other extensions of credit hereunder and
under the other Loan Documents and (z) in taking or not taking actions hereunder
and thereunder, (ii) is financially able to bear such risks and (iii) has
determined that entering into this Agreement and making Advances and other
extensions of credit hereunder and under the other Loan Documents is suitable
and appropriate for it.

 

(b)           Each Lender acknowledges that (i) it is solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Loan Documents,
(ii) that it has, independently and without reliance upon the Administrative
Agent, any other

 

96

--------------------------------------------------------------------------------


 

Lender or any of their respective Related Parties, made its own appraisal and
investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information,
as it has deemed appropriate and (iii) it will, independently and without
reliance upon the Administrative Agent, any other Lender or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Loan Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:

 

(i)            the financial condition, status and capitalization of the
Borrowers;

 

(ii)           the legality, validity, effectiveness, adequacy or enforceability
of this Agreement and each other Loan Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Loan Document;

 

(iii)          determining compliance or non-compliance with any condition
hereunder to the making of an Advance and the form and substance of all evidence
delivered in connection with establishing the satisfaction of each such
condition; and

 

(iv)          the adequacy, accuracy and/or completeness of any information
delivered by the Administrative Agent, any other Lender or by any of their
respective Related Parties under or in connection with this Agreement or any
other Loan Document, the transactions contemplated hereby and thereby or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document; provided that
this clause (iv) shall not affect any express obligations of Administrative
Agent or any Lender under this Agreement to provide notices or information.

 

10.7.       Trust Indenture Act.  In the event that Citibank or any of its
Affiliates shall be or become an indenture trustee under the Trust Indenture Act
of 1939 (as amended, the “Trust Indenture Act”) in respect of any securities
issued or guaranteed by any Borrower, the parties hereto acknowledge and agree
that any payment or property received in satisfaction of or in respect of any
Obligation of such Borrower hereunder or under any other Loan Document by or on
behalf of Citibank in its capacity as the Administrative Agent for the benefit
of any Lender or its affiliates under any Loan Document (other than Citibank or
an Affiliate of Citibank) and which is applied in accordance with the Loan
Documents shall be deemed to be exempt from the requirements of Section 311 of
the Trust Indenture Act pursuant to Section 311(b)(3) of the Trust Indenture
Act.

 

10.8.       No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Persons acting as a Syndication Agent, a
Documentation Agent, an Arranger, or a Joint Book

 

97

--------------------------------------------------------------------------------


 

Manager listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, LC Issuer or as a
Lender hereunder.

 

10.9.       Resignation by the Administrative Agent.

 

(a)           Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
at any time give notice of its resignation to the Parent and the Lenders.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right to appoint a successor, which, if no Default under Sections 7.2, 7.6 or
7.7 exists, is approved by the Parent (which approval will not be unreasonably
withheld), which shall be a commercial bank or trust company reasonably
acceptable to the Parent.  If no such successor shall have been so appointed by
the Required Lenders (and if applicable, approved by the Parent) and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (such 30-day period, the “Lender Appointment
Period”), then the retiring Administrative Agent may on behalf of the Required
Lenders, appoint a successor Administrative Agent, which shall be a bank or
trust company with an office in New York, New York or Houston, Texas, or an
Affiliate of any such bank, unless otherwise approved by the Parent in its
reasonable discretion.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties as Administrative
Agent of the retiring Administrative Agent, (ii) the retiring Administrative
Agent shall be discharged from all of its duties and obligations as
Administrative Agent hereunder or under the other Loan Documents and (iii) the
successor Administrative Agent shall make such other arrangements satisfactory
to the retiring Administrative Agent to effectively assume the obligations of
the retiring Administrative Agent.  The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Parent and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article X and Sections 9.6 and 11.1
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

(b)           Any resignation pursuant to this Section by a Person acting as
Administrative Agent shall, unless such Person shall notify the Parent and the
Required Lenders otherwise, also act to relieve such Person and its Affiliates
of any obligation to advance or issue new, or extend existing, Facility LCs
where such advance, issuance or extension is to occur on or after the effective
date of such resignation.

 

98

--------------------------------------------------------------------------------


 

ARTICLE  XI
SETOFF; RATABLE PAYMENTS

 

11.1.       Setoff.  In addition to, and without limitation of, any rights of
the Lenders under applicable law, if any Borrower becomes insolvent, however
evidenced, or any Default occurs and is continuing, any and all deposits
(general or special, time or demand, provisional or final) and any other
Indebtedness at any time held or owing by any Lender or any Affiliate of any
Lender to or for the credit or account of such Borrower may be offset and
applied toward the payment of the Obligations owing to such Lender, irrespective
of whether or not such Lender shall have made any demand under this Agreement
and although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.  If any Defaulting Lender shall
exercise any such right of setoff hereunder; (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.

 

11.2.       Ratable Payments; Sharing of Setoffs.  (a) If at any time
insufficient funds are received by and available to the Administrative Agent or
the applicable Swing Line Lender to pay fully all amounts of principal,
unreimbursed Reimbursement Obligations, interest and fees then due hereunder,
such funds shall be applied (i) first, towards payment of interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed Reimbursement Obligations then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed Reimbursement Obligations then due to such
parties.

 

(b)           If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in Reimbursement
Obligations or Swing Line Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans and
participations in LC Obligations and Swing Line Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Obligations and
Swing Line Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Obligations and Swing Line Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest,

 

99

--------------------------------------------------------------------------------


 

and (ii) the provisions of this paragraph shall not be construed to apply to any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Obligations to any assignee or participant, other than to a Borrower or
any Restricted Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply).  Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.

 

ARTICLE  XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

12.1.       Successors and Assigns.  (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any LC Issuer that issues any Facility LC), except that (i) no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any LC Issuer that issues any Facility LC),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the LC Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)           (i)            Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

 

(A)          the Parent, provided that no consent of the Parent shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if a Default under Sections 7.2, 7.6 or 7.7 has occurred and is
continuing, any other assignee;

 

(B)          the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender with a Commitment immediately prior to giving effect
to such assignment or an Affiliate of such Lender;

 

100

--------------------------------------------------------------------------------


 

(C)          each LC Issuer; and

 

(D)          each Swing Line Lender.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Parent and the Administrative Agent otherwise consent, provided that no such
consent of the Parent shall be required if a Default under Sections 7.2, 7.6 or
7.7 has occurred and is continuing;

 

(B)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $4,000; provided that that Administrative Agent may, in
its sole discretion elect to waive such processing and recordation fee in the
case of any Assignment and Assumption;

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Parent and its
related parties or its securities) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws;

 

(E)           no such assignment shall be made (x) to the Parent or any of the
Parent’s Affiliates or Subsidiaries, or (y) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (y), or (z) to
a natural person; and

 

(F)           in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein,

 

101

--------------------------------------------------------------------------------


 

the parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Parent and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Facility
LCs and Swing Line Loans in accordance with its Pro Rata Share.  Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

For the purposes of this Section 12.1(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.1, 3.4, 3.5 and 9.6).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.1 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each

 

102

--------------------------------------------------------------------------------

 


 

Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the LC Issuers and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrowers, any
LC Issuer and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.5.3, 2.21,
2.26.5, 2.26.10, or 9.6(c), the Administrative Agent shall have no obligation to
accept such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(c)           (i)            Any Lender may, without the consent of the Parent,
the Administrative Agent, any LC Issuer or any Swing Line Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agent, the LC Issuers and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to

 

103

--------------------------------------------------------------------------------


 

Section 8.2 that affects such Participant.  Subject to paragraph (c)(ii) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.1, 3.4, and 3.5 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.1 as though it were a Lender, provided
such Participant agrees to be subject to Section 11.2 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 3.1 or 3.5 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Parent’s prior written consent.  A Participant that acquires an interest in the
Obligations of any Borrower shall not be entitled to the benefits of Section 3.5
unless such Participant agrees, for the benefit of the Borrower, to comply with
Section 3.5(e) as though it were a Lender (it being understood the documentation
required under Section 3.5(e) shall be delivered to the selling Lender).

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

 

12.2.       Dissemination of Information.  Each Borrower authorizes each Lender
to disclose to any Participant or eligible assignee or any other Person
acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”) and any prospective Transferee any and all

 

104

--------------------------------------------------------------------------------


 

information in such Lender’s possession concerning the creditworthiness of the
Parent and its Restricted Subsidiaries, including without limitation any
information contained in any audit reports pertaining to the Parent’s and its
Subsidiaries’ assets for internal use by the Administrative Agent from
information furnished to it by or on behalf of the Parent after the
Administrative Agent has exercised its right of inspection pursuant to this
Agreement; provided that each Transferee and prospective Transferee agrees to be
bound by Section 9.11 of this Agreement.

 

ARTICLE  XIII
NOTICES

 

13.1.       Notices.  Except as otherwise permitted by Section 2.17 or this
paragraph with respect to borrowing notices, all notices, requests and other
communications to any party hereunder shall be in writing and shall be delivered
by hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile or, subject to Section 13.3, e-mail: to such party: in the
case of any Borrower, at its address or facsimile number or e-mail address set
out on the signature pages hereof, in the case of the Administrative Agent or
the initial Swing Line Lender, at its address or facsimile number or e-mail
address set out on Schedule 13.1 hereof, in the case of any Lender, at its
address or facsimile number or e-mail address set out in its Administrative
Questionnaire or in the case of any party, at such other address or facsimile
number or e-mail address as such party may hereafter specify for the purpose by
notice to the Administrative Agent and any Borrower in accordance with the
provisions of this Section 13.1.  All notices and other communications given to
any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the day of receipt.

 

13.2.       Change of Address.  Any Borrower, the Administrative Agent and any
Lender may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.

 

13.3.       Electronic Communications.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent and the Parent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Parent may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the

 

105

--------------------------------------------------------------------------------


 

normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.

 

ARTICLE  XIV
COUNTERPARTS

 

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  Except as
provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or PDF shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

ARTICLE  XV
LIMITATION ON BORROWING SUBSIDIARIES

 

Notwithstanding anything in this Agreement to the contrary, no Borrowing
Subsidiary shall be liable hereunder or provide credit support or collateral for
any of the Loans made to, or any other Obligations incurred by the Parent.

 

ARTICLE  XVI
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

16.1.       CHOICE OF LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK. THIS AGREEMENT, THE NOTES, THE OTHER LOAN DOCUMENTS AND ANY FEE LETTER
PERTAINING HERETO ACCEPTED BY THE PARENT CONSTITUTE THE ENTIRE UNDERSTANDING
AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE
ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

 

16.2.       CONSENT TO JURISDICTION.  (a) EACH PARTY HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (OR THE STATE COURTS OF NEW
YORK SITTING IN THE BOROUGH OF MANHATTAN IN THE EVENT THE SOUTHERN DISTRICT OF
NEW YORK LACKS SUBJECT MATTER JURISDICTION), AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING BROUGHT BY ANY PERSON ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING.  EACH PARTY HERETO AGREES THAT A
FINAL NONAPPEALABLE JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER

 

106

--------------------------------------------------------------------------------


 

JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
EACH PARTY HERETO AGREES THAT ANY ACTION OR PROCEEDING BROUGHT BY THE PARENT OR
ANY OTHER PARTY HERETO OR THEIR AFFILIATES ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENTS SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK (OR THE STATE COURTS OF NEW YORK SITTING
IN THE BOROUGH OF MANHATTAN IN THE EVENT THE SOUTHERN DISTRICT OF NEW YORK LACKS
SUBJECT MATTER JURISDICTION), AND ANY APPELLATE COURT FROM ANY THEREOF.

 

(b)           EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (A) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(c)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13.1.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

 

16.3.       WAIVER OF JURY TRIAL.  EACH BORROWER, THE ADMINISTRATIVE AGENT, EACH
LC ISSUER, AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER  AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

[Signatures appear on the following pages.]

 

107

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers, the Lenders, the LC Issuer and the
Administrative Agent have executed this Agreement as of the date first above
written.

 

 

CAMERON INTERNATIONAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ H. Keith Jennings

 

 

H. Keith Jennings

 

 

Vice President and Treasurer

 

 

 

 

Address:

1333 West Loop South, Suite 1700 Houston, Texas 77027

 

 

 

Attention:

H. Keith Jennings

 

Telephone:

(713) 513-3336

 

Telecopy:

(713) 513-3355

 

E-mail:

Keith.Jennings@c-a-m.com

 

 

 

 

CAMERON FLOW CONTROL TECHNOLOGY GMBH, CAMERON PETROLEUM (UK) LIMITED, CAMERON
(SINGAPORE) PTE. LTD., CAMERON CANADA CORPORATION, CAMERON LUX V S.À R.L.

 

 

 

 

 

 

 

By:

/s/ H. Keith Jennings

 

 

H. Keith Jennings

 

 

Attorney in Fact

 

 

 

 

Address:

1333 West Loop South, Suite 1700 Houston, Texas 77027

 

 

 

Attention:

H. Keith Jennings

 

Telephone:

(713) 513-3336

 

Telecopy:

(713) 513-3355

 

E-mail:

Keith.Jennings@c-a-m.com

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

 

individually, as Administrative Agent, and as LC Issuer

 

 

 

 

 

 

 

By:

/s/ Lisa Huang

 

Name:

Lisa Huang

 

Title:

Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., individually, as Lender, and as Swing Line Lender

 

 

 

 

 

 

 

By:

/s/ Lisa Huang

 

Name:

Lisa Huang

 

Title:

Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., individually, as Lender

 

 

 

 

 

 

 

By:

/s/ Thomas Okamoto

 

Name:

Thomas Okamoto

 

Title:

Authorized Signatory

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, individually, as Lender

 

 

 

 

 

 

 

By:

/s/ Tom Burton

 

Name:

Tom Burton

 

Title:

Authorized Signatory

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., individually, as Lender

 

 

 

 

 

By:

/s/ Andrew Oram

 

Name:

Andrew Oram

 

Title:

Managing Director

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DNB CAPITAL LLC, individually, as Lender

 

 

 

 

 

By:

/s/ Jill Ilski

 

Name:

Jill Ilski

 

Title:

First Vice President

 

 

 

 

 

 

 

By:

/s/ Asulv Tveit

 

Name:

Asulv Tveit

 

Title:

Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC, individually, as Lender

 

 

 

 

 

By:

/s/ Matthew Main

 

Name:

Matthew Main

 

Title:

Authorised Signatory

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., individually, as Lender

 

 

 

 

 

By:

/s/ Adam Rose

 

Name:

Adam Rose

 

Title:

Senior Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually, as Lender

 

 

 

 

 

By:

/s/ Vipul Dhadda

 

Name:

Vipul Dhadda

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Samuel Miller

 

Name:

Samuel Miller

 

Title:

Authorized Signatory

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK, individually, as Lender

 

 

 

 

 

By:

/s/ Steven Aloupis

 

Name:

Steven Aloupis

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Robert K. Reddington

 

Name:

Robert K. Reddington

 

Title:

Credit Documentation Manager

 

 

Credit Documentation Unit, WB Legal-Americas

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., individually, as Lender

 

 

 

 

 

By:

/s/ Chris Kim

 

Name:

Chris Kim

 

Title:

Authorized Signatory

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

PRICING SCHEDULE

 

I.  PRICING GRID

 

 

 

LEVEL I

 

LEVEL II

 

LEVEL III

 

LEVEL IV

 

LEVEL V

 

(BPS)

 

A/A2 OR
HIGHER

 

A-/A3

 

BBB+/BAA1

 

BBB/BAA2

 

BBB-/BAA3
OR LOWER

 

Financial Letter of Credit Fees

 

0.875

%

1.00

%

1.25

%

1.375

%

1.50

%

Performance Letter of Credit Fees

 

0.4375

%

0.50

%

0.625

%

0.6875

%

0.75

%

Documentary Letter of Credit Fees

 

0.21875

%

0.25

%

0.3125

%

0.34375

%

0.375

%

Commitment Fee

 

0.08

%

0.10

%

0.125

%

0.175

%

0.225

%

Eurocurrency Rate Loans

 

0.875

%

1.00

%

1.25

%

1.375

%

1.50

%

Base Rate Loans

 

0.00

%

0.00

%

0.25

%

0.375

%

0.50

%

 

For the purposes of this Schedule, the following terms have the following
meanings,

 

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Parent’s senior unsecured long-term debt securities
without third-party credit enhancement.

 

“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Parent’s senior unsecured long-term debt securities without
third-party credit enhancement.

 

“Status” means either Level I status, Level II status, Level III status, Level
IV status or Level V status.

 

Pricing to be determined in accordance with the foregoing table based on the
Parent’s Status as determined by the then-current Moody’s and S&P Ratings.  The
credit rating in effect on any date for the purposes of this Schedule is that in
effect at the close of business on such date.  If at any time the Parent has
neither a Moody’s Rating nor an S&P Rating, then Level V status, or such other
pricing level as may be agreed by the Parent, the Administrative Agent, and the
Lenders, shall exist.  If the credit ratings from Moody’s and S&P fall within
different categories, pricing shall be based on the higher of the two ratings
unless the lower rating is two or more levels below the higher rating, in which
case the rating which is one level below the higher rating

 

Schedule I - Pricing Schedule to Credit Agreement

 

--------------------------------------------------------------------------------


 

will apply.  If at any time the Parent has either no Moody’s Rating or no S&P
Rating, then pricing shall be based on the remaining rating.

 

Pricing Schedule to Credit Agreement

 

2

--------------------------------------------------------------------------------


 

SCHEDULE II

 

COMMITMENT SCHEDULE

 

Lender

 

Commitment

 

Commitment
Maturity Date

 

Jurisdiction of tax
residence and HMRC
DT Passport Scheme
Number (if applicable)

 

Citibank, N.A.

 

$

150,000,000

 

April 11, 2017

 

USA; 13/C/62301/DTTP

 

JPMorgan Chase Bank, N.A.

 

$

150,000,000

 

April 11, 2017

 

USA; 13/M/268710/DTTP

 

Barclays Bank PLC

 

$

125,000,000

 

April 11, 2017

 

UK; N/A

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

125,000,000

 

April 11, 2017

 

Japan; 13/B/322072/DTTP

 

DNB Capital LLC

 

$

50,000,000

 

April 11, 2017

 

USA; N/A(1)

 

The Royal Bank of Scotland plc

 

$

50,000,000

 

April 11, 2017

 

UK; N/A

 

Bank of America, N.A.

 

$

25,000,000

 

April 11, 2017

 

USA; 13/B/7418/DTTP

 

Credit Suisse AG, Cayman Island Branch

 

$

25,000,000

 

April 11, 2017

 

Switzerland; N/A

 

Standard Chartered Bank

 

$

25,000,000

 

April 11, 2017

 

UK; N/A

 

Wells Fargo Bank, National Association

 

$

25,000,000

 

April 11, 2017

 

USA; 13/W/61173/DTTP

 

TOTAL COMMITMENTS

 

$

750,000,000

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  DNB Bank ASA, Grand Cayman Branch may act as Lending Installation for
Advances to a UK Borrower.  Its jurisdiction of tax residence is USA and its
HMRC DT Passport Scheme Number is 58/D/305668/DTTP.

 

Schedule II - Commitment Schedule to Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE III
LIENS

 

Liens of the Parent and its Subsidiaries accounted for as capital lease
obligations of Parent or such Subsidiaries.

 

The Capital Lease balance as of December 31, 2013 is as follows:

 

Base Entities from POV: 

 

Short Term CAP
Leases (USD)

 

Long Term Cap
Leases (USD)

 

Total (USD)

 

TOTDLG_LEGACY Drilling Legacy

 

714,099

 

1,350,307

 

2,064,406

 

TOTSUR_LEGACY Surface Legacy

 

7,789,737

 

12,460,302

 

20,250,039

 

TOTFLC_LEGACY Flow Control Legacy

 

6,038

 

0

 

6,038

 

TOTGRP DPS Group

 

(394

)

158

 

(236

)

CA10_108 Engineered Valves - Canada Edmonton CCV-Engineered Products

 

67,157

 

79,693

 

146,850

 

US10_108 Engineered Valves - Cameron International Cor

 

226,059

 

392,802

 

618,861

 

CA10_109 Process Valves - Cameron Canada Corporation

 

6,078

 

21,772

 

27,850

 

US10_109 Process Valves - Cameron International Corporation

 

141,481

 

239,228

 

380,709

 

CA10_107 Aftermarket - Cameron Canada Corporation

 

43,267

 

42,423

 

85,690

 

US10_107 Aftermarket - Cameron International Cor

 

342,178

 

524,027

 

866,205

 

CA10_110 Distributed Valves - Cameron Canada Corporation

 

228,893

 

254,932

 

483,825

 

IN10_110 Distributed Valves - Nutron Manufacuturers (India) Ltd

 

0

 

(62,780

)

(62,780

)

US10_110 Distributed Valves - Cameron International Corporation

 

284,904

 

388,157

 

673,061

 

US25_110 Distributed Valves - Newco Valves, LLC

 

0

 

135,000

 

135,000

 

CA10_111 Measurement - Cameron Canada Corporation

 

64,804

 

138,153

 

202,957

 

US18_111 Measurement - Temp Description

 

398,157

 

575,875

 

974,032

 

US10_106 CVM Group - Cameron International Cor

 

5,423

 

17,919

 

23,342

 

US10_102 Reciprocating - Cameron International Corporation

 

976,794

 

1,656,296

 

2,633,090

 

US10_101 Centrifugal - Cameron International Corporation

 

118,081

 

140,417

 

258,498

 

US11_103 CES - Cameron Solutions Inc

 

46,610

 

78,610

 

125,220

 

US11_105 SAC - Cameron Solutions Inc

 

52,161

 

72,576

 

124,737

 

CA10_104 PSE - Cameron Canada Corporation

 

88,327

 

110,656

 

198,983

 

US11_104 PSE - Cameron Solutions Inc

 

852,985

 

1,109,659

 

1,962,644

 

4900 Corporate (4900)

 

0

 

0

 

0

 

4931 Corporate HQ (4931)

 

21,441

 

31,115

 

52,556

 

TOTAL Cameron International Corporation

 

12,474,280

 

19,757,297

 

32,231,577

 

 

Schedule III to Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE IV
EXISTING LETTERS OF CREDIT

 

LC NO.

 

APPLICANT

 

ISSUE
DATE

 

EXPIRY
DATE

 

CURRENCY

 

ISSUED
CURRENCY

 

USD
VALUE

 

TYPE

 

63656172

 

Cameron International Corporation

 

12/1/10

 

11/30/14

 

USD

 

594,940.00

 

594,940.00

 

PERF

 

63656583

 

Cameron International Corporation

 

1/11/11

 

12/31/15

 

USD

 

11,323.00

 

11,323.00

 

PERF

 

63657162

 

Cameron International Corporation

 

3/15/11

 

2/1/16

 

AUD

 

21,005,290.34

 

19,726,068.16

 

PERF

 

63658612

 

Cameron International Corporation

 

9/14/11

 

6/16/14

 

USD

 

893,284.50

 

893,284.50

 

PERF

 

63658861

 

Cameron System Srl

 

10/17/11

 

11/30/15

 

EUR

 

227,737.50

 

319,424.62

 

PERF

 

63659109

 

Cameron International Corporation

 

11/4/11

 

11/30/14

 

USD

 

53,878.00

 

53,878.00

 

PERF

 

63659499

 

Cameron International Corporation

 

12/21/11

 

11/1/15

 

USD

 

125,565.50

 

125,565.50

 

PERF

 

63659501

 

Cameron International Corporation

 

12/23/11

 

6/15/15

 

USD

 

390,066.60

 

390,066.60

 

PERF

 

63659591

 

Cameron International Corporation

 

12/29/11

 

12/31/15

 

USD

 

149,500.00

 

149,500.00

 

PERF

 

63659613

 

Cameron International Corporation

 

1/9/12

 

1/15/15

 

USD

 

175,040.00

 

175,040.00

 

PERF

 

63659950

 

Cameron International Corporation

 

2/14/12

 

8/31/14

 

USD

 

58,900.00

 

58,900.00

 

PERF

 

63660111

 

Cameron International Corporation

 

3/1/12

 

6/30/14

 

USD

 

323,190.00

 

323,190.00

 

PERF

 

63660164

 

Cameron International Corporation

 

3/9/12

 

1/31/16

 

USD

 

1,078,002.80

 

1,078,002.80

 

PERF

 

63660165

 

Cameron International Corporation

 

3/8/12

 

11/4/14

 

USD

 

51,890.00

 

51,890.00

 

PERF

 

63660251

 

Cameron International Corporation

 

3/21/12

 

6/30/14

 

USD

 

185,936.00

 

185,936.00

 

PERF

 

63664867

 

Cameron International Corporation

 

5/4/12

 

8/31/14

 

USD

 

102,000.00

 

102,000.00

 

PERF

 

63664955

 

Cameron International Corporation

 

5/11/12

 

4/25/14

 

USD

 

268,600.00

 

268,600.00

 

PERF

 

63665120

 

Cameron International Corporation

 

5/30/12

 

8/16/14

 

EUR

 

128,500.00

 

180,234.10

 

PERF

 

63665176

 

Cameron International Corporation

 

6/6/12

 

5/30/15

 

USD

 

88,046.40

 

88,046.40

 

PERF

 

63665205

 

Cameron International Corporation

 

6/8/12

 

6/30/16

 

EUR

 

64,209.24

 

90,059.88

 

PERF

 

63665270

 

Cameron Italy Holding SRL

 

6/14/12

 

8/31/15

 

EUR

 

55,524.14

 

77,878.16

 

PERF

 

63665272

 

Cameron Italy Holding SRL

 

6/14/12

 

10/6/15

 

EUR

 

194,377.56

 

272,633.97

 

PERF

 

63665273

 

Cameron Italy Holding SRL

 

6/14/12

 

5/31/16

 

EUR

 

1,429,379.95

 

2,004,848.32

 

PERF

 

63665364

 

Cameron International Corporation

 

6/25/12

 

6/30/15

 

USD

 

303,849.42

 

303,849.42

 

PERF

 

63665389

 

Cameron International Corporation

 

6/27/12

 

12/31/14

 

USD

 

272,160.00

 

272,160.00

 

PERF

 

63665413

 

Cameron International Corporation

 

6/28/12

 

6/30/15

 

USD

 

18,301.00

 

18,301.00

 

PERF

 

63665433

 

Cameron International Corporation

 

6/29/12

 

6/30/14

 

USD

 

275,300.00

 

275,300.00

 

PERF

 

63665611

 

Cameron International Corporation

 

7/19/12

 

5/30/16

 

GBP

 

27,176.00

 

46,025.27

 

PERF

 

63665626

 

Cameron International Corporation

 

7/19/12

 

7/31/15

 

USD

 

61,116.40

 

61,116.40

 

PERF

 

 

Schedule IV to Credit Agreement

 

--------------------------------------------------------------------------------


 

LC NO.

 

APPLICANT

 

ISSUE
DATE

 

EXPIRY
DATE

 

CURRENCY

 

ISSUED
CURRENCY

 

USD
VALUE

 

TYPE

 

63665630

 

Cameron International Corporation

 

7/19/12

 

6/30/14

 

EUR

 

55,786.53

 

78,246.19

 

PERF

 

63665685

 

Cameron International Corporation

 

7/26/12

 

7/15/14

 

USD

 

45,339.70

 

45,339.70

 

PERF

 

63665703

 

Cameron International Corporation

 

7/30/12

 

8/31/15

 

USD

 

18,700.00

 

18,700.00

 

PERF

 

63665910

 

Cameron International Corporation

 

8/28/12

 

11/30/16

 

USD

 

176,896.80

 

176,896.80

 

PERF

 

63665920

 

Cameron International Corporation

 

8/27/12

 

9/30/14

 

USD

 

8,500.00

 

8,500.00

 

PERF

 

63665929

 

Cameron International Corporation

 

8/28/12

 

3/31/15

 

USD

 

8,688,296.00

 

8,688,296.00

 

PERF

 

63665941

 

Cameron International Corporation

 

9/4/12

 

3/31/16

 

USD

 

4,344,148.00

 

4,344,148.00

 

PERF

 

63665942

 

Cameron International Corporation

 

8/31/12

 

12/31/15

 

USD

 

5,020,000.00

 

5,020,000.00

 

PERF

 

63665946

 

Cameron International Corporation

 

8/30/12

 

2/18/15

 

USD

 

330,928.10

 

330,928.10

 

PERF

 

63665959

 

Cameron International Corporation

 

8/30/12

 

9/15/14

 

USD

 

324,900.00

 

324,900.00

 

PERF

 

63665960

 

Cameron International Corporation

 

9/4/12

 

3/31/16

 

USD

 

399,750.00

 

399,750.00

 

PERF

 

63666049

 

Cameron International Corporation

 

9/12/12

 

7/17/14

 

USD

 

57,000.00

 

57,000.00

 

PERF

 

63666129

 

Cameron International Corporation

 

9/20/12

 

3/30/15

 

USD

 

158,500.00

 

158,500.00

 

PERF

 

63666303

 

Cameron International Corporation

 

10/11/12

 

11/30/15

 

USD

 

243,009.00

 

243,009.00

 

PERF

 

63666441

 

Cameron International Corporation

 

10/29/12

 

1/31/16

 

EUR

 

284,500.00

 

399,039.70

 

PERF

 

63666713

 

Cameron International Corporation

 

11/29/12

 

8/1/14

 

USD

 

221,797.00

 

221,797.00

 

PERF

 

63666838

 

Cameron International Corporation

 

12/10/12

 

5/30/16

 

USD

 

359,490.00

 

359,490.00

 

PERF

 

63666839

 

Cameron International Corporation

 

12/10/12

 

5/30/16

 

USD

 

359,490.00

 

359,490.00

 

PERF

 

63666867

 

Cameron International Corporation

 

12/12/12

 

10/7/16

 

USD

 

106,405.32

 

106,405.32

 

PERF

 

63666874

 

Cameron International Corporation

 

12/17/12

 

9/10/16

 

USD

 

633,604.10

 

633,604.10

 

PERF

 

63667119

 

Cameron International Corporation

 

1/9/13

 

5/31/16

 

USD

 

650,000.00

 

650,000.00

 

PERF

 

63667153

 

Cameron International Corporation

 

1/14/13

 

7/31/15

 

USD

 

1,966,527.41

 

1,966,527.41

 

PERF

 

63667228

 

Cameron International Corporation

 

1/24/13

 

12/31/14

 

USD

 

3,000,000.00

 

3,000,000.00

 

PERF

 

63667700

 

Cameron International Corporation

 

3/25/13

 

7/22/14

 

EUR

 

1,628,334.99

 

2,283,902.66

 

PERF

 

63667701

 

Cameron International Corporation

 

3/26/13

 

8/19/16

 

EUR

 

726,860.39

 

1,019,494.38

 

PERF

 

63667703

 

Cameron International Corporation

 

3/26/13

 

11/14/16

 

USD

 

45,492.95

 

45,492.95

 

PERF

 

63667704

 

Cameron International Corporation

 

3/26/13

 

6/21/16

 

EUR

 

230,862.15

 

323,807.25

 

PERF

 

63667725

 

Cameron International Corporation

 

4/1/13

 

8/1/16

 

EUR

 

25,474.20

 

35,730.11

 

PERF

 

63667731

 

Cameron International Corporation

 

3/28/13

 

11/15/15

 

PLN

 

111,000.00

 

37,839.90

 

PERF

 

63667732

 

Cameron International Corporation

 

3/28/13

 

7/22/14

 

EUR

 

1,628,334.99

 

2,283,902.66

 

PERF

 

63667909

 

Cameron International Corporation

 

4/17/13

 

6/30/15

 

USD

 

289,682.78

 

289,682.78

 

PERF

 

 

--------------------------------------------------------------------------------


 

LC NO.

 

APPLICANT

 

ISSUE
DATE

 

EXPIRY
DATE

 

CURRENCY

 

ISSUED
CURRENCY

 

USD
VALUE

 

TYPE

 

63667918

 

Cameron International Corporation

 

4/17/13

 

9/30/15

 

USD

 

356,742.63

 

356,742.63

 

PERF

 

63667964

 

Cameron System Srl

 

4/24/13

 

11/3/15

 

EUR

 

190,000.00

 

266,494.00

 

PERF

 

63667966

 

Cameron System Srl

 

4/22/13

 

4/30/15

 

EUR

 

409,200.00

 

573,943.92

 

PERF

 

63667972

 

Cameron International Corporation

 

4/26/13

 

11/1/14

 

USD

 

26,644.40

 

26,644.40

 

PERF

 

63668005

 

Cameron International Corporation

 

5/6/13

 

11/14/16

 

USD

 

42,399.50

 

42,399.50

 

PERF

 

63668035

 

Cameron International Corporation

 

4/30/13

 

10/15/15

 

USD

 

356,742.63

 

356,742.63

 

PERF

 

63668056

 

Cameron System Srl

 

5/2/13

 

10/31/15

 

EUR

 

313,800.00

 

440,135.88

 

PERF

 

63668088

 

Cameron International Corporation

 

5/8/13

 

5/16/14

 

USD

 

3,236,953.40

 

3,236,953.40

 

PERF

 

63668101

 

Cameron International Corporation

 

5/8/13

 

7/12/16

 

EUR

 

658,439.02

 

923,526.57

 

PERF

 

63668237

 

Cameron International Corporation

 

5/23/13

 

6/30/15

 

USD

 

289,682.78

 

289,682.78

 

PERF

 

63668272

 

Cameron International Corporation

 

5/29/13

 

8/28/16

 

EUR

 

20,042.48

 

28,111.58

 

PERF

 

63668458

 

Cameron International Corporation

 

6/14/13

 

3/31/15

 

USD

 

148,750.00

 

148,750.00

 

PERF

 

63668597

 

Cameron International Corporation

 

7/2/13

 

6/30/14

 

USD

 

77,000.00

 

77,000.00

 

PERF

 

63668631

 

Cameron International Corporation

 

7/8/13

 

6/5/14

 

USD

 

1,333,346.80

 

1,333,346.80

 

PERF

 

63668634

 

Cameron International Corporation

 

7/9/13

 

7/31/15

 

USD

 

315,000.00

 

315,000.00

 

PERF

 

63668641

 

Cameron International Corporation

 

7/10/13

 

8/31/14

 

EUR

 

18,805.00

 

26,375.89

 

PERF

 

63668659

 

Cameron International Corporation

 

7/12/13

 

6/16/14

 

USD

 

256,683.00

 

256,683.00

 

PERF

 

63668660

 

Cameron International Corporation

 

7/12/13

 

6/16/14

 

USD

 

513,366.00

 

513,366.00

 

PERF

 

63668676

 

Cameron International Corporation

 

7/15/13

 

5/16/14

 

USD

 

5,868,975.60

 

5,868,975.60

 

PERF

 

63668709

 

Cameron International Corporation

 

7/17/13

 

4/15/14

 

USD

 

111,236.00

 

111,236.00

 

PERF

 

63668737

 

Cameron International Corporation

 

7/25/13

 

7/22/16

 

USD

 

1,051.55

 

1,051.55

 

PERF

 

63668738

 

Cameron International Corporation

 

7/22/13

 

2/28/15

 

USD

 

281,700.00

 

281,700.00

 

PERF

 

63668739

 

Cameron International Corporation

 

7/26/13

 

7/26/16

 

USD

 

4,626.10

 

4,626.10

 

PERF

 

63668751

 

Cameron International Corporation

 

8/1/13

 

6/30/14

 

USD

 

63,500.00

 

63,500.00

 

PERF

 

63668765

 

Cameron International Corporation

 

7/25/13

 

5/17/14

 

EUR

 

631,706.00

 

886,030.84

 

PERF

 

63668780

 

Cameron International Corporation

 

7/29/13

 

7/31/16

 

USD

 

42,267.95

 

42,267.95

 

PERF

 

63668804

 

Cameron International Corporation

 

7/30/13

 

5/4/14

 

USD

 

63,361.51

 

63,361.51

 

PERF

 

63668943

 

Cameron International Corporation

 

8/14/13

 

4/10/15

 

USD

 

62,692.80

 

62,692.80

 

PERF

 

63669095

 

Cameron Singapore Pte Ltd

 

9/6/13

 

1/31/15

 

USD

 

52,048.00

 

52,048.00

 

PERF

 

63669421

 

Cameron International Corporation

 

10/24/13

 

2/5/16

 

RUB

 

12,860,594.80

 

406,417.94

 

PERF

 

63669774

 

Cameron International Corporation

 

12/2/13

 

5/30/14

 

USD

 

80,000.00

 

80,000.00

 

PERF

 

 

--------------------------------------------------------------------------------


 

LC NO.

 

APPLICANT

 

ISSUE
DATE

 

EXPIRY
DATE

 

CURRENCY

 

ISSUED
CURRENCY

 

USD
VALUE

 

TYPE

 

63669854

 

Cameron International Corporation

 

12/13/13

 

1/31/15

 

EUR

 

2,366,368.00

 

3,319,067.76

 

PERF

 

63669999

 

Cameron International Corporation

 

12/31/13

 

5/13/14

 

USD

 

346,284.35

 

346,284.35

 

FIN

 

63670207

 

Cameron International Corporation

 

1/27/14

 

10/15/15

 

USD

 

333,336.70

 

333,336.70

 

PERF

 

63670208

 

Cameron International Corporation

 

1/27/14

 

1/15/16

 

USD

 

690,663.27

 

690,663.27

 

PERF

 

63670209

 

Cameron International Corporation

 

1/27/14

 

7/31/15

 

USD

 

618,106.95

 

618,106.95

 

PERF

 

63670330

 

Cameron International Corporation

 

2/18/14

 

5/30/14

 

USD

 

108,035.00

 

108,035.00

 

PERF

 

63670331

 

Cameron International Corporation

 

2/18/14

 

5/30/14

 

USD

 

54,018.00

 

54,018.00

 

PERF

 

69600139

 

Cameron International Corporation

 

2/27/14

 

7/30/19

 

GBP

 

135,468.30

 

229,429.11

 

PERF

 

69600434

 

Cameron International Corporation

 

3/31/14

 

10/31/14

 

USD

 

239,000.00

 

239,000.00

 

PERF

 

69600495

 

Cameron System Srl

 

4/7/14

 

2/28/16

 

USD

 

411,000.00

 

411,000.00

 

PERF

 

69600513

 

Cameron International Corporation

 

4/8/14

 

1/31/15

 

USD

 

6,762,000.00

 

6,762,000.00

 

PERF

 

 

 

 

 

 

 

 

 

 

 

 

 

92,355,230.52

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 13.1
AGENT’S ADDRESSES

 

Citibank, N.A., as Administrative Agent

1615 Brett Road,

Building #3 New Castle, DE 19720

Attn: Bank Loans Syndications Dept.

Tel. No.: (302) 894-6023

Fax No.: (212) 994-0961

Email: global.loans.support@citi.com

 

For Swing Line Loans denominated in Dollars:

 

Citibank, N.A.

1615 Brett Road,

Building #3 New Castle, DE 19720

Attn: Bank Loans Syndications Dept.

Tel. No.: (302) 894-6023

Fax No.: (212) 994-0961

Email: global.loans.support@citi.com

 

For Swing Line Loans denominated in Canadian Dollars:

 

Citibank, N.A. Canadian Branch

123 Front St. West, Suite 1100

Toronto, ON M5J 2M3

Attn: Bank Loans Syndications Dept.

Tel. No.:

(302) 894-6053 (Jacqueline)

(302) 894-6006 (Timothy)

Fax No.: (877) 806-2325

E-mails to:

canadianloansnotices@citi.com

Jacqueline.caine@Citi.com

 

Schedule 13.1 to Credit Agreement

 

--------------------------------------------------------------------------------


 

Timothy.james@Citi.com

CC:                          global.loans.support@citi.com

 

For Swing Line Loans denominated in Euro or Sterling:

 

Citibank, N.A.,  London Branch

5th Floor, Citigroup Centre

25 Canada Square, Canary Wharf, London E14 5LB

Attention: Loans Agency

Tel. No.:

+48 22 657 7543 (Marta)

+48 22 657 7856   (Ewa)

+48226929079 (Wiktor)

Fax No.: +44 207 655 2380

E-mails to:

cibuk.loans@citi.com

Marta.pirog@Citi.com

Ewa.Dmochowska@Citi.com

Wiktor.susicki@citi.com

CC:                          global.loans.support@citi.com

 

--------------------------------------------------------------------------------

 

 

 

 


 

EXHIBIT A-1

 

FORM OF BORROWING NOTICE

 

Date:

 

Citibank, N.A., as Administrative Agent(1)
Building #3
1615 Brett Road
New Castle, Delaware 19720

 

Attention:                                         Bank Loan Syndications
Department

 

Dear Sirs:

 

We refer to that certain Credit Agreement dated as of April 11, 2014, (as
amended, restated, modified, extended or supplemented from time to time, the
“Agreement”) among Cameron International Corporation (the “Parent”), Cameron
Flow Control Technology GmbH, Cameron Petroleum (UK) Limited, Cameron
(Singapore) Pte. Ltd., Cameron Canada Corporation, Cameron Lux V S.à r.l., the
lenders party thereto and Citibank, N.A., as Administrative Agent for the
Lenders.  Unless otherwise defined herein, capitalized terms used in this
Borrowing Notice have the meanings ascribed thereto in the Agreement.

 

We hereby give notice of our request for an Advance pursuant to Section 2.9 of
the Agreement as follows:

 

1.                                      Name of Borrower:
                                .

 

2.                                      [If applicable] Name of Swing Line
Lender:                                 .

 

3.                                      Agreed Currency of such Advance is
                       and the amount of Advance is
[$][€][£][CD$]                                  .

 

4.                                      Date of Advance is
                                              .(2)

 

5.                                      [If applicable] Nature of Revolving Loan
is by way of a[n] [Base Rate Advance, Eurocurrency Advance].

 

6.                                      [If applicable] Nature of Swing Line
Loan is by way of a[n] [Base Rate Advance, Canadian Prime Rate Advance,
Overnight Eurocurrency Rate Advance, Offered Rate Advance].

 

7.                                      [If applicable]  The Interest Period for
the Eurocurrency Advance is                     months.

 

--------------------------------------------------------------------------------

(1)  If borrowing of Canadian Dollar, Euro or Sterling Swing Line Loan, address
to applicable Swing Line Lender with copy to Administrative Agent.

(2)  Three (3) Business Days’ notice required for Eurocurrency Advance. 
Borrowing date must be a Business Day.

 

Exhibit A-1 to Credit Agreement

 

1

--------------------------------------------------------------------------------


 

8.                                      As of the date of the Advance specified
above, the rating given to the Parent’s long term unsecured and unsubordinated
debt or as an issuer rating by Moody’s is                              and by
S&P is                                 .

 

9.                                      We hereby confirm that each condition
precedent in Section 4.2 of the Credit Agreement will be satisfied on the date
of the Advance.

 

 

 

Yours truly,

 

 

 

[CAMERON INTERNATIONAL CORPORATION]

 

[CAMERON FLOW CONTROL TECHNOLOGY GMBH]

 

[CAMERON PETROLEUM (UK) LIMITED]

 

[CAMERON (SINGAPORE) PTE. LTD.]

 

[CAMERON CANADA CORPORATION]

 

[CAMERON LUX V S.À R.L.](3)

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(3)  Applicable single Borrower to be named.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF CONVERSION NOTICE

 

Date:(4)

 

Citibank, N.A., as Administrative Agent
Building #3
1615 Brett Road
New Castle, Delaware 19720

 

Attention:                                         Bank Loan Syndications
Department

 

Dear Sirs:

 

We refer to that certain Credit Agreement dated as of April 11, 2014, (as
amended, restated, modified, extended or supplemented from time to time, the
“Agreement”) among Cameron International Corporation (the “Parent”), Cameron
Flow Control Technology GmbH, Cameron Petroleum (UK) Limited, Cameron
(Singapore) Pte. Ltd., Cameron Canada Corporation, Cameron Lux V S.à r.l., the
lenders party thereto and Citibank, N.A., as Administrative Agent for the
Lenders.  Unless otherwise defined herein, capitalized terms used in this
Conversion Notice have the meanings ascribed thereto in the Agreement.

 

We hereby give notice of a conversion of Revolving Loans pursuant to
Section 2.10 of the Agreement.

 

We have outstanding [$][€][£][CD$]                               by way of
Revolving Loans consisting of [Base Rate Advance, Eurocurrency Advance].

 

1.                                      Please convert
[$][€][£][CD$]                               outstanding by way of Revolving
Loans consisting of a[n] [Base Rate Advance, Eurocurrency Advance] into a[n]
[Base Rate Advance, Eurocurrency Advance] of the same Agreed Currency.

 

2.                                      Date of conversion is
                                              .(5)

 

3.                                      [If Applicable]  The Interest Period for
the Eurocurrency Advance resulting from such conversion is          months,
ending on                       .

 

4.                                      As of the date of conversion, the rating
given to the Parent’s long term unsecured and unsubordinated debt or as an
issuer rating by Moody’s is                    and by S&P is
                      .

 

--------------------------------------------------------------------------------

(4)  Notice shall be delivered to the Administrative Agent not later than
(x) 11:00 a.m. (Eastern time) at least one (1) Business Day prior to the date of
the requested conversion into a Base Rate Advance, (y) 11:00 a.m. (Eastern time)
at least three (3) Business Days prior to the date of a requested conversion
into a Eurocurrency Advance denominated in Dollars or Canadian Dollars, or
(z) 11:00 a.m. (London time) at least three (3) Business Days prior to the date
of a requested conversion into a Eurocurrency Advance denominated in Euro or
Sterling.

(5)  Three (3) Business Days’ notice required for Eurocurrency Advance
conversion.  Conversion date must be a Business Day.  Conversion of Eurocurrency
Advance must be on the last day of the current Interest Period.

 

Exhibit A-2 to Credit Agreement

 

1

--------------------------------------------------------------------------------


 

5.                                      As of the date of conversion, we hereby
confirm that no Default has occurred and is continuing.

 

 

Yours truly,

 

 

 

[CAMERON INTERNATIONAL CORPORATION]

 

[CAMERON FLOW CONTROL TECHNOLOGY GMBH]

 

[CAMERON PETROLEUM (UK) LIMITED]

 

[CAMERON (SINGAPORE) PTE. LTD.]

 

[CAMERON CANADA CORPORATION]

 

[CAMERON LUX V S.À R.L.](6)

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(6)  Applicable single Borrower to be named.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A-3

 

FORM OF CONTINUATION NOTICE

 

Date:(7)

 

Citibank, N.A., as Administrative Agent
Building #3
1615 Brett Road
New Castle, Delaware 19720

 

Attention:                                         Bank Loan Syndications
Department

 

Dear Sirs:

 

We refer to that certain Credit Agreement dated as of April 11, 2014, (as
amended, restated, modified, extended or supplemented from time to time, the
“Agreement”) among Cameron International Corporation (the “Parent”), Cameron
Flow Control Technology GmbH, Cameron Petroleum (UK) Limited, Cameron
(Singapore) Pte. Ltd., Cameron Canada Corporation, Cameron Lux V S.à r.l., the
lenders party thereto and Citibank, N.A., as Administrative Agent for the
Lenders.  Unless otherwise defined herein, capitalized terms used in this
Continuation Notice have the meanings ascribed thereto in the Agreement.

 

We hereby give notice of a continuation of a Eurocurrency Advance pursuant to
Section 2.10 of the Agreement.

 

1.                                      We have outstanding
[$][€][£][CD$]                               by way of a Eurocurrency Advance. 
The Interest Period in respect of such Eurocurrency Advance ends on
                                , 20        .  On such date, please continue
such Eurocurrency Advance in the same Agreed Currency such that the subsequent
Interest Period is            months, ending on                   , 20      .

 

2.                                      As of the date of continuation, the
rating given to the Parent’s long term unsecured and unsubordinated debt or as
an issuer rating by Moody’s is                  and by S&P is
                    .

 

3.                                      As of the date of continuation, we
hereby confirm that no Default has occurred and is continuing.

 

 

Yours truly,

 

 

 

[CAMERON INTERNATIONAL CORPORATION]

 

[CAMERON FLOW CONTROL TECHNOLOGY GMBH]

 

--------------------------------------------------------------------------------

(7)  Notice shall be delivered to the Administrative Agent not later than
(x) 11:00 a.m. (Eastern time) at least three (3) Business Days prior to the date
of a requested continuation of a Eurocurrency Advance denominated in Dollars or
Canadian Dollars, or (y) 11:00 a.m. (London time) at least three (3) Business
Days prior to the date of a requested continuation of a Eurocurrency Advance
denominated in Euro or Sterling.

 

Exhibit A-1 to Credit Agreement

 

1

--------------------------------------------------------------------------------


 

 

[CAMERON PETROLEUM (UK) LIMITED]

 

[CAMERON (SINGAPORE) PTE. LTD.]

 

[CAMERON CANADA CORPORATION]

 

[CAMERON LUX V S.À R.L.](8)

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(8)  Applicable single Borrower to be named.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B
FORM OF IN-HOUSE COUNSEL OPINION

 

April [  ], 2014

 

Citibank, N.A., as Administrative Agent

 

and

 

Each of the Financial Institutions
Identified on 0 hereto

 

Ladies and Gentlemen:

 

I have acted as General Counsel for Cameron International Corporation, a
Delaware corporation (the “Parent”), and as corporate counsel for each of
Cameron Flow Control Technology GmbH, Cameron Petroleum (UK) Limited, Cameron
(Singapore) Pte. Ltd., Cameron Canada Corporation, and Cameron Lux V S.à.r.l.
(each a “Borrowing Subsidiary” and collectively, the “Borrowing Subsidiaries”),
in connection with the Credit Agreement dated as of April [  ], 2014 (the
“Credit Agreement”), among the Parent, the Borrowing Subsidiaries, the Lenders
and other financial institutions from time to time party to the Credit
Agreement, Citibank, N.A., as administrative agent (the “Agent”), providing for
extensions of credit to the Parent and the Borrowing Subsidiaries.  Terms
defined in the Credit Agreement, and not otherwise defined in this opinion
letter, have the meanings given them in the Credit Agreement.

 

This opinion is delivered to the addressees hereof upon the express instructions
and request of the Parent pursuant to Section 4.1.1(h) of the Credit Agreement.

 

In rendering the opinion expressed below, I have examined originals, or copies
certified or otherwise identified to my satisfaction, of such corporate records,
agreements, instruments and documents of the Parent and the Borrowing
Subsidiaries, and certificates or other statements of public officials and
corporate officers, and have made such other investigation of fact and law, as I
have deemed necessary in connection with the opinions set forth herein. In my
examination, I have assumed the genuineness of all documents submitted to me as
originals and the conformity to originals of all documents submitted to me as
copies.

 

Based upon the foregoing, and subject to the comments and exceptions hereinafter
set forth, and having regard for such legal considerations I deem relevant, I am
of the opinion that:

 

The Parent is a corporation duly incorporated, validly existing and in good
standing under the laws of Delaware. The Parent is, to the extent required and
appropriate under applicable law, duly qualified, in good standing and duly
authorized to conduct business as a foreign corporation in the jurisdictions
specified in Schedule II hereto.

 

The Parent has all requisite corporate power and authority to execute, deliver
and perform its obligations under each of the Loan Documents, as defined in the
Credit Agreement, to which it is a party, to own its assets and to carry on its
business as presently conducted.

 

Exhibit B to Credit Agreement

 

1

--------------------------------------------------------------------------------


 

The execution, delivery and performance by the Parent and each Borrowing
Subsidiary of each of the Loan Documents to which it is a party do not 4.
violate any provision of law, rule or regulation (including, without limitation,
Regulations T, U and X of the Board of Governors of the Federal Reserve System),
or of any order, writ, judgment, decree, determination or award, which is
presently in effect having applicability to such company, 5. conflict with or
result in a breach of, or constitute a default under, the certificate or
articles of incorporation, bylaws or other charter documents of the Parent or
any Borrowing Subsidiary, 6. conflict with or result in a breach of, or
constitute a default under, any material indenture, loan or credit agreement or
other agreement or instrument for borrowed money known to me to which the Parent
or any Borrowing Subsidiary is a party or by which the Parent or any Borrowing
Subsidiary or any of any such company’s property is bound, or 7. result in or
require the creation or imposition of any Lien of any nature (except Liens
permitted under the Credit Agreement) upon or with respect to any of the
properties now owned or hereafter acquired by the Parent or any Borrowing
Subsidiary.

 

Each of the Loan Documents has been duly authorized, executed and delivered by
the Parent and any Borrowing Subsidiary party thereto.

 

No authorization, consent, approval, license, qualification or formal exemption
from or filing, declaration or registration with, any court, governmental agency
or other regulatory authority or any securities exchange is required in
connection with the execution, delivery or performance by the Parent or any
Borrowing Subsidiary of the Loan Documents to which it is a party, except such
as have been previously obtained and remain in full force and effect.

 

There is no action, suit, proceeding, governmental investigation or arbitration
pending or, to my knowledge, threatened against the Parent or any Borrowing
Subsidiary or any material property thereof before any court or arbitrator or
any governmental or administrative body, agency or official which 8. challenges
the validity, or seeks to enjoin the performance of, any Loan Document or 9.
could reasonably be expected to have a Material Adverse Effect.

 

The Parent is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

With respect to the opinion set forth in paragraph 0 above, to the extent
appropriate, I have relied exclusively upon certificates provided to me by the
secretaries of state (or equivalent officials) of the jurisdictions in which the
Parent is incorporated and in which it is qualified to do business.

 

With respect to the opinion set forth in paragraph 4 above, insofar as a review
of the indentures, loan or credit agreements or other agreements or instruments
for borrowed money, I have reviewed only those instruments filed with the
Securities and Exchange Commission as an exhibit to any of the Parent’s
Form 10-Q, 10-K or 8-K reports or Registration Statements on Form S 4.

 

With respect to the opinion set forth in paragraph 8 above, I have made inquiry
of those attorneys in the legal department of the Parent who are responsible for
managing litigation, have caused a search of the pending litigation to be made
in the District Clerk’s office for Harris

 

2

--------------------------------------------------------------------------------


 

County, Texas and the Clerk for the U.S. District Court for the Southern
District of Texas, and have relied on the Parent’s disclosure of legal
proceedings in its Form 10-K for the year ended December 31, 2013.

 

This opinion is limited to the General Corporation Law of the State of Delaware
and the federal laws of the United States of America.

 

This opinion is limited to such laws and facts as they presently exist. I assume
no obligation to revise or supplement this opinion should the present General
Corporation Law of the State of Delaware or applicable federal laws of the
United States of America be changed by legislative action, judicial decision or
otherwise.

 

This opinion letter is furnished solely for your benefit in connection with the
transactions referred to in the Credit Agreement and may not, without my
permission, be circulated to, or relied upon by, any other Person, except
Vinson & Elkins LLP, the Agent, the Lenders, any party that becomes a
Participant, Lender or Agent under the Credit Agreement after the date hereof
pursuant to the terms of the Credit Agreement, and any of their respective
auditors, attorneys, loan participants, and assignees or as required by law or
order of a court or other legal process.

 

Very truly yours,

 

DRAFT

 

William C. Lemmer

 

3

--------------------------------------------------------------------------------


 

SCHEDULE I
LENDERS

 

The Administrative Agent under the Credit Agreement referred to above

 

Each Lender that is, as of the date hereof, a party to the Credit Agreement
referred to above

 

4

--------------------------------------------------------------------------------


 

SCHEDULE II
JURISDICTIONS

 

Norway

 

Alberta, Canada

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE

 

To:                             The Lenders parties to the

Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of April 11, 2014, (as amended, restated, modified, extended
or supplemented from time to time, the “Agreement”) among Cameron International
Corporation (the “Parent”), Cameron Flow Control Technology GmbH, Cameron
Petroleum (UK) Limited, Cameron (Singapore) Pte. Ltd., Cameron Canada
Corporation, Cameron Lux V S.à r.l., the lenders party thereto and Citibank,
N.A., as Administrative Agent for the Lenders.  Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES, IN THE CAPACITY OF                          OF
THE PARENT AND NOT IN AN INDIVIDUAL CAPACITY, THAT:

 

1.                                      I am the duly elected
                                         of the Parent;

 

2.                                      I have reviewed the terms of the
Agreement and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and conditions of the Parent and its
Subsidiaries during the accounting period covered by the attached financial
statements;

 

3.                                      The examinations described in Section 2
did not disclose, and I have no knowledge of, the existence of any condition or
event which constitutes a Default or Unmatured Default that occurred and is
continuing as of the date of this Certificate, except as set out below; and

 

4.                                      Schedule I attached hereto sets forth
financial data and computations evidencing the Parent’s compliance with certain
covenants of the Agreement, all of which data and computations are true,
complete and correct, including reasonably detailed calculations by management
reflecting the effect on the financial statements furnished hereunder of
excluding Unrestricted Subsidiaries.

 

5.                                      With respect to the determination of the
interest rates to be paid for Advances, the LC Fee rates and the Commitment Fee
rates, Level [      ] status (as set forth in the Pricing Schedule to the
Agreement) exists as of the date hereof.

 

Described below are the exceptions, if any, to Section 3 by listing, in detail,
the nature of the condition or event, the period during which it has existed and
the action which any Borrower has taken, is taking, or proposes to take with
respect to each such condition or event:

 

Exhibit C to Credit Agreement

 

1

--------------------------------------------------------------------------------


 

6.                                      (a)The [quarterly] [annual] financial
statements required to be furnished by Parent under Section 6.1[(a)(i)][(b)(i)]
of the Agreement are available on-line through EDGAR.

 

(b) The [quarterly] [annual] financial statements required to be furnished by
Parent under Section 6.1[(a)(ii)][(b)(ii)] of the Agreement are attached as
Schedule II hereto.  Such financial statements fairly present the financial
condition, results of operations, shareholders’ equity and cash flows of the
Unrestricted Subsidiaries on a combined consolidated basis in accordance with
Agreement Accounting Principles, subject only to [normal year end adjustments
and] the absence of inapplicable footnotes.

 

The foregoing certifications, together with the computations set out in Schedule
I hereto and the financial statements delivered with this Certificate in support
hereof, are made and delivered this day of                            , 201    .

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate in
the capacity of                                   of the Parent, and not in an
individual capacity, as of the date first set forth above.

 

 

CAMERON INTERNATIONAL CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE I
TO COMPLIANCE CERTIFICATE

 

Compliance as of                             , 201     with
Provisions of  Sections 6.20 of the Agreement

 

3

--------------------------------------------------------------------------------


 

SCHEDULE II
TO COMPLIANCE CERTIFICATE

 

Quarterly/Annual Financial Statements of the Unrestricted Subsidiaries

 

4

--------------------------------------------------------------------------------


 

EXHIBIT D
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT(9)

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, modified, extended or supplemented from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.                                                                                     
Assignor:

 

1.                                      Assignee:

[and is an Affiliate/Approved Fund (as defined in Section 12.1 of the Credit
Agreement) of [identify Lender](10)]

 

2.                                     
Borrower(s):                                                                            
Cameron International Corporation, and certain Borrowing Subsidiaries

 

3.                                      Administrative Agent: Citibank, N.A., as
the administrative agent under the Credit Agreement

 

--------------------------------------------------------------------------------

(10)  Select as applicable.

 

Exhibit D to Credit Agreement

 

1

--------------------------------------------------------------------------------


 

4.                                      Credit
Agreement:                                             The Credit Agreement
dated as of April 11, 2014, (as amended, restated, modified, extended or
supplemented from time to time, the “Credit Agreement”) among Cameron
International Corporation, Cameron Flow Control Technology GmbH, Cameron
Petroleum (UK) Limited, Cameron (Singapore) Pte. Ltd., Cameron Canada
Corporation, Cameron Lux V S.à r.l., the lenders party thereto and Citibank,
N.A., as Administrative Agent for the Lenders.

 

5.                                      Assigned Interest:

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned
of
Commitment/Loans(11)

 

Commitment Maturity
Date of Assigned
Commitment/Loans

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

 

Effective Date:                                    , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Parent and its Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

--------------------------------------------------------------------------------

(11)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE:

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Consented to and](12) Accepted:

 

CITIBANK, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[Consented to:](13)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(12)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(13)  To be added only if the consent of the Parent and/or other parties (e.g.
Swing Line Lenders, LC Issuers) is required by the terms of the Credit
Agreement.

 

3

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Parent, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Parent, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2                               Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.1(a) or (b) thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a not a U.S. Person, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

4

--------------------------------------------------------------------------------


 

3.                                      General Provisions. This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT E
FORM OF LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

 

To Citibank, N.A.,

as Administrative Agent (the “Administrative Agent”) and Swing Line Lender,
under the Credit Agreement

Described Below.

 

Re:                             Credit Agreement dated as of April 11, 2014, (as
amended, restated, modified, extended or supplemented from time to time, the
“Credit Agreement”) among Cameron International Corporation, Cameron Flow
Control Technology GmbH, Cameron Petroleum (UK) Limited, Cameron (Singapore)
Pte. Ltd., Cameron Canada Corporation, Cameron Lux V S.à r.l., the lenders party
thereto and Citibank, N.A., as Administrative Agent for the Lenders. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned thereto in the Credit Agreement.

 

Each of the Administrative Agent and the Swing Line Lenders is specifically
authorized and directed to act upon the following standing money transfer
instructions with respect to the proceeds of Advances or other extensions of
credit from time to time until receipt by the Administrative Agent or the
applicable Swing Line Lender, of a specific written revocation of such
instructions by any Borrower, provided that the Administrative Agent and the
Swing Line Lenders may otherwise transfer funds as hereafter directed in writing
by any Borrower in accordance with Section 13.1 of the Credit Agreement or based
on any telephonic notice made in accordance with Section 2.17 of the Credit
Agreement.

 

Facility Identification Number(s)

 

 

Customer/Account Name

 

 

Transfer Funds To

 

 

 

 

For Account No.

 

 

Reference/Attention To

 

 

Authorized Officer (Customer Representative)

Date

 

 

 

 

 

 

(Please Print)

 

Signature

 

 

 

Bank Officer Name

 

Date

 

 

 

 

 

 

 

(Please Print)

 

Signature

 

(Deliver Completed Form to Credit Support Staff For Immediate Processing)

 

Exhibit E to Credit Agreement

 

1

--------------------------------------------------------------------------------


 

EXHIBIT F-1
FORM OF REVOLVING NOTE

 

[Date]

 

For value received, [Cameron International Corporation] [Cameron Flow Control
Technology GmbH] [Cameron Petroleum (UK) Limited] [Cameron (Singapore) Pte.
Ltd.] [Cameron Canada Corporation] [Cameron Lux V S.à r.l.](14) (the
“Borrower”), hereby promises to pay to                  (the “Lender”) the
aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to Article II of the Credit Agreement (as hereinafter
defined), in immediately available funds in the manner and at times and
locations specified in the Credit Agreement, together with interest on the
unpaid principal amount hereof at the rates and on the dates set out in the
Credit Agreement.  The Borrower shall pay the principal of and accrued and
unpaid interest on such Loans in full on the Commitment Maturity Date.

 

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of April 11, 2014 (as amended,
restated, modified, extended or supplemented from time to time, the “Credit
Agreement”), among the Borrower, [Cameron International Corporation,] [Cameron
Flow Control Technology GmbH,] [Cameron Petroleum (UK) Limited,] [Cameron
(Singapore) Pte. Ltd.,] [Cameron Canada Corporation] [and] [Cameron Lux V S.à
r.l.](15), as borrowers, the lenders party thereto and Citibank, N.A., as
Administrative Agent, to which Credit Agreement reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated.  This Note is guaranteed pursuant to the Guaranty, all as more
specifically described in the Credit Agreement, and reference is made to the
Guaranty for a statement of the terms and provisions thereof.  Capitalized terms
used herein and not otherwise defined herein are used with the meanings
attributed to them in the Credit Agreement.

 

Both principal and interest are payable at the times and locations specified in
the Credit Agreement to Citibank, N.A., as Administrative Agent, in same day
funds.  The Lender shall, and is hereby authorized to, record on the schedule
attached hereto, or to otherwise record in accordance with its usual practice,
the date and amount of each Loan and the date and amount of each principal
payment hereunder; provided that the failure of the Lender to make any such
recordation shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.

 

--------------------------------------------------------------------------------

(14)  Applicable single Borrower to be named.

(15)  All other Borrowers (other than named Borrower above) to be listed.

 

Exhibit F-1 to Credit Agreement

 

1

--------------------------------------------------------------------------------


 

Notwithstanding all other provisions of this Note, in no event shall the
interest payable hereon, whether before or after maturity, exceed the maximum
amount of interest that, under applicable law, may be contracted for, charged,
or received on this Note, and this Note is expressly made subject to the
provisions of the Credit Agreement that more fully set out the limitations on
how interest accrues hereon. The term “applicable law” as used in this Note
shall mean the laws of the State of New York or the laws of the United States,
whichever laws allow the greater interest, as such laws now exist or may be
changed or amended or come into effect in the future.  This Note shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

This Note is a registered note for U.S. federal income tax purposes. The
Administrative Agent shall maintain a register in which it shall record the name
of the Lender and no transfer shall be effective until such transfer is recorded
on the register. Prior to the recordation in the register, the Borrower may
treat the person in whose name this Note is registered as the Lender for the
purpose of receiving payments and for all other purposes of this Note and the
Credit Agreement.

 

[Signature appears on the following page]

 

2

--------------------------------------------------------------------------------


 

 

[CAMERON INTERNATIONAL CORPORATION]

 

[CAMERON FLOW CONTROL TECHNOLOGY GMBH]

 

[CAMERON PETROLEUM (UK) LIMITED]

 

[CAMERON (SINGAPORE) PTE. LTD.]

 

[CAMERON CANADA CORPORATION]

 

[CAMERON LUX V S.À R.L.](16)

 

 

 

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(16)  Applicable single Borrower to be named.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Principal
Amount of Loan

 

Maturity of
Interest Period

 

Principal
Amount Paid

 

Unpaid Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT F-2
FORM OF SWING LINE NOTE

 

[Date]

 

For value received, [Cameron International Corporation] [Cameron Flow Control
Technology GmbH] [Cameron Petroleum (UK) Limited] [Cameron (Singapore) Pte.
Ltd.] [Cameron Canada Corporation] [Cameron Lux V S.à r.l.](17) (the “Borrower”)
hereby promises to pay to [                  ], as Swing Line Lender under the
Credit Agreement, as hereinafter defined (the “Swing Line Lender”),  the
aggregate unpaid principal amount of all Swing Line Loans made by the Swing Line
Lender to the Borrower pursuant to Article II of the Credit Agreement (as
hereinafter defined), in immediately available funds in the manner and at times
and locations specified in the Credit Agreement, together with interest on the
unpaid principal amount hereof at the rates and on the dates set out in the
Credit Agreement.  The Borrower shall pay the principal of and accrued and
unpaid interest on such Swing Line Loans in full on the Commitment Maturity
Date.

 

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of April 11, 2014 (as amended,
restated, modified, extended or supplemented from time to time, the “Credit
Agreement”), among the Borrower, [Cameron International Corporation,] [Cameron
Flow Control Technology GmbH,] [Cameron Petroleum (UK) Limited,] [Cameron
(Singapore) Pte. Ltd.,] [Cameron Canada Corporation] [and] [Cameron Lux V S.à
r.l.](18), as borrowers, the lenders party thereto and Citibank, N.A., as
Administrative Agent, to which Credit Agreement reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated.  This Note is guaranteed pursuant to the Guaranty, all as more
specifically described in the Credit Agreement, and reference is made to the
Guaranty for a statement of the terms and provisions thereof.  Capitalized terms
used herein and not otherwise defined herein are used with the meanings
attributed to them in the Credit Agreement.

 

Both principal and interest are payable at the times and locations specified in
the Credit Agreement to the Swing Line Lender, in same day funds.  The Swing
Line Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Swing Line Loan and the date and amount of each principal
payment hereunder; provided that the failure of the Swing Line Lender to make
any such recordation shall not affect the obligations of the Borrower hereunder
or under the Credit Agreement.

 

This note may be held by the Swing Line Lender for the account of its applicable
lending office and, except as otherwise provided in the Credit Agreement, may be
transferred from one lending office of the Swing Line Lender to another lending
office of the Swing Line Lender from time to time as the Swing Line Lender may
determine.

 

--------------------------------------------------------------------------------

(17)  Applicable single Borrower to be named.

(18)  All other Borrowers (other than named Borrower above) to be listed.

 

Exhibit F-2 to Credit Agreement

 

1

--------------------------------------------------------------------------------


 

Notwithstanding all other provisions of this Note, in no event shall the
interest payable hereon, whether before or after maturity, exceed the maximum
amount of interest that, under applicable law, may be contracted for, charged,
or received on this Note, and this Note is expressly made subject to the
provisions of the Credit Agreement that more fully set out the limitations on
how interest accrues hereon. The term “applicable law” as used in this Note
shall mean the laws of the State of New York or the laws of the United States,
whichever laws allow the greater interest, as such laws now exist or may be
changed or amended or come into effect in the future.  This Note shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

This Note is a registered note for U.S. federal income tax purposes. The
Administrative Agent shall maintain a register in which it shall record the name
of the Swing Line Lender and no transfer shall be effective until such transfer
is recorded on the register. Prior to the recordation in the register, the
Borrower may treat the person in whose name this Note is registered as the Swing
Line Lender for the purpose of receiving payments and for all other purposes of
this Note and the Credit Agreement.

 

[Signature appears on the following page]

 

2

--------------------------------------------------------------------------------


 

 

[CAMERON INTERNATIONAL CORPORATION]

 

[CAMERON FLOW CONTROL TECHNOLOGY GMBH]

 

[CAMERON PETROLEUM (UK) LIMITED]

 

[CAMERON (SINGAPORE) PTE. LTD.]

 

[CAMERON CANADA CORPORATION]

 

[CAMERON LUX V S.À R.L.](19)

 

 

 

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(19)  Applicable single Borrower to be named.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE OF SWING LINE LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Principal
Amount of
Swing Line
Loan

 

Maturity of
Interest Period

 

Principal
Amount Paid

 

Unpaid Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT G
FORM OF JOINDER AGREEMENT

 

Reference is made to the Credit Agreement dated as of April 11, 2014, (as
amended, restated, modified, extended or supplemented from time to time, the
“Agreement”) among Cameron International Corporation, Cameron Flow Control
Technology GmbH, Cameron Petroleum (UK) Limited, Cameron (Singapore) Pte. Ltd.,
Cameron Canada Corporation, Cameron Lux V S.à r.l. (the “Borrowers”), the
lenders party thereto and Citibank, N.A., as Administrative Agent for the
Lenders.  Capitalized terms used herein but not defined herein shall have the
meanings specified by the Credit Agreement.
                                                  , a                         
(the “Borrowing Subsidiary”), hereby agrees with the Administrative Agent, the
Lenders and the Borrowers as follows:

 

In accordance with Section 2.24 of the Credit Agreement, the Borrowing
Subsidiary hereby (a) joins the Credit Agreement as a party thereto and shall
have all the rights of a Borrower and assumes all the obligations of a Borrower
under the Credit Agreement and the other Loan Documents to which the other
Borrowing Subsidiaries are a party, (b) agrees to be bound by the provisions of
the Credit Agreement or such other Loan Documents as if the Borrowing Subsidiary
had been an original party to the Credit Agreement or such other Loan Documents,
and (c) confirms that, after joining the Credit Agreement and the other Loan
Documents as set forth above, the representations and warranties set forth in
the Credit Agreement and the other Loan Documents with respect to the Borrowing
Subsidiary are true and correct in all material respects as of the date of this
Joinder Agreement and that no Default or Unmatured Default has occurred and is
continuing.

 

The Borrowing Subsidiary shall cooperate with the Administrative Agent and the
Lenders and execute such further instruments and documents as the Administrative
Agent or the Lenders shall reasonably request to effect, to the reasonable
satisfaction of the Administrative Agent and the Lenders, the purposes of this
Joinder Agreement.

 

THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

IN WITNESS WHEREOF this Joinder Agreement is executed and delivered as of the
       day of                 , 20    .

 

 

[BORROWING SUBSIDIARY]

 

 

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

Exhibit G to Credit Agreement

 

1

--------------------------------------------------------------------------------


 

EXHIBIT H
FORM OF GUARANTY

 

[See attached.]

 

Exhibit H to Credit Agreement

 

2

--------------------------------------------------------------------------------


 

GUARANTY

 

This Guaranty is made as of April 11, 2014 (“Guaranty”), by Cameron
International Corporation, a Delaware corporation (the “Guarantor”), in favor of
the Administrative Agent, the LC Issuers (as hereinafter defined) and the
Lenders (as hereinafter defined) (collectively, the “Guaranteed Parties”).

 

R E C I T A L S:

 

A.                                    The Guarantor, Cameron Petroleum (UK)
Limited (the “UK Borrower”), Cameron Flow Control Technology GmbH (the “German
Borrower”), Cameron (Singapore) Pte. Ltd. (the “Singapore Borrower”), Cameron
Canada Corporation (the “Canadian Borrower”), Cameron Lux V S.à r.l. (the
“Luxembourg Borrower”), the financial institutions named therein as lenders (the
“Lenders”), Citibank, N.A., JPMorgan Chase Bank, N.A., Barclays Bank plc and The
Bank of Tokyo-Mitsubishi UFJ, Ltd. (collectively, the “LC Issuers”), and
Citibank, N.A. as Administrative Agent (the “Administrative Agent”), have
entered into that certain Credit Agreement dated as of the date hereof (as
amended, restated, modified, extended or supplemented from time to time, the
“Credit Agreement”).  Each capitalized term used but not otherwise defined
herein shall have the meaning ascribed to such term by the Credit Agreement.

 

B.                                    The Guarantor is the parent of the UK
Borrower, the German Borrower, the Singapore Borrower, the Canadian Borrower,
the Luxembourg Borrower, any other Borrowing Subsidiary, and each Subsidiary at
whose request any Facility LC is issued pursuant to the Credit Agreement, and
will receive substantial and direct benefits from the extensions of credit
contemplated by the Credit Agreement and is entering into this Guaranty to
induce the Administrative Agent, the LC Issuers and the Lenders to enter into
the Credit Agreement and extend credit to the Borrowing Subsidiaries and such
other Subsidiaries thereunder.

 

C.                                    The execution and delivery of this
Guaranty is a condition precedent to the obligation of the Lenders and the LC
Issuers to extend credit to the Borrowing Subsidiaries pursuant to the Credit
Agreement.

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration and as an inducement to the Lenders to enter into the Credit
Agreement and extend credit to the Borrowing Subsidiaries and the LC Issuers to
issue Facility LCs at the request of Subsidiaries, the Guarantor hereby agrees
as follows:

 

1.                                      The Guarantor hereby absolutely,
irrevocably and unconditionally guarantees prompt, full and complete payment
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of (a) the principal of and interest on the Loans made by the
Lenders to, and the Note(s) held by each Lender of, each Borrowing Subsidiary
and (b) all other amounts from time to time owing to the Guaranteed Parties by
each Borrowing Subsidiary and each other Subsidiary under the Credit Agreement,
the Notes and the other Loan Documents, including without limitation all
“Obligations” (as defined in the Credit Agreement) of the Borrowing Subsidiaries
and the other Subsidiaries (collectively, the “Guaranteed Debt”).  This is a
guaranty of payment, not a guaranty of collection.

 

3

--------------------------------------------------------------------------------


 

2.                                      The Guarantor waives notice of the
acceptance of this Guaranty and of the extension or incurrence of the Guaranteed
Debt or any part thereof.  The Guarantor further waives presentment, protest,
notice, filing of claims with a court in the event of receivership, bankruptcy
or reorganization of any Borrowing Subsidiary or any other Subsidiary, demand or
action on delinquency in respect of the Guaranteed Debt or any part thereof,
including any right to require any Guaranteed Party to sue any Borrowing
Subsidiary or any other Subsidiary, any other guarantor or any other person
obligated with respect to the Guaranteed Debt or any part thereof, or otherwise
to enforce payment thereof against any collateral securing the Guaranteed Debt
or any part thereof.

 

3.                                      The Guarantor hereby agrees that, to the
fullest extent permitted by law, its obligations hereunder shall be continuing,
absolute and unconditional under any and all circumstances and not subject to
any reduction, limitation, impairment, termination, defense (other than payment
in full, subject however to Section 6 hereof), reduction by setoff or
counterclaim, or recoupment whatsoever (all of which are hereby expressly waived
by it to the fullest extent permitted by law), whether by reason of any claim of
any character whatsoever, including, without limitation, any claim of waiver,
release, surrender, alteration or compromise.  The validity and enforceability
of this Guaranty shall not be impaired or affected by any of the following:
(a) any extension, modification or renewal of, or indulgence with respect to, or
substitution for, the Guaranteed Debt or any part thereof or any agreement
relating thereto at any time; (b) any failure or omission to perfect or maintain
any lien on, or preserve rights to, any security or collateral or to enforce any
right, power or remedy with respect to the Guaranteed Debt or any part thereof
or any agreement relating thereto, or any collateral securing the Guaranteed
Debt or any part thereof; (c) any waiver of any right, power or remedy or of any
default with respect to the Guaranteed Debt or any part thereof or any agreement
relating thereto or with respect to any collateral securing the Guaranteed Debt
or any part thereof; (d) any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any collateral
securing the Guaranteed Debt or any part thereof, any other guaranties with
respect to the Guaranteed Debt or any part thereof, or any other obligations of
any person thereof; (e) the enforceability or validity of the Guaranteed Debt or
any part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Guaranteed Debt
or any part thereof; (f) the application of payments received from any source to
the payment of indebtedness other than the Guaranteed Debt, any part thereof or
amounts which are not covered by this Guaranty even though the Guaranteed
Parties might lawfully have elected to apply such payments to any part or all of
the Guaranteed Debt or to amounts which are not covered by this Guaranty;
(g) any change of ownership of any Borrowing Subsidiary or any other Subsidiary
or the insolvency, bankruptcy or any other change in legal status of any
Borrowing Subsidiary or any other Subsidiary; (h) any change in, or the
imposition of, any law, decree, regulation or other governmental act which does
or might impair, delay or in any way affect the validity, enforceability or the
payment when due of the Guaranteed Debt; (i) the failure of any Borrowing
Subsidiary or any other Subsidiary to maintain in full force, validity or effect
or to obtain or renew when required all governmental and other approvals,
licenses or consents required in connection with the Guaranteed Debt or this
Guaranty, or to take any other action required in connection with the
performance of all obligations pursuant to the Guaranteed Debt or this Guaranty;
(j) the existence of any claim, setoff or other rights which the Guarantor may
have at any time against any Borrowing Subsidiary or any other Subsidiary or any
other guarantor in connection herewith or with any

 

4

--------------------------------------------------------------------------------


 

unrelated transaction; (k) the Guaranteed Parties’ election, in any case or
proceeding instituted under Chapter 11 of the Bankruptcy Code, of the
application of Section 1111(b)(2) of the Bankruptcy Code; (l) any borrowing, use
of cash collateral, or grant of a security interest by any Borrowing Subsidiary
or any other Subsidiary, as debtor in possession, under Section 363 of the
Bankruptcy Code; (m) the disallowance of all or any portion of any of the
Guaranteed Parties’ claims for repayment of the Guaranteed Debt under
Section 502 or 506 of the Bankruptcy Code; or (n) any other fact or circumstance
which might otherwise constitute grounds at law or equity for the discharge or
release of the Guarantor from its obligations hereunder, all whether or not the
Guarantor shall have had notice or knowledge of any act or omission referred to
in the foregoing clauses (a) through (n) of this paragraph.  It is agreed that
the Guarantor’s liability hereunder is independent of any other guaranties or
other obligations at any time in effect with respect to the Guaranteed Debt or
any part thereof and that the Guarantor’s liability hereunder may be enforced
regardless of the existence, validity, enforcement or non-enforcement of any
such other guaranties or other obligations or any provision of any applicable
law or regulation purporting to prohibit payment by any Borrowing Subsidiary or
any other Subsidiary of the Guaranteed Debt in the manner agreed upon among the
Guaranteed Parties and the Borrowing Subsidiaries or other Subsidiaries as
applicable.

 

4.                                      Credit may be granted or continued from
time to time by the Guaranteed Parties to any Borrowing Subsidiary or any other
Subsidiary without notice to or authorization from the Guarantor regardless of
such Borrowing Subsidiary’s or any other Subsidiary’s financial or other
condition at the time of any such grant or continuation.  No Guaranteed Party
shall have an obligation to disclose or discuss with the Guarantor its
assessment of the financial condition of any Borrowing Subsidiary or any other
Subsidiary.

 

5.                                      Until the payment in full of the
Obligations and termination of all commitments which could give rise to any
Obligation, the Guarantor shall have no right of subrogation with respect to the
Guaranteed Debt and hereby waives, until such payment occurs, any right to
enforce any remedy which any Guaranteed Party now have or may hereafter have
against any Borrowing Subsidiary or any other Subsidiary, any endorser or any
other guarantor of all or any part of the Guaranteed Debt, and the Guarantor
hereby waives, until such payment occurs, any benefit of, and any right to
participate in, any security or collateral given to the Guaranteed Parties to
secure payment of the Guaranteed Debt or any part thereof or any other liability
of any Borrowing Subsidiary or any other Subsidiary to the Guaranteed Parties.

 

6.                                      In the event that acceleration of the
time for payment of any of the Guaranteed Debt is stayed upon the insolvency,
bankruptcy, administration or reorganization of any Borrowing Subsidiary or any
other Subsidiary, or otherwise, all such amounts shall nonetheless be payable by
the Guarantor forthwith upon demand by the Guaranteed Parties.  The Guarantor
further agrees that, to the extent that any Borrowing Subsidiary or any other
Subsidiary makes a payment or payments to any of the Guaranteed Parties on the
Guaranteed Debt, which payment or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be returned
or repaid to such Borrowing Subsidiary or any other Subsidiary, its estate,
trustee, receiver, debtor in possession or any other party, including, without
limitation, the Guarantor, under any insolvency or bankruptcy law, state,
federal, or foreign law, common law or equitable cause, then to the extent of
such payment, return or repayment, the obligation or part thereof which has been
paid, reduced or satisfied by such amount shall be reinstated and

 

5

--------------------------------------------------------------------------------


 

continued in full force and effect as of the date when such initial payment,
reduction or satisfaction occurred.

 

7.                                      No delay on the part of any Guaranteed
Party in the exercise of any right, power or remedy shall operate as a waiver
thereof, and no single or partial exercise by the Guaranteed Parties of any
right, power or remedy shall preclude any further exercise thereof; nor shall
any amendment, supplement, modification or waiver of any of the terms or
provisions of this Guaranty be binding upon the Guaranteed Parties, except as
expressly set forth in a writing duly signed and delivered on the Guaranteed
Parties’ behalf by the Administrative Agent.  The failure by the Guaranteed
Parties at any time or times hereafter to require strict performance by any
Borrowing Subsidiary or any other Subsidiary or the Guarantor of any of the
provisions, warranties, terms and conditions contained in any promissory note,
security agreement, agreement, guaranty, instrument or document now or at any
time or times hereafter executed pursuant to the terms of, or in connection
with, the Credit Agreement by any Borrowing Subsidiary or any other Subsidiary
or the Guarantor and delivered to the Guaranteed Parties shall not waive, affect
or diminish any right of the Guaranteed Parties at any time or times hereafter
to demand strict performance thereof, and such right shall not be deemed to have
been waived by any act or knowledge of the Guaranteed Parties, their agents,
officers or employees, unless such waiver is contained in an instrument in
writing duly signed and delivered on the Guaranteed Parties’ behalf by the
Administrative Agent.  No waiver by the Guaranteed Parties of any default shall
operate as a waiver of any other default or the same default on a future
occasion, and no action by the Guaranteed Parties permitted hereunder shall in
any way affect or impair the Guaranteed Parties’ rights or powers, or the
obligations of the Guarantor under this Guaranty.  Any determination by a court
of competent jurisdiction of the amount of any Guaranteed Debt owing by the
Borrower to the Guaranteed Parties shall be conclusive and binding on the
Guarantor irrespective of whether the Guarantor was a party to the suit or
action in which such determination was made.

 

8.                                      Subject to the provisions of Section 6
hereof, this Guaranty shall continue in effect until the Credit Agreement has
terminated, the Guaranteed Debt has been paid in full and the other conditions
of this Guaranty have been satisfied.

 

9.                                      In addition to and without limitation of
any rights, powers or remedies of the Guaranteed Parties under applicable law,
at any time after maturity of the Guaranteed Debt, whether by acceleration or
otherwise, the Guaranteed Parties may, in their sole discretion, with notice
after the fact to the Guarantor and regardless of the acceptance of any security
or collateral for the payment hereof, appropriate and apply toward the payment
of the Guaranteed Debt (a) any indebtedness due or to become due from any of the
Guaranteed Parties to the Guarantor, and (b) any moneys, credits or other
property belonging to the Guarantor (including all account balances, whether
provisional or final and whether or not collected or available) at any time held
by or coming into the possession of any of the Guaranteed Parties whether for
deposit or otherwise.

 

10.                               The Guarantor agrees to pay all out-of-pocket
costs, fees and expenses (including attorneys’ fees of the Guaranteed Parties)
incurred by the Guaranteed Parties in collecting or enforcing the obligations of
the Guarantor under this Guaranty.

 

6

--------------------------------------------------------------------------------


 

11.                               This Guaranty shall bind the Guarantor and its
successors and assigns and shall inure to the benefit of the Guaranteed Parties
and their successors and assigns.  All references herein to the Lenders shall
for all purposes also include all Participants, subject to the provisions of
Section 12.1(c) of the Credit Agreement.  All references herein to a Borrowing
Subsidiary or any other Subsidiary shall be deemed to include its respective
successors and assigns including, without limitation, a receiver, trustee or
debtor in possession of or for such Borrowing Subsidiary or any other
Subsidiary.

 

12.                               THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

13.                               THE GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (OR THE STATE COURTS OF NEW
YORK SITTING IN THE BOROUGH OF MANHATTAN IN THE EVENT THE SOUTHERN DISTRICT OF
NEW YORK LACKS SUBJECT MATTER JURISDICTION), AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING BROUGHT BY THE GUARANTEED PARTIES ARISING
OUT OF OR RELATING TO THIS GUARANTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING.  THE GUARANTOR HEREBY AGREES THAT A
FINAL NONAPPEALABLE JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  THE GUARANTOR AGREES THAT ANY ACTION OR
PROCEEDING BROUGHT BY THE GUARANTOR OR ANY OTHER PARTY ARISING OUT OF OR
RELATING TO THIS GUARANTY SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (OR THE STATE COURTS OF NEW
YORK SITTING IN THE BOROUGH OF MANHATTAN IN THE EVENT THE SOUTHERN DISTRICT OF
NEW YORK LACKS SUBJECT MATTER JURISDICTION), AND ANY APPELLATE COURT FROM ANY
THEREOF.

 

14.                               THE GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN
ANY COURT REFERRED TO IN SECTION 13.  THE GUARANTOR HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

15.                               THE GUARANTOR IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 18.  NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF THE GUARANTOR TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

 

7

--------------------------------------------------------------------------------


 

16.                               EACH OF THE GUARANTOR AND, BY THEIR ACCEPTANCE
HEREOF, EACH OF THE GUARANTEED PARTIES, HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS GUARANTY OR THE RELATIONSHIP ESTABLISHED HEREUNDER. EACH
OF THE GUARANTOR AND, BY THEIR ACCEPTANCE HEREOF, EACH OF THE GUARANTEED PARTIES
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

17.                               No term or provision of this Guaranty may be
waived, amended, supplemented or otherwise modified except in a writing signed
by the Guarantor and the Administrative Agent acting at the direction of the
Required Lenders.

 

18.                               Any provision in this Guaranty that is held to
be inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of the Guaranty are declared to be severable.

 

19.                               Except as otherwise expressly provided herein,
any notice required or desired to be served, given or delivered to any party
hereto under this Guaranty shall be made in accordance with, and at the address
provided pursuant to, Article XIII of the Credit Agreement.

 

[Signature appears on the following page]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has entered into this Guaranty as of the date
first set forth above.

 

 

CAMERON INTERNATIONAL CORPORATION

 

 

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT I-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

 (For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement dated as of April 11, 2014,
(as amended, restated, modified, extended or supplemented from time to time, the
“Credit Agreement”) among Cameron International Corporation (the “Parent”),
Cameron Flow Control Technology GmbH, Cameron Petroleum (UK) Limited, Cameron
(Singapore) Pte. Ltd., Cameron Canada Corporation, Cameron Lux V S.à r.l., the
lenders party thereto and Citibank, N.A., as Administrative Agent for the
Lenders.

 

Pursuant to the provisions of Section 3.5(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advances (as well as any Note evidencing such Advances) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF BANK]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                      , 201

 

Exhibit I-1 to Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT I-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement dated as of April 11, 2014,
(as amended, restated, modified, extended or supplemented from time to time, the
“Credit Agreement”) among Cameron International Corporation (the “Parent”),
Cameron Flow Control Technology GmbH, Cameron Petroleum (UK) Limited, Cameron
(Singapore) Pte. Ltd., Cameron Canada Corporation, Cameron Lux V S.à r.l., the
lenders party thereto and Citibank, N.A., as Administrative Agent for the
Lenders.

 

Pursuant to the provisions of Section 3.5(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Bank in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                      , 201

 

Exhibit I-2 to Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT I-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement dated as of April 11, 2014,
(as amended, restated, modified, extended or supplemented from time to time, the
“Credit Agreement”) among Cameron International Corporation (the “Parent”),
Cameron Flow Control Technology GmbH, Cameron Petroleum (UK) Limited, Cameron
(Singapore) Pte. Ltd., Cameron Canada Corporation, Cameron Lux V S.à r.l., the
lenders party thereto and Citibank, N.A., as Administrative Agent for the
Lenders.

 

Pursuant to the provisions of Section 3.5(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its direct or indirect
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                      , 201

 

Exhibit I-3 to Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT I-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Credit Agreement dated as of April 11, 2014,
(as amended, restated, modified, extended or supplemented from time to time, the
“Credit Agreement”) among Cameron International Corporation (the “Parent”),
Cameron Flow Control Technology GmbH, Cameron Petroleum (UK) Limited, Cameron
(Singapore) Pte. Ltd., Cameron Canada Corporation, Cameron Lux V S.à r.l., the
lenders party thereto and Citibank, N.A., as Administrative Agent for the
Lenders.

 

Pursuant to the provisions of Section 3.5(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Advances (as well as any Note evidencing such Advances) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Advances (as well as any Note evidencing such
Advances), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
direct or indirect partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Administrative Agent and
the Borrowers, and (2) the undersigned shall have at all times furnished the
Borrowers and the Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF BANK]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Date:                      , 201

 

Exhibit I-4 to Credit Agreement

 

--------------------------------------------------------------------------------